                   Case 19-10118-LSS                 Doc 11        Filed 01/22/19           Page 1 of 84



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


    In re:                                                             Chapter 11

    MAREMONT CORPORATION, et al.,1                                     Case No. 18-_____ (___)

                          Debtors.                                     (Joint Administration Requested)


                    DISCLOSURE STATEMENT FOR THE JOINT PREPACKAGED
                PLAN OF REORGANIZATION OF MAREMONT CORPORATION AND ITS
             DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

    THIS IS A SOLICITATION OF VOTES TO ACCEPT OR REJECT A CHAPTER 11 PREPACKAGED
    PLAN OF REORGANIZATION FOR MAREMONT CORPORATION AND ITS DEBTOR AFFILIATES.
    MAREMONT CORPORATION AND THE COMPANIES LISTED AS DEBTORS HEREIN HAVE NOT
    FILED FOR RELIEF UNDER CHAPTER 11 OF THE BANKRUPTCY CODE, AND THIS DISCLOSURE
    STATEMENT HAS NOT BEEN FILED WITH OR APPROVED BY THE BANKRUPTCY COURT OR
    THE SECURITIES AND EXCHANGE COMMISSION. IN THE EVENT THAT THESE COMPANIES
    FILE PETITIONS FOR RELIEF UNDER CHAPTER 11 OF THE BANKRUPTCY CODE AND SEEK
    CONFIRMATION OF THE PLAN DESCRIBED HEREIN, THIS DISCLOSURE STATEMENT WILL BE
    SUBMITTED TO THE BANKRUPTCY COURT FOR APPROVAL.

    THE PLAN OF REORGANIZATION PROVIDES FOR AN “ASBESTOS PERSONAL INJURY
    CHANNELING INJUNCTION” PURSUANT TO SECTION 524(g) OF THE BANKRUPTCY CODE. FOR
    A DESCRIPTION OF THE CAUSES OF ACTION TO BE ENJOINED AND THE IDENTITIES OF THE
    ENTITIES THAT WOULD BE SUBJECT TO THE INJUNCTION, SEE ARTICLE VIII OF THE PLAN
    AND ARTICLE VII AND SECTION VIII.F OF THIS DISCLOSURE STATEMENT.


    SIDLEY AUSTIN LLP                                               COLE SCHOTZ P.C.
    James F. Conlan                                                 Norman L. Pernick (No. 2290)
    Andrew F. O’Neill                                               J. Kate Stickles (No. 2917)
    Allison Ross Stromberg                                          500 Delaware Avenue, Suite 1410
    Blair M. Warner                                                 Wilmington, Delaware 19801
    One South Dearborn Street                                       Telephone: (302) 652-3131
    Chicago, Illinois 60603                                         Facsimile: (302) 652-3117
    Telephone: (312) 853-7000
    Facsimile: (312) 853-7036

    Proposed Co-Counsel to the Debtors                              Proposed Co-Counsel to the Debtors


                                                  Dated: December 4, 2018




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal taxpayer identification number,
are: Maremont Corporation (6138); Maremont Exhaust Products, Inc. (9284); AVM, Inc. (9285); and Former Ride Control
Operating Company, Inc. (f/k/a ArvinMeritor, Inc., a Delaware corporation) (9286). The mailing address for each Debtor for
purposes of these chapter 11 cases is 2135 West Maple Road, Troy, MI 48084.
                   Case 19-10118-LSS                Doc 11           Filed 01/22/19         Page 2 of 84



                  IMPORTANT INFORMATION ABOUT THIS DISCLOSURE STATEMENT

         Maremont Corporation (“Maremont”) and certain of its subsidiaries, as proposed chapter 11 debtors and
debtors in possession (collectively, the “Debtors”) are providing you this document and the accompanying materials
(this “Disclosure Statement”) because you may be a creditor entitled to vote to accept or reject the Joint Prepackaged
Plan of Reorganization of Maremont Corporation and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy
Code (including all exhibits and schedules attached thereto, and as may be amended, supplemented, or modified from
time to time, the “Plan”),2 which is attached hereto as Exhibit A. The Debtors are commencing the solicitation of
votes to approve the Plan before the Debtors have commenced voluntary cases under chapter 11 of Title 11 of the
United States Code, as amended (the “Bankruptcy Code”).

          The Debtors may file voluntary reorganization Chapter 11 Cases under the Bankruptcy Code to implement
the Plan. Because the Debtors have not yet commenced chapter 11 cases, this Disclosure Statement has not been
approved by the Bankruptcy Court as containing “adequate information” within the meaning of section 1125(a) of the
Bankruptcy Code. If the Debtors file the Chapter 11 Cases, they will promptly seek entry of an order of the Bankruptcy
Court (a) approving this Disclosure Statement as having contained “adequate information,” (b) approving the
Solicitation as having been in compliance with section 1126(b) of the Bankruptcy Code, (c) confirming the Plan, and
(d) granting related relief. The Bankruptcy Court may order additional disclosures.


    The deadline for the Holders of Claims in Class 4 (the only Class of Claims or Interests entitled to vote on
    the Plan) (the “Voting Holders”) to accept or reject the Plan is 4:00 p.m. (prevailing Eastern Time) on
    January 18, 2019 (the “Voting Deadline”) unless the Debtors extend the Voting Deadline, in which case such
    extended deadline shall be the applicable Voting Deadline. To be counted, a Ballot or Master Ballot (as
    described herein) to accept or reject the Plan indicating such acceptance or rejection must be actually
    received by the Debtors’ Claims, Notice and Balloting Agent no later than the Voting Deadline, as described
    herein. Voting Holders or their authorized representatives should refer to the enclosed Ballots or Master
    Ballots, as applicable, for further instructions on how to vote on the Plan.



    Please note that the description of the Plan provided throughout this Disclosure Statement is only a summary
    provided for convenience. For a complete understanding of the Plan, you should read the Plan in its entirety.
    The Plan is attached hereto as Exhibit A. In the case of any inconsistency between the summary of the Plan
    in this Disclosure Statement and the Plan, the Plan will govern. The Debtors cannot assure you that the
    version of the Disclosure Statement, including any Exhibits thereto, that is ultimately approved by the
    Bankruptcy Court in the Chapter 11 Cases will not contain different, additional, or material terms that do
    not appear in this Disclosure Statement. The Debtors urge each Voting Holder (i) to read and consider
    carefully this entire Disclosure Statement, including the Exhibits attached hereto, and (ii) to consult with its
    own advisors with respect to reviewing this Disclosure Statement, the Plan and each of the proposed
    transactions contemplated thereby prior to deciding whether to accept or reject the Plan. You should not
    rely on this Disclosure Statement for any purpose other than to determine whether to vote to accept or reject
    the Plan.



    If the Plan is confirmed by the Bankruptcy Court and the Effective Date occurs, all Holders of Claims
    against, and Holders of Interests in, the Debtors (including, without limitation, those Holders of Claims or
    Interests who do not submit Ballots or Master Ballots to accept or reject the Plan or who are not entitled to
    vote on the Plan) will be bound by the terms of the Plan and the transactions contemplated thereby.




2
 Unless otherwise defined in this Disclosure Statement, all capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Plan.

                                                                ii
                 Case 19-10118-LSS               Doc 11          Filed 01/22/19       Page 3 of 84



                                                    DISCLAIMER

          This Disclosure Statement provides information regarding the Plan. The Debtors believe that the Plan is in
the best interest of all stakeholders and urge all Voting Holders to vote in favor of the Plan.

        The Bankruptcy Court has not reviewed this Disclosure Statement or the Plan, and the Disclosure
Statement and the Plan have not been approved or disapproved by the Securities and Exchange Commission
(the “SEC”) or any state or foreign regulatory authority, and neither the SEC nor any state or foreign
regulatory authority has passed upon the accuracy or adequacy of the information contained in this Disclosure
Statement or the Plan. Any representation to the contrary is a criminal offense.

        This Disclosure Statement has been prepared in accordance with section 1125 of the Bankruptcy Code
and Rule 3016 of the Bankruptcy Rules, and not necessarily in accordance with federal or state securities laws
or other non-bankruptcy law. This Disclosure Statement was prepared with the intent to provide “adequate
information” (as defined in the Bankruptcy Code) to enable Holders of Claims against and Interests in the
Debtors to make informed judgments about the Plan. Neither the solicitation of votes in connection with the
Plan nor this Disclosure Statement constitutes an offer to sell or the solicitation of an offer to buy securities in
any state or jurisdiction in which such offer or solicitation is not authorized.

         Unless the context requires otherwise, references to “we,” “our” and “us” are to the Debtors.

         Confirmation of the Plan and effectiveness of the Plan are subject to certain material conditions precedent
described herein and in the Plan. The Debtors give no assurance that the Plan will be confirmed, or if confirmed, that
the conditions precedent to the occurrence of the Effective Date will be satisfied (or waived).

        The Debtors encourage you to read this Disclosure Statement in its entirety, including without limitation
the Plan (and all other Exhibits hereto) and Article X hereof, entitled “Risk Factors,” before submitting a Ballot
or Master Ballot to vote on the Plan.

          Summaries of the Plan and statements made in this Disclosure Statement are qualified in their entirety by
reference to the Plan and the Plan Supplement, as applicable, and the summaries of the financial information and the
documents attached to this Disclosure Statement or otherwise incorporated herein by reference are qualified in their
entireties by reference to those documents. The statements contained in this Disclosure Statement are made only as
of the date of this Disclosure Statement, and the Debtors give no assurance that the statements contained herein will
be correct at any time after such date. Except as otherwise provided in the Plan or in accordance with applicable law,
the Debtors are under no duty to update or supplement this Disclosure Statement.

          The information contained in this Disclosure Statement is included for purposes of soliciting acceptances to,
and Confirmation of, the Plan and may not be relied on for any other purpose. The Debtors believe that the summaries
of certain provisions of the Plan and certain other documents and financial information contained or referenced in this
Disclosure Statement are fair and accurate. The summaries of the financial information and the documents attached
to this Disclosure Statement, including, but not limited to, the Plan, or otherwise incorporated herein by reference, are
qualified in their entireties by reference to those documents.

          The Debtors have sought to ensure the accuracy of the financial information provided in this Disclosure
Statement, but the financial information contained in, or incorporated by reference into, this Disclosure Statement has
not been, and will not be, audited or reviewed by the Debtors’ independent auditors unless explicitly stated herein.
The financial projections, attached hereto as Exhibit B and described in this Disclosure Statement (the “Financial
Projections”), have been prepared by the Debtors’ management in consultation with their advisors. The Financial
Projections, while presented with numerical specificity, necessarily are based on a variety of estimates and
assumptions that are inherently uncertain and may be beyond the control of the Debtors. Important factors that may
affect actual results and cause the management forecasts to not be achieved include, but are not limited to, risks and
uncertainties relating to the Debtors’ business operations (including their ability to achieve strategic goals, objectives
and targets over applicable periods), industry performance, the regulatory environment, general business and
economic conditions and other factors. The Debtors caution that no representations can be made as to the accuracy
of these Financial Projections or to the ultimate performance of the Reorganized Debtors and any subsidiaries of the

                                                           iii
                  Case 19-10118-LSS               Doc 11          Filed 01/22/19        Page 4 of 84



foregoing compared to the information contained in the forecasts or that the forecasted results will be achieved.
Therefore, the Financial Projections may not be relied upon as a guarantee or other assurance that the forecasted results
will occur.

           Regarding contested matters, adversary proceedings, and other pending, threatened, or potential litigations
or other actions, this Disclosure Statement does not constitute, and may not be construed as, an admission of fact,
liability, stipulation, or waiver by the Debtors or any other party, but rather as a statement made in the context of
settlement negotiations in accordance with Rule 408 of the Federal Rules of Evidence. As such, this Disclosure
Statement shall not be admissible in any non-bankruptcy proceeding involving the Debtors or any other party in
interest, nor shall it be construed to be conclusive advice on the tax, securities, financial or other effects of the Plan to
Holders of Claims or Interests or any other party in interest.

          The Debtors make statements in this Disclosure Statement that are considered forward-looking statements
under the federal securities laws. Statements concerning these and other matters are not guarantees of the Debtors’
future performance. Such forward-looking statements represent the Debtors’ estimates and assumptions only as of
the date such statements were made and involve known and unknown risks, uncertainties, and other unknown factors
that could impact the Debtors’ restructuring plans or cause the actual results of the Debtors to be materially different
from the historical results or from any future results expressed or implied by such forward-looking statements. In
addition to statements that explicitly describe such risks and uncertainties, readers are urged to consider statements
labeled with the terms “believes,” “belief,” “expects,” “intends,” “anticipates,” “plans,” or similar terms to be
uncertain and forward-looking. There can be no assurance that the restructuring and associated Restructuring
Transactions (as described herein) will be consummated. Creditors and other interested parties should see Article X
of this Disclosure Statement, entitled “Risk Factors,” for a discussion of certain factors that may affect the Plan and
Reorganized Debtors.




                                                             iv
                    Case 19-10118-LSS                           Doc 11             Filed 01/22/19                  Page 5 of 84



                                                             TABLE OF CONTENTS

ARTICLE I. EXECUTIVE SUMMARY ................................................................................................................ 1

           A.         Overview .................................................................................................................................... 1
           B.         The Asbestos Personal Injury Channeling Injunction ................................................................... 2
           C.         Meritor Settlement and Contribution............................................................................................ 2
           D.         Asbestos Personal Injury Trust Funding....................................................................................... 3
           E.         Summary of Classification and Treatment of Allowed Claims and Interests Under the Plan .......... 4
           F.         Asbestos Personal Injury Claim Disease Levels and Scheduled Values......................................... 5
           G.         Solicitation and Commencement of Chapter 11 Cases .................................................................. 5

ARTICLE II. VOTING PROCEDURES AND REQUIREMENTS.......................................................................... 5

           A.         Class Entitled to Vote on the Plan................................................................................................ 5
           B.         Votes Required for Acceptance by a Class ................................................................................... 6
           C.         Certain Factors to Be Considered Prior to Voting......................................................................... 6
           D.         Classes Not Entitled to Vote on the Plan ...................................................................................... 6
           E.         Cramdown .................................................................................................................................. 7
           F.         Solicitation and Voting Procedures .............................................................................................. 7
           G.         Combined Confirmation Hearing............................................................................................... 11

ARTICLE III. GENERAL INFORMATION ABOUT THE DEBTORS ................................................................ 11

           A.         The Debtors’ Business and Properties ........................................................................................ 11
           B.         Management of the Debtors....................................................................................................... 18
           C.         Prepetition Indebtedness, Assets, and Liabilities ........................................................................ 18

ARTICLE IV. PLAN NEGOTIATIONS AND SETTLEMENT ............................................................................ 20

           A.         Overview .................................................................................................................................. 20
           B.         The Future Claimants’ Representative and the Asbestos Claimants Committee........................... 20
           C.         Due Diligence and Prepetition Plan Discussions ........................................................................ 21
           D.         Tolling Agreement .................................................................................................................... 21
           E.         Prepetition Plan Settlement Negotiations and the Meritor Contribution ...................................... 22
           F.         The Plan Term Sheet and Finalization of Definitive Documents ................................................. 22

ARTICLE V. ANTICIPATED EVENTS OF THE CHAPTER 11 CASES ............................................................ 23

           A.         Expected Timetable of the Chapter 11 Cases ............................................................................. 23
           B.         First Day Relief......................................................................................................................... 23
           C.         Professional Retention............................................................................................................... 25

ARTICLE VI. THE PLAN OF REORGANIZATION ........................................................................................... 25

           A.         Classification of Claims and Equity Interests Generally ............................................................. 25
           B.         Description and Treatment of Unclassified Claims Under the Plan ............................................. 26
           C.         Classification and Treatment of Classified Claims and Interests ................................................. 27

ARTICLE VII. DESCRIPTION OF THE ASBESTOS PERSONAL INJURY TRUST, CONTRIBUTIONS BY
                 MAREMONT AND MERITOR, AND THE ASBESTOS PERSONAL INJURY TRUST
                 DISTRIBUTION PROCEDURES ....................................................................................... 31

           A.         The Asbestos Personal Injury Trust ........................................................................................... 31
           B.         Description of the Consideration Contributed to the Asbestos Personal Injury Trust ................... 34


                                                                               v
                      Case 19-10118-LSS                         Doc 11             Filed 01/22/19                Page 6 of 84



           C.          Other Key Terms of the Asbestos Personal Injury Trust Agreement ........................................... 34
           D.          Asbestos Personal Injury Trust Distribution Procedures ............................................................. 35
           E.          Environmental Claims ............................................................................................................... 38

ARTICLE VIII. OTHER ASPECTS OF THE PLAN ............................................................................................ 38

           A.          Insurance Agreements ............................................................................................................... 38
           B.          Distributions Under the Plan on Account of Claims Other than Asbestos Personal Injury Claims 40
           C.          Means for Implementation of the Plan ....................................................................................... 42
           D.          Treatment of Executory Contracts ............................................................................................. 44
           E.          Effect of Confirmation .............................................................................................................. 45
           F.          Releases, Injunctions, and Indemnification of Claims................................................................. 46
           G.          Miscellaneous Provisions .......................................................................................................... 51

ARTICLE IX. CONFIRMATION OF THE PLAN ............................................................................................... 53

           A.          Combined Hearing on Confirmation and Approval of Disclosure Statement and Solicitation ...... 53
           B.          Requirements for Confirmation of the Plan ................................................................................ 54
           C.          Issuance of Asbestos Personal Injury Channeling Injunction Pursuant to Section 524(g) of the
                       Bankruptcy Code ...................................................................................................................... 55
           D.          Best Interests of Creditors / Liquidation Analysis....................................................................... 55
           E.          Feasibility of the Plan................................................................................................................ 56
           F.          Conditions to Confirmation and Consummation of the Plan ....................................................... 56

ARTICLE X. RISK FACTORS ............................................................................................................................ 61

           A.          Overall Risks to Recovery by Holders of Claims and Interests ................................................... 62
           B.          Certain Bankruptcy Considerations............................................................................................ 62
           C.          Objections to the Plan’s Classification or Amounts of Claims and Interests ................................ 62
           D.          Conditions Precedent to the Effective Date of the Plan ............................................................... 62
           E.          Voting Requirements ................................................................................................................ 62
           F.          Proposal of Alternative Plans..................................................................................................... 62
           G.          Conversion to Chapter 7 ............................................................................................................ 63
           H.          Non-Consensual Confirmation .................................................................................................. 63
           I.          Projected Financial Information................................................................................................. 63
           J.          Maremont Insurance.................................................................................................................. 63
           K.          Appointment of a Different Future Claimants’ Representative.................................................... 63
           L.          Appointment of a Different Asbestos Personal Injury Trustee and/or Different Members of the
                       Asbestos Personal Injury Trust Advisory Committee for the Asbestos Personal Injury Trust....... 64
           M.          Distributions Under the Asbestos Personal Injury Trust Distribution Procedures ........................ 64
           N.          The Asbestos Personal Injury Channeling Injunction ................................................................. 64

ARTICLE XI. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN................... 65

           A.          Liquidation Under Chapter 7 or Chapter 11 ............................................................................... 65
           B.          Alternative Plan(s) of Reorganization ........................................................................................ 65

ARTICLE XII. CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN.... 65

           A.          Treatment of the Asbestos Personal Injury Trust ........................................................................ 66
           B.          Consequences to Holders of Asbestos Personal Injury Claims .................................................... 66
           C.          Information Reporting and Withholding .................................................................................... 67
           D.          Reservation of Rights ................................................................................................................ 67

ARTICLE XIII. CONCLUSION AND RECOMMENDATION ............................................................................ 67


                                                                              vi
            Case 19-10118-LSS         Doc 11         Filed 01/22/19   Page 7 of 84



                                     TABLE OF EXHIBITS


EXHIBIT A   Plan of Reorganization

EXHIBIT B   Financial Projections

EXHIBIT C   Financial Statements




                                               vii
                 Case 19-10118-LSS               Doc 11        Filed 01/22/19         Page 8 of 84



                                                 ARTICLE I.
                                             EXECUTIVE SUMMARY

         A.       Overview

          The purpose of this Disclosure Statement is to describe the Plan and its provisions and provide certain
information, as required of the Debtors under section 1125 of the Bankruptcy Code, to claimants who will have the
right to vote on the Plan so that they can make an informed decision in doing so. Holders of Asbestos Personal Injury
Claims are the only claimants entitled to vote on the Plan. Therefore, as further explained below, the law firms
representing Holders of Asbestos Personal Injury Claims for which the Debtors have contact information for such
Holders’ attorneys of record in the Debtors’ claims database will receive Master Ballots, and Holders of Asbestos
Personal Injury Claims for which the Debtors do not maintain an attorney of record in the Debtors’ claims database
will receive individual Ballots to enable them to vote to accept or reject the Plan.

          This Disclosure Statement includes, among other things, (1) information pertaining to the Debtors’
prepetition business operations and financial history and the events leading to the filing of the Chapter 11 Cases,
(2) information respecting significant events that are anticipated to occur during the Chapter 11 Cases, including the
Confirmation process, (3) an overview of the Plan, which sets forth certain terms and provisions of the Plan, the effects
of confirmation of the Plan, alternatives to the Plan, certain tax consequences and risk factors associated with the Plan,
and the manner in which distributions will be made under the Plan, (4) an overview of the discussions leading to the
formulation of the Plan, (5) a discussion of the Asbestos Personal Injury Trust and the Asbestos Personal Injury
Channeling Injunction; and (6) a discussion of the procedures for voting that must be followed by the Holders of
Claims entitled to vote on the Plan in order for their votes to be counted.

          The centerpiece of the Plan is the creation of the Asbestos Personal Injury Trust under section 524(g) of the
Bankruptcy Code and the Asbestos Personal Injury Channeling Injunction that will channel all Asbestos Personal
Injury Claims to the Asbestos Personal Injury Trust. The scope of the injunction will, inter alia, cover all current and
future asbestos-related personal injury and wrongful death Claims, Demands, and Causes of Action based in whole or
in part on actual or alleged conduct or products of Maremont, Maremont Exhaust Products, Inc., AVM, Inc., or Former
Ride Control Operating Company, Inc. and the Debtors’ predecessors and certain successors-in-interest. The Asbestos
Personal Injury Channeling Injunction will enjoin all Asbestos Personal Injury Claims, in any jurisdiction, that are
asserted against any of the Protected Parties, including, without limitation, Maremont’s parent Meritor and the other
Non-Debtor Affiliates other than the Non-Indemnified Parties. Section VIII.C of the Plan sets forth the Asbestos
Personal Injury Channeling Injunction and Section I.A.126 of the Plan lists the Protected Parties thereunder.

         The Asbestos Personal Injury Trust will be funded with up to approximately $50 million in Cash (consisting
of the Maremont Contributed Cash, as described in greater detail herein). The Asbestos Personal Injury Trust will
also be assigned the settled Maremont insurance coverage, which is described in greater detail in Section III.A.7 herein
and is subject to a further proposed settlement in the Plan intended to clarify certain terms and conditions of the
existing coverage as it would relate to the Asbestos Personal Injury Trust and waive any claims by the insurers under
certain settlement agreements in exchange, in both cases, for inclusion of the Settling Insurers as Protected Parties
under the Plan. It is also currently anticipated that Reorganized Maremont will own a commercial property worth
approximately $1.4 million, as described in greater detail in Section III.A.1 herein. Additional consideration will be
contributed under the Plan by the Debtors and by Meritor on behalf of itself and certain other Protected Parties pursuant
to the Restructuring Transactions, and the Asbestos Personal Injury Trust will receive 100% of the new common stock
of Reorganized Maremont. The assets of the Asbestos Personal Injury Trust will be used to resolve all Asbestos
Personal Injury Claims in accordance with the terms of the Asbestos Personal Injury Trust Distribution Procedures
annexed as Exhibit D to the Plan attached hereto. The assets of the Asbestos Personal Injury Trust are limited and
must be managed by the Asbestos Personal Injury Trustees to ensure that funds are available to pay all current
claimants as well as all expected future claimants. Nevertheless, for the reasons detailed in this Disclosure Statement,
the Debtors believe that there will be substantially more assets available to pay claimants under the Plan than would
be the case if there were no Plan and the Debtors were forced to pay Asbestos Personal Injury Claims and
Environmental Claims solely from their own assets.

        At this time the Debtors do not know whether the insurers will accept the proposed insurance settlements,
and the Debtors cannot be certain that such settlements will be effected. In the event that the settlements are not
                  Case 19-10118-LSS               Doc 11        Filed 01/22/19         Page 9 of 84



effected pursuant to the Plan and Confirmation Order, the non-settling insurer(s) will not be deemed Settling Insurers,
and the ultimate value of the remaining insurance coverage may be impacted, but there would be no impact on the
ability of the Debtors to confirm the Plan and effect its terms as described herein.

         The Debtors estimate that the total Allowed amount of all prepetition Claims other than Asbestos Personal
Injury Claims, Environmental Claims and Intercompany Claims will be de minimis. The Plan provides that all Classes
of Claims (other than Asbestos Personal Injury Claims and Intercompany Claims) will be Unimpaired and the Debtors
plan to seek the Bankruptcy Court’s approval to pay such claims in the ordinary course during the Chapter 11 Cases,
as appropriate. The Holders of such Claims are directed to other portions of this Disclosure Statement and to the Plan
for a more detailed discussion of the treatment of such Claims.

         B.       The Asbestos Personal Injury Channeling Injunction

          The Asbestos Personal Injury Channeling Injunction to be issued as part of the Plan will stay, restrain, bar
and enjoin Asbestos Personal Injury Claims against any Protected Party, arising in any jurisdiction, including, without
limitation, Claims, Demands, or Causes of Action for, attributable to, arising out of, based upon, or resulting from,
directly or indirectly, death, bodily injury, sickness, disease, or other personal or emotional injuries to persons caused,
or allegedly caused, directly or indirectly, by the presence of, or exposure to, the Debtor Product Lines, including,
without limitation, any claim based upon a theory of veil piercing, alter ego, successor liability, vicarious liability,
mere continuation, fraudulent transfer or conveyance, or conspiracy. The Protected Parties include, without limitation,
the Debtors, the Reorganized Debtors, Meritor, the Meritor Related Parties, which includes all the Non-Debtor
Affiliates (other than the Non-Indemnified Parties) and their respective officers, directors, shareholders, employees,
professionals, and consultants, and the assignees and successors of any of the foregoing, the Settling Insurers, or any
Representative of any of the foregoing or successor-in-interest of any of the foregoing, as set forth in the Plan.

         The effect of “channeling” Asbestos Personal Injury Claims to the Asbestos Personal Injury Trust is that
Asbestos Personal Injury Claims may only be pursued against, and paid from, the Asbestos Personal Injury Trust.
Following the Effective Date of the Plan, current and future Asbestos Personal Injury Claims may not be asserted
against Maremont, the Reorganized Debtors or any other Protected Party.

         C.       Meritor Settlement and Contribution

         On or prior to the Effective Date, Meritor will make the following payments and contributions, or cause them
to be paid or contributed, to the Debtors or the Reorganized Debtors in settlement of certain potential causes of action,
as discussed in greater detail in Section VII.B, which will, as applicable, in turn be contributed by Maremont to the
Asbestos Personal Injury Trust (or retained by the Reorganized Debtors, if so determined by the Asbestos Personal
Injury Trust):

         (i)      Meritor will pay Maremont the Intercompany Loan Payment, consisting of the entire outstanding
                  amount owing by Meritor to Maremont under the Intercompany Loan Agreement at the time of such
                  payment. The outstanding amount under such agreement was approximately $24.1 million as of
                  October 31, 2018;

         (ii)     Meritor will contribute the Intercompany Receivables owed to Meritor by Debtors FRCOC, AVM,
                  and MEP to Maremont;

         (iii)    Meritor will pay Maremont the Settlement Payment equal to $28 million in Cash;

         (iv)     one or more Responsible Meritor Affiliates (which affiliate(s) will be reasonably acceptable to the
                  Asbestos Claimants Committee and the Future Claimants’ Representative and will have the financial
                  wherewithal to satisfy any resulting obligations) will assume the Environmental Claims from the
                  Reorganized Debtors and Meritor Heavy Vehicle Systems, LLC (“Meritor HVS”), as a Responsible
                  Meritor Affiliate, will indemnify and hold harmless the Reorganized Debtors and their affiliates for
                  any such Environmental Claims (other than Asbestos Personal Injury Claims), pursuant to the




                                                            2
                 Case 19-10118-LSS                Doc 11         Filed 01/22/19        Page 10 of 84



                   Environmental Assumption and Indemnification Agreement, in substantially the form attached to
                   the Plan as Exhibit G; and

         (v)       Meritor and its affiliates will waive, release and discharge any and all Claims against the Debtors,
                   the Asbestos Claimants Committee, the Future Claimants’ Representative, and all of their respective
                   related parties including their Representatives pursuant to the Meritor Release.

         D.        Asbestos Personal Injury Trust Funding

        On the Effective Date, the Asbestos Personal Injury Trust will receive the following contributions from
Maremont (or, if the Asbestos Personal Injury Trust determines it would be beneficial to its ownership of the
Reorganized Debtors, the Reorganized Debtors will retain):

         (i)       100% of the Maremont Insurance, consisting of insurance proceeds and coverage obligations owed
                   to the Debtors by FFIC, as described in greater detail in Section III.A.7 herein, and as such insurance
                   proceeds and coverage obligations may be amended pursuant to the FFIC Amendment contemplated
                   in the Plan;

         (ii)      the Maremont Contributed Cash, consisting of all Cash and cash equivalents held by the Debtors as
                   of the Effective Date after giving effect to the Intercompany Loan Payment and the Settlement
                   Payment, after paying or reserving for (a) the Effective Date Payment, (b) the Reserve Funds, which
                   together will consist of Cash sufficient for payment in full of all Allowed Administrative Expense
                   Claims, Priority Tax Claims, Priority Non-Tax Claims, Secured Claims and General Unsecured
                   Claims that are not paid prior to the Effective Date or satisfied in full through the Effective Date
                   Payment on the Effective Date, and (c) the Effective Date Working Capital, which will consist of
                   the amount of capital that the Reorganized Debtors will reasonably need to have on hand on the
                   Effective Date in order to adequately capitalize and operate their businesses in the ordinary course
                   in a dollar amount to be agreed on by the Debtors, the Asbestos Claimants Committee and the Future
                   Claims Representative; and

         (iii)     100 shares of new common stock in Reorganized Maremont will be issued to the Asbestos Personal
                   Injury Trust, which shall represent 100% of the common stock of Reorganized Maremont after the
                   cancellation of all outstanding shares of Maremont pursuant to the terms of the Plan.

          For the reasons detailed in this Disclosure Statement, the Plan Proponents believe that there will be
substantially more assets available to resolve Asbestos Personal Injury Claims under the Plan than would be the case
if there were no Plan because, among other reasons, Meritor, on its own behalf and on behalf of the other Non-Debtor
Affiliates, is contributing substantial assets to the Asbestos Personal Injury Trust, which would not be contributed
otherwise. In addition, Meritor has agreed – through the Meritor Responsible Affiliate(s) – to assume the
Environmental Claims from the Reorganized Debtors and indemnify and hold harmless the Reorganized Debtors and
their affiliates for any such Environmental Claims. Without this assumption by the Meritor Responsible Affiliate(s),
the Debtors would have to satisfy their environmental liabilities and would have less assets available to satisfy
Asbestos Personal Injury Claims. Moreover, without the settlements and distribution procedures contemplated in the
Plan, there likely would be years of costly and time-consuming litigation that would deplete Maremont’s remaining
assets. Such further litigation will be avoided through the Plan’s orderly administrative process and the establishment
of the Asbestos Personal Injury Trust. Absent the Plan, distributions to claimants would most likely be delayed and,
due to the costs of litigation and lack of a Meritor contribution, the funds actually available for distribution to claimants
and Demand holders would be reduced substantially. For these and other reasons explained in detail herein, the Plan
Proponents, the Asbestos Claimants Committee and the Future Claimants’ Representative believe that all Holders of
Claims who are entitled to vote should vote to accept the Plan.

 RECOMMENDATION:

 The Plan Proponents, the Asbestos Claimants Committee, and the Future Claimants’ Representative believe
 that the Plan provides a fair and reasonable recovery to current holders of Asbestos Personal Injury Claims



                                                             3
                  Case 19-10118-LSS                 Doc 11           Filed 01/22/19         Page 11 of 84



    and future Demand holders and that acceptance of the Plan is in the best interests of all claimants and
    Demand holders. Accordingly, the Plan Proponents, the Asbestos Claimants Committee and the Future
    Claimants’ Representative urge you to vote to accept the Plan.

    Please note that if there is any inconsistency between the Plan and the descriptions in this Disclosure
    Statement, the terms of the Plan will govern.

            E.      Summary of Classification and Treatment of Allowed Claims and Interests Under the Plan

         Except for Administrative Expense Claims and Priority Tax Claims, which are not required to be classified,
all Claims and Interests that arose prior to the Petition Date are divided into Classes under the Plan. The following
chart summarizes the Plan’s treatment of such Claims and Interests. This chart is only a summary, and reference
should be made to the entire Disclosure Statement and the Plan for a complete description of the classification and
treatment of Claims and Interests. The Plan Proponents, moreover, with the consent of the Asbestos Claimants
Committee and the Future Claimants’ Representative, reserve the right to modify the Plan consistent with section 1127
of the Bankruptcy Code and Bankruptcy Rule 3019.


    Class    Claim or Interest              Voting Rights                Treatment                         Plan Recovery
N/A         Administrative Expense       N/A                             Unimpaired                      100%
            Claims


N/A          Priority Tax Claims         N/A                             Unimpaired                      100%



1            Priority Non-Tax Claims Not Entitled to Vote /              Paid in full / Unimpaired       100%
                                     Presumed to Accept


2            Secured Claims              Not Entitled to Vote /          Paid in full / Unimpaired       100%
                                         Presumed to Accept


3            General Unsecured           Not Entitled to Vote /          Paid in full / Unimpaired       100%
             Claims                      Presumed to Accept


4            Asbestos Personal Injury Entitled to Vote                 Paid in accordance with       29.1%3
             Claims                                                    Asbestos Personal Injury
                                                                       Trust Agreement and
                                                                       Asbestos Personal Injury
                                                                       Trust Distribution Procedures
                                                                       / Impaired
5            Environmental Claims        Not Entitled to Vote /        Reinstated / Assumed by           100%
                                         Presumed to Accept            Responsible Meritor
                                                                       Affiliate(s) / Unimpaired




3
  The current initial payment percentage assumes initial funding of not less than $58 million. Should the initial funding be between
$58 million and $65 million, the initial payment percentage will increase proportionately. To the extent the Asbestos Personal
Injury Trust is funded with less than $58 million or more than $65 million the initial payment percentage may be adjusted.



                                                                 4
                    Case 19-10118-LSS               Doc 11          Filed 01/22/19         Page 12 of 84




6              Intercompany Claims       Not Entitled to Vote /       Impaired / Unimpaired            0% / 100%
                                         Deemed to Reject or
                                         Presumed to Accept
7              Maremont Equity           Not Entitled to Vote /       Canceled / Impaired              0%
               Interests                 Deemed to Reject


8              Inter-Debtor Interests    Not Entitled to Vote /       Reinstated / Unimpaired          100%
                                         Presumed to Accept

          F.         Asbestos Personal Injury Claim Disease Levels and Scheduled Values

         The Asbestos Personal Injury Trust Distribution Procedures attached to the Plan as Exhibit D (the “TDP”)
establishes five (5) asbestos-related diseases eligible for potential compensation from the Asbestos Personal Injury
Trust (the “Disease Levels”): Mesothelioma 2 (Shade Tree Mechanic Claim), Mesothelioma (Occupationally Exposed
Claim), Lung Cancer, Other Cancer, and Severe Asbestosis.

         To qualify for payment from the Asbestos Personal Injury Trust, claimants must submit specific medical and
exposure evidence as provided in the TDP and as set forth in greater detail in Section VII.D below. The Asbestos
Personal Injury Claim values for each Disease Level are set forth below. 4

                                                                                          Scheduled
                            Level                  Disease Category
                                                                                            Value
                              V         Mesothelioma 2                                 $12,100
                             IV         Mesothelioma                                   $111,500
                             III        Lung Cancer                                    $25,400
                              II        Other Cancer                                   $5,400
                               I        Severe Asbestosis                              $25,400

          G.         Solicitation and Commencement of Chapter 11 Cases

         After finalization of the terms of the Plan (and after consultation with and with the consent of Meritor, the
Future Claimants’ Representative, and the Asbestos Claimants Committee), the Debtors, with the assistance of the
Claims, Notice and Balloting Agent, commenced the Solicitation on or about December 4, 2018. The solicitation
period is presently scheduled to expire on the Voting Deadline of January 18, 2019 at 4:00 p.m. (ET), unless the
Debtors extend the Voting Deadline, in which case such extended deadline shall be the applicable Voting Deadline.

          The Debtors intend to file the Plan and this Disclosure Statement upon the commencement of voluntary cases
under chapter 11 of the Bankruptcy Code. If the requisite acceptances of the Plan have been obtained prior to such
filing, the Debtors will seek approval of this Disclosure Statement and the Plan as quickly as possible.

                                                ARTICLE II.
                                    VOTING PROCEDURES AND REQUIREMENTS

          A.         Class Entitled to Vote on the Plan

          The following Class is the only Class entitled to vote to accept or reject the Plan (the “Voting Class”):

                 Class                       Claim or Interest                            Status
                 4                           Asbestos Personal Injury Claims              Impaired


4
 The figures presented here represent Disease Level claim values for Plan settlement purposes only. The parties reserve all rights
with respect to actual claim values in the event the Plan is not confirmed or is not consummated.



                                                                5
                 Case 19-10118-LSS              Doc 11          Filed 01/22/19       Page 13 of 84




          If your Claim or Interest is not included in the Voting Class, you are not a Voting Holder and are not entitled
to vote. If you are a Voting Holder or such Holder’s representative, you should read your Ballot or Master Ballot and
carefully follow the instructions included in the Ballot or Master Ballot. Please use only the Ballot or Master Ballot
that the Claims, Notice and Balloting Agent provides to you on behalf of the Debtors.

         B.       Votes Required for Acceptance by a Class

         Under the Bankruptcy Code, acceptance of a plan of reorganization by a class of claims or interests is
determined by calculating the amount and, if a class of claims, the number, of claims and interests voting to accept,
as a percentage of the allowed claims or interests, as applicable, that have voted. Typically, acceptance by a class of
claims requires an affirmative vote of (i) at least two-thirds in dollar amount of the total allowed claims that have
voted and (ii) more than one-half in number of the total allowed claims that have voted. However, section
524(g)(2)(B)(ii)(IV)(bb) of the Bankruptcy Code provides that, for a debtor to establish a trust to assume its liabilities
for asbestos-related personal injury, wrongful death, and/or property damage claims and receive the benefit of an
injunction that channels liability for such claims to such a trust, at least seventy-five percent (75%) in number of the
holders of claims that are to be addressed by the trust must vote to accept the plan. Accordingly, it is a condition to
confirmation of the Plan that at least seventy-five percent (75%) in number of the holders of Asbestos Personal Injury
Claims (Class 4) who actually vote on the Plan must have voted to accept the Plan and two-thirds (2/3) in amount of
the Holders of Asbestos Personal Injury Claims who actually vote on the Plan must have voted to accept the Plan.

         YOUR VOTE ON THE PLAN IS IMPORTANT. The Bankruptcy Code requires as a condition to
confirmation of a plan of reorganization that each class that is impaired and entitled to vote under a plan votes to
accept such plan, unless the plan is being confirmed under the “cramdown” provisions of section 1129(b) of the
Bankruptcy Code.

         C.       Certain Factors to Be Considered Prior to Voting

        There are a variety of factors that Voting Holders should consider prior to voting to accept or reject the Plan.
These factors may impact recoveries under the Plan and include:

         •    unless otherwise specifically indicated, the financial information contained in the Disclosure Statement,
              and the exhibits annexed hereto, has not been audited and is based on an analysis of data available at the
              time of the preparation of the Plan and Disclosure Statement;

         •    although the Debtors believe that the Plan complies with all applicable provisions of the Bankruptcy
              Code, the Debtors can neither assure such compliance nor that the Bankruptcy Court will confirm the
              Plan;

         •    the Debtors will request Confirmation without the acceptance of all Impaired Classes in accordance with
              section 1129(b) of the Bankruptcy Code; and

         •    any delays of either Confirmation or Consummation could result in, among other things, increased
              Administrative Expense Claims, including Professional Fee Claims.

          While these factors could affect distributions available to Holders of Allowed Claims under the Plan, the
occurrence or impact of such factors will not necessarily affect the validity of the vote of the Voting Class or
necessarily require a re-solicitation of the Voting Holders. Holders of Class 4 Claims and other interested parties
should see Article X of this Disclosure Statement, entitled “Risk Factors,” for a discussion of certain factors that may
affect the Plan and the Reorganized Debtors.

         D.       Classes Not Entitled to Vote on the Plan

        Under the Bankruptcy Code, holders of claims and interests are not entitled to vote if their contractual rights
are unimpaired by the proposed plan or if they will receive no property under the proposed plan on account of their


                                                            6
                 Case 19-10118-LSS               Doc 11         Filed 01/22/19        Page 14 of 84



claims or interests, as applicable, or are otherwise deemed to reject. Because the Holders of Intercompany Claims
and Interests in the Debtors are not entitled to receive any distributions, the votes of such Holders will not be solicited
and such Holders will be deemed to reject.

         The following Classes of Claims and Interests are not entitled to vote to accept or reject the Plan:


 Class                          Claim or Interest                Status                       Voting Rights
1                               Priority Non-Tax Claims          Unimpaired                   Presumed to Accept
2                               Secured Claims                   Unimpaired                   Presumed to Accept
3                               General Unsecured Claims         Unimpaired                   Presumed to Accept
5                               Environmental Claims             Unimpaired                   Presumed to Accept
6                               Intercompany Claims              Impaired / Unimpaired        Presumed to Accept /
                                                                                              Deemed to Reject
7                               Maremont Equity Interests        Impaired                     Deemed to Reject
8                               Inter-Debtor Interests           Unimpaired                   Presumed to Accept

         E.        Cramdown

        Section 1129(b) of the Bankruptcy Code permits confirmation of a plan of reorganization notwithstanding
the nonacceptance of the plan by one or more impaired classes of claims or equity interests, so long as at least one
impaired class of claims or interests votes to accept a proposed plan. Under that section, a plan may be confirmed by
a bankruptcy court if it does not “discriminate unfairly” and is “fair and equitable” with respect to each non-accepting
class.

        The Debtors intend to pursue a “cramdown” of the Holders of Interests in Class 7 (and to the extent necessary,
Holders of Claims in Class 6), who are deemed to have rejected the Plan as further described below in Section VI.C.

         F.       Solicitation and Voting Procedures

          Each Holder of an Asbestos Personal Injury Claim as of November 30, 2018 (the “Voting Record Date”) is
entitled to vote to accept or reject the Plan and each Holder or such Holder’s attorney of record shall receive the
Solicitation Package (as defined below) in accordance with the solicitation procedures described herein.

         The following summarizes the procedures for voting to accept or reject the Plan. Voting Holders and their
representatives are encouraged to review the relevant provisions of the Bankruptcy Code and Bankruptcy Rules and/or
to consult their own attorneys.

                  1.        Solicitation Package

        The following materials will be provided to each Holder of an Asbestos Personal Injury Claim or such
Holder’s attorney of record as of the Voting Record Date, and together constitute the “Solicitation Package,” which
may be supplemented by the Debtors following the commencement of the Solicitation:

         •    a cover letter describing the contents of the Solicitation Package and the enclosed USB drive containing
              a copy of the Disclosure Statement with all exhibits, including the Plan, and instructions for obtaining
              (free of charge) printed copies of the materials provided in electronic format;

         •    the appropriate Ballot or Master Ballot, as applicable, and applicable voting instructions (the “Voting
              Instructions”);




                                                            7
                 Case 19-10118-LSS                Doc 11         Filed 01/22/19        Page 15 of 84



         •    an instruction letter for law firms representing Holders of Class 4 Asbestos Personal Injury Claims that
              provides detailed instructions on the options law firms have to ensure Solicitation Packages are
              distributed to their clients;

         •    a pre-addressed, postage pre-paid return envelope; and

         •    a letter from the Future Claimants’ Representative and the Asbestos Claimants Committee urging the
              Holders of Asbestos Personal Injury Claims to vote to accept the Plan.

          Additional paper copies of these documents may be requested by contacting Donlin, Recano and Company,
Inc. as the Claims, Notice and Balloting Agent by email at DRCVote@donlinrecano.com (reference “Maremont Vote”
in the subject line) or by telephone at (212) 771-1128. The Solicitation Package, excluding Ballots and Master Ballots,
is also available at the Debtors’ restructuring website: www.donlinrecano.com/maremont.

          On or before ten (10) Business Days prior to the deadline scheduled for the filing of objections to entry of
the Confirmation Order, the Debtors intend to file the Plan Supplement. Substantially contemporaneously with their
filing, the documents filed with the Plan Supplement may be viewed and downloaded, free of charge, at the Debtors’
restructuring website, www.donlinrecano.com/maremont, or for a fee at the Bankruptcy Court’s website at
http://www.deb.uscourts.gov (PACER account required). If the Plan Supplement is updated or otherwise modified,
such modified or updated documents will be made available on the Debtors’ restructuring website.

          The Claims, Notice and Balloting Agent will send to each attorney of record for a Holder or Holders of
Asbestos Personal Injury Claims in Class 4, as listed in the Debtors’ claims database maintained by PACE, a
Solicitation Package containing a Master Ballot and instruction letter detailing instructions to ensure that Solicitation
Packages are distributed to each attorney’s clients, which may be distributed through more than one mailing.

          If an attorney of record (i) is unable to certify that he or she has the authority to vote on the Plan on behalf of
a client that is a Holder of a Class 4 Asbestos Personal Injury Claim, or (ii) wishes to have any Holder of an Asbestos
Personal Injury Claim represented by such attorney cast his or her own Ballot on the Plan, such attorney of record
must furnish the Claims, Notice and Balloting Agent with the first name, last name, last four digits of the injured
party’s social security number (U.S. Holders only), and address (the “Client Information”) for each such Holder by
December 17, 2018; provided, that, if such attorney represents more than twenty (20) such Holders, such Client
Information must be provided in electronic format, preferably in Microsoft Excel format via
DRCVote@DonlinRecano.com; provided further that if such attorney represents more than twenty (20) such Holders
and it is not possible to provide such information in an electronic format, such names and addresses must be sent to
the Claims, Notice and Balloting Agent so that they are actually received by December 13, 2018.

           If an attorney of record (i) does not have the authority to vote any of his/her clients’ Class 4 Asbestos Personal
Injury Claims, or (ii) has such authority but does not intend to exercise it, to the extent such attorney would like the
Claims, Notice and Balloting Agent to provide him/her with Solicitation Packages for one of more of his/her clients
that such attorney will provide to such clients directly, such attorney must: (a) provide a delivery address for the
Solicitation Packages and the number of packages needed to the Claims, Notice and Balloting Agent; (b) submit a
client list to the Claims, Notice and Balloting Agent on or before December 13, 2018 with the Client Information for
each client holding a Class 4 Asbestos Personal Injury Claim to which such attorney will directly send Ballots (such
list is subject to the requirements of Item 1 of the Master Ballot, an electronic template of which is available from the
Claims, Notice and Balloting Agent upon request); (c) deliver the Solicitation Packages to such clients holding Class
4 Asbestos Personal Injury Claims within three (3) Business Days after receipt; and (d) within three (3) Business Days
of delivery of such Solicitation Packages to such clients holding Class 4 Asbestos Personal Injury Claims, and provide
the Claims, Notice and Balloting Agent with an affidavit evidencing such service. The affidavit of service need not
list each client individually; rather, the affidavit need state only the following: (i) that service of the Solicitation
Packages was completed; (ii) the date(s) on which such service took place; and (iii) that such attorney of record has
provided, or will provide (on or before December 13, 2018), a client list to the Claims, Notice and Balloting Agent.

         For Holders of Asbestos Personal Injury Claims for which the Debtors do not maintain an attorney of record
in the Debtors’ claims database, the Claims, Notice and Balloting Agent will send a Ballot to such individual Holders,



                                                             8
                 Case 19-10118-LSS              Doc 11          Filed 01/22/19       Page 16 of 84



as listed in the Debtors’ claims database. Individual Holders of Asbestos Personal Injury Claims may also contact the
Claims, Notice and Balloting Agent directly to request a Solicitation Package with a Ballot.

          In an additional effort to ensure that all individuals and counsel representing clients with Asbestos Personal
Injury Claims are given the opportunity to request Solicitation Packages, the Debtors will publish notice of the
Solicitation once in each of The New York Times, The Wall Street Journal, USA Today, Mealey’s Litigation Report:
Asbestos and Mealey’s Asbestos Bankruptcy Report. The Debtors will also seek to publish notice of the Confirmation
Hearing in a newspaper of general circulation prior to the Confirmation Hearing. Affidavits of such publication will
be filed with the Bankruptcy Court after the Petition Date.

        In a further effort to maximize notice and ensure that the solicitation process is as transparent as possible, the
Debtors will make the Disclosure Statement and its exhibits (including the Plan) available in electronic format at the
Debtors’ restructuring website at www.donlinrecano.com/maremont.

                  2.        Voting Deadline

         To be counted, your Ballot(s) or a Master Ballot(s) including your vote must be actually received by the
Claims, Notice and Balloting Agent no later than January 18, 2019 at 4:00 p.m. (ET). This is the Voting Deadline.
If you do not return your Ballot or Master Ballot prior to the Voting Deadline your vote will not be counted.

         The Debtors reserve the absolute right, in consultation with Meritor, the Asbestos Claimants Committee and
the Future Claimants’ Representative at any time or from time to time, to extend the period of time (on a daily basis,
if necessary) during which Ballots and Master Ballots will be accepted for any reason, including determining whether
or not the requisite number of acceptances have been received, by making a public announcement of such extension
no later than the first Business Day following the previously announced Voting Deadline. The Debtors will give
notice of any such extension in a manner deemed reasonable to the Debtors in their discretion. There can be no
assurance that the Debtors will exercise their right to extend the Voting Deadline.

         Except to the extent the Debtors so determine or as permitted by the Bankruptcy Court, Ballots and Master
Ballots that are received after the Voting Deadline will not be counted or otherwise used by the Debtors in connection
with the Debtors’ request for Confirmation of the Plan (or any permitted modification thereof). The Debtors will
advise the Asbestos Claimants Committee and Future Claimants’ Representative of the Debtors’ decision not to count
such ballots.

         Only Voting Holders are entitled to vote to accept or reject the Plan, and they may do so by completing the
appropriate Ballots or Master Ballots and returning them in the envelopes provided or as otherwise directed on the
Ballot or Master Ballot.

         All Ballots and Master Ballots are accompanied by return envelopes and will clearly indicate the appropriate
return address. It is important to follow the specific instructions provided on each Ballot or Master Ballot.

           The Debtors have engaged Donlin, Recano and Company, Inc. as the Claims, Notice and Balloting Agent to
assist in the balloting and tabulation process. The Voting Agent will process and tabulate Ballots and Master Ballots
for each Class entitled to vote to accept or reject the Plan and will finalize a voting report (the “Voting Report”) as
soon as practicable after the Voting Deadline to be filed in the Chapter 11 Cases.

         Any Ballot or Master Ballot that is properly executed, but which does not clearly indicate an acceptance or
rejection of the Plan or which indicates both an acceptance and a rejection of the Plan, will not be counted. Any Ballot
or Master Ballot received that is not signed or that contains insufficient information to permit the identification of the
holder will be invalid and will not be counted.

         Only Ballots and Master Ballots with an original signature that are ACTUALLY received by the Claims,
Notice and Balloting Agent by the Voting Deadline will be counted. Attorneys of record for Holders of Asbestos
Personal Injury Claims must also submit originally executed Class 4 Asbestos Personal Injury Claim Master Ballots
to the Claims, Notice and Balloting Agent by the Voting Deadline. Email submission of Ballots and Master Ballots



                                                            9
                 Case 19-10118-LSS                Doc 11       Filed 01/22/19         Page 17 of 84



is not permitted. If you are the Holder of an Asbestos Personal Injury Claim or are submitting a Master Ballot on
behalf of Holders of Asbestos Personal Injury Claims, please return your Ballot or Master Ballot, as applicable, by
hand delivery, overnight courier, or first class mail to:

                        If by First Class Mail:                   If by Hand Delivery or Overnight Mail:

             Donlin, Recano & Company, Inc.                           Donlin, Recano & Company, Inc.
             Re: Maremont Corporation, et al.                         Re: Maremont Corporation, et al.
                 Attn: Voting Department                                  Attn: Voting Department
            PO Box 192016 Blythebourne Station                                 6201 15th Ave
                   Brooklyn, NY 11219                                       Brooklyn, NY 11219

          A Ballot or Master Ballot may be withdrawn by delivering a written notice of withdrawal to the Claims,
Notice and Balloting Agent, so that the Claims, Notice and Balloting Agent receives the notice before the Voting
Deadline. In order to be valid, a notice of withdrawal must (i) specify the name of the creditor who submitted the
Ballot or Master Ballot to be withdrawn, (ii) contain a description of the Claim(s) to which it relates, and (iii) be signed
by the creditor or attorney of record in the same manner as on the Ballot or Master Ballot. The Debtors expressly
reserve the right to contest the validity of any withdrawals of votes on the Plan. After the Voting Deadline, a timely
submitted and properly completed Ballot or Master Ballot may only be changed or withdrawn with the approval of
the Bankruptcy Court or the consent of the Debtors. If multiple Ballots and/or Master Ballots are received with respect
to the same Claim and no order of the Bankruptcy Court allowing the creditor to change its vote has been entered
before the Voting Deadline, the Ballot or Master Ballot that will be counted for purposes of determining whether
sufficient acceptances required to confirm the Plan have been received will be the last timely received, properly-
completed Ballot or Master Ballot.

                   3.         Voting Tabulation

         Each Ballot and Master Ballot does not constitute, and will not be deemed to be, a Proof of Claim or an
assertion or admission of a Claim or Interest. Only Voting Holders (or Nominees on behalf of such Voting Holders)
will be entitled to vote with regard to such Claims.

         Unless the Debtors decide otherwise, Ballots and Master Ballots received after the Voting Deadline will not
be counted. The Debtors will advise the Asbestos Claimants Committee and Future Claimants’ Representative of the
Debtors’ decision not to count such ballots. Except as otherwise provided in the Solicitation Procedures, Ballots and
Master Ballots will be deemed delivered only when the Claims, Notice and Balloting Agent actually receives such
executed ballots as instructed in the Voting Instructions. No Ballot or Master Ballot should be sent to any party other
than the Claims, Notice and Balloting Agent.

         The Debtors expressly reserve the right to amend from time to time the terms of the Plan (subject to
compliance with the requirements of section 1127 of the Bankruptcy Code and the terms of the Plan). The Bankruptcy
Code may require the Debtors to disseminate additional solicitation materials if the Debtors make material changes to
the terms of the Plan or if the Debtors waive a material condition to Confirmation. In that event, the Solicitation may
be extended or reopened if, and to the extent, directed by the Bankruptcy Court.

         In the event a designation of lack of good faith is requested by a party in interest under section 1126(e) of the
Bankruptcy Code, the Bankruptcy Court will determine whether any vote to accept and/or reject the Plan cast with
respect to that Claim will be counted for purposes of determining whether the Plan has been accepted and/or rejected.

         The Debtors will file with the Bankruptcy Court, as soon as practicable after the Petition Date, the Voting
Report prepared by the Claims, Notice and Balloting Agent. The Voting Report will, among other things, delineate
every Ballot or Master Ballot that does not conform to the Voting Instructions or that contains any form of irregularity
(each an “Irregular Ballot”), including, but not limited to, those Ballots or Master Ballots that are late or (in whole or
in material part) illegible, unidentifiable, lacking signatures or lacking necessary information, or damaged. In the
event of any discrepancies on amounts shown on a Ballot or Master Ballot, the Claims, Notice and Balloting Agent
will attempt to reconcile the amounts with the records of the applicable attorney of record, if applicable, or in the


                                                            10
                Case 19-10118-LSS               Doc 11       Filed 01/22/19         Page 18 of 84



alternative with the Debtors’ records. In the event such amount cannot be timely reconciled without undue effort on
the part of the Claims, Notice and Balloting Agent, the amount shown in the records of the attorney of record or, if
applicable, the Debtors’ records will govern. The Voting Report also will indicate the Debtors’ intentions with regard
to such Irregular Ballots. Neither the Debtors nor any other Person or Entity will be under any duty to provide
notification of defects or irregularities with respect to delivered Ballots and Master Ballots other than as provided in
the Voting Report, nor will any of them incur any liability for failure to provide such notification. The Debtors propose
that, subject to any contrary order of the Bankruptcy Court and except as otherwise set forth herein, they may waive
any defects or irregularities as to any particular Ballot or Master Ballot at any time, either before or after the Voting
Deadline, and any such waivers shall be documented in the Voting Report prepared by the Claims, Notice and
Balloting Agent.

         G.       Combined Confirmation Hearing

         On the Petition Date, the Debtors will request that the Bankruptcy Court schedule the Confirmation Hearing
as a combined hearing to consider the adequacy of the Disclosure Statement, the sufficiency of the solicitation
procedures and Confirmation of the Plan, at the United States Bankruptcy Court for the District of Delaware, 824
North Market Street North, Wilmington, Delaware 19801. The Debtors will request, among other things, Confirmation
of the Plan, as it may be modified from time to time, and expressly reserve the right to amend from time to time the
terms of the Plan (subject to compliance with the requirements of section 1127 of the Bankruptcy Code and the terms
of the Plan regarding modifications).

                                          ARTICLE III.
                             GENERAL INFORMATION ABOUT THE DEBTORS

         A.       The Debtors’ Business and Properties

                  1.       Company Overview

         Maremont is a Delaware corporation and wholly-owned subsidiary of Meritor, a public company organized
under the laws of the State of Indiana. Maremont is headquartered in Troy, Michigan. Maremont’s Debtor affiliates
AVM, FRCOC, and MEP are wholly-owned by Maremont. AVM is a South Carolina corporation and FRCOC and
MEP are incorporated in Delaware. Historically, the Debtors manufactured, distributed, and sold aftermarket friction
products, including aftermarket brake linings, disc pads, and clutch facings as part of their Friction Products Business,
primarily aftermarket mufflers (the “Exhaust Products Business”), aftermarket shock absorbers and strut assemblies
(the “Ride Control Business”), and original equipment vacuum actuators for automotive climate controls systems,
superchargers and turbochargers, and gas springs (the “Motion Control Business”). The Debtor Product Lines
(including those product lines listed on Exhibit F to the Plan) include all asbestos-containing products, equipment,
components, parts, improvements to real property, or materials engineered, designed, marketed, manufactured,
constructed, sold, supplied, produced, installed, maintained, serviced, specified, selected, repaired, removed, replaced,
released, distributed, or branded with the name of or under a license granted by (a) any of the Debtors or any
predecessor thereof or any subsidiary or business line of any of the foregoing and/or (b) Nuturn Corporation
(“Nuturn”) or Ferodo America, Inc. as successors-in-interest to Maremont’s Friction Products Business, even if not
specifically described herein. For the avoidance of doubt, no Rockwell Entity is or shall be deemed to be a predecessor
of any Debtor or a subsidiary of any Debtor or Debtor predecessor for purposes of defining the Debtor Product Lines.
As of the date of this Disclosure Statement, the product lines listed on Exhibit F to the Plan represent, to the best of
Maremont’s understanding, all products historically manufactured and sold by Maremont and its subsidiaries.
Maremont divested its business lines over time pursuant to multiple sale transactions described in Section III.A.2
below, beginning with the sale of the Friction Products Business in June 1977. This was followed by the sale of the
Exhaust Products Business and the Motion Control Business in 2006 and the sale of the Ride Control Business in
2009.

          Maremont had ceased all operations and divested all remaining operating assets by 2013. Currently, the
Debtors’ only ongoing operations are managing their legacy environmental and asbestos liabilities. In addition, on
October 24, 2018, Maremont entered into an Agreement of Purchase and Sale of Real Property and Escrow
Instructions to purchase a commercial property in Grand Blanc, Michigan for approximately $1.4 million (the
“Commercial Property”). The Commercial Property is leased under a 15-year triple-net lease that will generate net


                                                           11
                  Case 19-10118-LSS                Doc 11        Filed 01/22/19           Page 19 of 84



rents totaling approximately $91,000 in annual revenue (the “Commercial Property Lease”). It is currently anticipated
that the sale will close prior to the Voting Deadline, and Maremont intends to manage and derive revenue from the
Commercial Property business during the Chapter 11 Cases. Pursuant to the Plan, the Debtors will assume the
Commercial Property Lease and assign such lease to Reorganized Maremont, which will continue to own the
Commercial Property and run such business after the Effective Date.

                   2.        Corporate History

         A predecessor to Maremont was organized in 1877 and engaged in manufacturing and distributing parts for
wagons, stage coaches, and street cars, eventually transitioning to automotive exhaust systems and mufflers. In 1933,
Maremont Corporation formed as an Illinois corporation with primary operations in Chicago, Illinois, and eventually
reincorporated in Delaware in 1974.

         In 1937, Maremont acquired Gem Muffler Company and began to manufacture, distribute, and sell mufflers
and began manufacturing aftermarket mufflers under the “Maremont” and “Pratt” trade names in 1954. A small
percentage of such mufflers contained asbestos-wrapped, sealed components until 1978, when use of such asbestos-
containing components was discontinued. In 1953, Maremont acquired the assets of the “Grizzly Brakes”
manufacturing business and engaged in manufacturing, distributing and selling aftermarket friction products,
including brake linings, disc pads, and clutch facings under the “Grizzly” and “Leland” trade names, certain of which
products contained asbestos. Maremont was also one of a number of brake manufacturers that supplied Sears,
Roebuck & Company with brake products under the “Sears” brand name for a time until its divestiture of the Friction
Products business, which products contained asbestos.

          In June 1977, Maremont divested the Friction Products Business in a sale to Nuturn, l/k/a Ferodo America,
Inc., a subsidiary of T&N Limited, and became a 20% owner of Nuturn as part of the sale until 1980, when Maremont
sold the remainder of its Nuturn shares. Pursuant to the terms of the applicable sale documents, Maremont agreed to
indemnify Nuturn for, among other things, asbestos personal injury claims related to the Friction Products Business
that it had manufactured prior to the sale. Nuturn and its successors, as a separate business, continued to manufacture
and sell products of the Friction Products Business after June 1977. Thus, as a result of the sale of the Friction Products
Business and Maremont’s discontinued use of asbestos components in its mufflers in 1978, Maremont no longer
manufactured or sold any asbestos-containing products after 1978. After the sale of the Friction Products Business,
Maremont continued to facilitate Nuturn’s distribution of friction products allegedly containing asbestos to Sears until
1983. Maremont is the only Debtor entity that manufactured any asbestos-containing products until the divestiture of
the Friction Products Business and discontinuation of the sale of mufflers containing asbestos-wrapped components
by 1978—although certain of the other Debtors have been named in asbestos personal injury lawsuits, to the best of
the Debtors’ knowledge they have been dismissed from any lawsuits in which they have been named.

         In addition or in connection with the Friction Products Business and Exhaust Products Business described
above, beginning in the 1960s and continuing into the 1970s, Maremont began to expand internationally through the
formation of various subsidiaries and joint ventures, including into Venezuela, Panama, and Europe. In 1979,
Alusuisse of America, Inc. (“Alusuisse”), a wholly owned subsidiary of Swiss Aluminum Ltd. (“Swiss Aluminum”)
acquired then-publicly held Maremont pursuant to a tender offer and multi-stage merger. At this time, Maremont’s
principal business divisions were automotive replacement parts manufacturing and ordnance and military equipment
manufacturing. In 1986, Swiss Aluminum sold all of its outstanding shares in Maremont to Arvin Industries, Inc.
(“Arvin Industries”), a predecessor in interest to Meritor.5

        In 1988, Alusuisse entered into a settlement agreement with Arvin Industries, with Alusuisse agreeing to pay
Arvin Industries in satisfaction and release of certain indemnification provisions in the 1986 sale agreement of Swiss

5
  ArvinMeritor, Inc. (n/k/a Meritor, Inc.) was incorporated in Indiana in 2000 (“ArvinMeritor IN”) in connection with the merger
of Meritor Automotive, Inc. and Arvin Industries in July 2000. Both Meritor and Debtor FRCOC (incorporated in Delaware) have
used the “ArvinMeritor, Inc.” corporate name at different points in their histories, although the entities were incorporated in
different states and used the name at different times. Meritor operated under the name from July 2000 until January 2011, when it
officially changed its name back to Meritor, Inc. Debtor FRCOC utilized the name from August 2011 (when its name was changed
from Gabriel Ride Control to ArvinMeritor, Inc.) until October 2018, when its name was further changed to Former Ride Control
Operating Company, Inc.).



                                                               12
                  Case 19-10118-LSS                Doc 11        Filed 01/22/19          Page 20 of 84



Aluminum’s Maremont shares. The majority of the settlement amount was allocated as consideration for the release
of Arvin Industries’ environmental liabilities related to the Environmental Site located in Paulding, Ohio, which is
discussed in greater detail in Section III.A.3.

          In 1990, Debtor MEP and Gabriel Ride Control Products, Inc. (“Gabriel Ride Control,” n/k/a Debtor FRCOC)
were incorporated in Delaware. During this time, MEP operated the Exhaust Products Business, manufacturing and
distributing replacement mufflers, catalytic converters, performance exhaust systems, and replacement tailpipes and
accessories. What is now FRCOC operated the Ride Control Business, which managed the design, manufacture,
marketing and distribution of shock absorbers and strut assemblies under the Gabriel brand name. Debtor AVM,
acquired by Maremont in 1985 prior to Arvin Industries’ (n/k/a Meritor) acquisition of Maremont, also incorporated
in 1990 in South Carolina. AVM manufactured original equipment vacuum actuators for automotive climate control
systems, superchargers and turbochargers, and gas springs for automotive and commercial applications including lift
supports and dampers under the AVM, MightyLift, StrongArm and SteadyLift brand names.

          In 2006, Maremont and a Canadian subsidiary of Meritor sold the North American segment of the light
vehicle aftermarket Exhaust Products Business to International Muffler Company, with Maremont and the Meritor
subsidiary agreeing to indemnify the purchaser and retain liability with respect to asbestos and other pre-sale liabilities
arising from the facilities.

           Also in 2006, Gabriel South Africa (Proprietary) Limited (“Gabriel South Africa”), a South African
subsidiary of Maremont, executed a sale of the South Africa Ride Control Business, but retained certain environmental
liabilities. Shortly thereafter, AVM sold the assets of the Motion Control Business, also retaining certain
environmental liabilities with respect to the manufacturing site. Meritor acted as a guarantor in both sales.

          In 2009, Maremont began divesting its remaining international holdings. First, what is now FRCOC sold its
interests in its Venezuela joint venture to an affiliate of its joint venture partner. This was followed by the sale of
substantially all of the Ride Control Business in North America and Mexico to a third party. FRCOC retained
responsibility for product and environmental liabilities arising prior to the effective date of the sale. Maremont
eventually dissolved its remaining international subsidiaries, which concluded in 2013. After these dissolutions,
business operations ceased.6

        Maremont is a direct subsidiary of Meritor with 100% of its equity interests directly owned by Meritor.
Meritor maintains indirect ownership of 100% of FRCOC, AVM, and MEP through Maremont.

                   3.        Environmental History

         In connection with its operation of the Friction Products Business, Exhaust Products Business, Ride Control
Business, and Motion Control Business discussed above, Maremont and its subsidiaries operated at various
manufacturing and distribution properties that it owned or leased. As a result of those operations, or as a result of
historic operations on such properties, Maremont and its subsidiaries have been subject to certain environmental
claims for which it has agreed either to undertake remedial action or remit certain environmental remediation
payments. The Environmental Sites for which environmental obligations have been identified are as follows:

              •    Easley, South Carolina. In 1992, Maremont entered into an environmental trust agreement (the
                   “Easley Trust”) with Platt Saco Lowell Corporation (“PSL”) as a settlement of an action under
                   CERCLA filed by PSL against Maremont in the United States District Court for South Carolina in
                   1991. The Easley Trust was formed to allocate costs in respect of Maremont’s former
                   manufacturing site in Easley, South Carolina (the “Easley Site”). The Easley Site was constructed
                   by a third party in 1957, which merged into Maremont in 1960 pursuant to a stock acquisition by
                   Maremont. Maremont engaged in textile machinery and equipment manufacturing at the Easley
                   Site until 1973, when a predecessor to PSL purchased the assets of the Easley Site from Maremont.

6
  A small number of shares remain with respect to a joint venture in Mexico. Maremont sold its 40% share in the joint venture in
1999, but a small number of shares certificates have remained untraceable. The Debtors believe that such shares have de minimis
or no value.



                                                              13
    Case 19-10118-LSS            Doc 11       Filed 01/22/19        Page 21 of 84



     The Easley site is currently undergoing closure activities pursuant to a RCRA permit issued to the
     Easley Trust and HSL, Inc. (successor to PSL), and in addition to its remedial cost obligations,
     Maremont is obligated to maintain financial assurance, currently maintained in the form of an
     insurance policy, for the benefit of the South Carolina Department of Health and Environmental
     Control. Maremont’s remaining obligations pursuant to the Easley Site trust agreement and RCRA
     permit are currently estimated at approximately $2.7 million.

•    Paulding, Ohio. Friction products were formerly manufactured at a facility in Paulding, Ohio (the
     “Paulding Site”) that was acquired by a Maremont subsidiary in 1953 and sold in 1954 to Armour
     & Co. Salaried Employees Pension Plan (the “Armour Pension Trust”) and simultaneously leased
     back to Maremont. After the 1977 sale of the Friction Products Business to Nuturn, Nuturn
     continued production at the Paulding Site until 1982. The Paulding Site lease expired in July 1984.
     In 1986, Maremont and Nuturn received liability notices from Armour Pension Trust pursuant to
     the federal Comprehensive Environmental Response and Liability Act of 1980, 42 U.S.C. §§ 9601–
     9675 (“CERCLA”)—also known as the “Superfund” law—and the Resource Conservation and
     Recovery Act “RCRA”). Armour Pension Trust alleged that the plant building and surrounding
     property were contaminated by the disposal of asbestos on the premises. The parties settled the
     litigation in 1988, with Maremont accepting ownership of the Paulding Site. Maremont and Nuturn
     indemnified Armour Pension Trust for future liability. In 1988, Maremont authorized cleanup and
     remediation activities at the Paulding Site with support from the Ohio Environmental Protection
     Agency. Maremont’s remaining CERCLA and RCRA obligations at the Paulding Site are currently
     estimated at approximately $97,000.

•    Chickasha and Hardage, Oklahoma. In 1972, Maremont built a facility in Chickasha, Oklahoma
     (the “Chickasha Site”) to manufacture and distribute products for the Ride Control Business. From
     1999 to 2006, the Chickasha Site served as a warehouse and distribution center and Maremont
     continued limited manufacturing of shock absorber components. Maremont sent waste from the
     Chickasha Site to a third party disposal site in Hardage, Oklahoma (the “Hardage/Criner Site”). In
     1991, as a result of the Hardage/Criner Site’s designation as a federal Superfund site under
     CERCLA, Gabriel Ride Control and other potentially responsible parties were notified of potential
     liability and formed a nonprofit corporation to implement a court-ordered remedy. The cleanup
     remedy has been fully implemented, but FRCOC has ongoing monitoring and maintenance costs
     through 2040. In 2014, FRCOC enrolled the Chickasha Site in the Oklahoma Department of
     Environmental Quality’s voluntary environmental cleanup program pursuant to a consent
     agreement. FRCOC’s remaining obligations for the Hardage/Criner Site and the Chickasha Site are
     currently estimated at approximately $400,000 and $83,000, respectively.

•    Marion and Zion, South Carolina. AVM manufactured products for the Motion Control Business
     at a facility in Marion, South Carolina (the “Marion Site”). In the late 1960s (prior to Maremont’s
     acquisition of AVM), a temporary manufacturing facility in Zion, South Carolina (the “Zion Site”)
     was used while the Marion Site was under construction. In 2002, Meritor entered into a consent
     agreement with the South Carolina Department of Health and Environmental Control with respect
     to the assessment and remediation of contamination at the Zion Site. Maremont subsequently
     entered into a voluntary cleanup contract in 2006 with respect to historical releases at the Marion
     Site, and AVM retained liability and indemnified the purchaser in respect of the environmental
     obligations at the Marion Site during its sale of the Motion Control Business’s assets in 2006.
     AVM’s remaining obligations for the Marion and Zion Sites are currently estimated at
     approximately $1.2 million.

•    Cape Town, South Africa. In 2005, Gabriel South Africa agreed to certain remediation under a
     private party agreement with respect to its chrome plant located on part of its Cape Town, South
     Africa manufacturing site for the South Africa Ride Control Business (the “Cape Town Site”). The
     manufacturing time period at the Cape Town Site is unknown, but dated back at a minimum to the
     1980s. In 2006, Gabriel South Africa retained certain of these environmental liabilities, and also
     retained ownership of the real property underlying the Cape Town Site in connection with the sale



                                            14
                 Case 19-10118-LSS               Doc 11        Filed 01/22/19         Page 22 of 84



                   of the South Africa Ride Control Business. Gabriel South Africa continued to lease the Cape Town
                   Site to the purchaser, eventually selling the Cape Town Site real property in 2008. Maremont’s
                   remaining obligations for the Cape Town Site are currently estimated at approximately $81,000.

           In connection with the Plan, on or prior to the Effective Date, a Responsible Meritor Affiliate(s) will assume
all Environmental Claims from the Reorganized Debtors, including, without limitation, liabilities related to the
Environmental Sites. The Responsible Meritor Affiliate to assume Environmental Claims will be reasonably
acceptable to the Asbestos Claimants Committee and the Future Claimants’ Representative, and will demonstrate that
it has the financial wherewithal to satisfy Environmental Claims and pay and perform any and all environmental
liabilities assumed pursuant to the Environmental Assumption and Indemnification Agreement.

          Meritor HVS will indemnify and hold harmless the Reorganized Debtors and their affiliates for any such
Environmental Claims, including, without limitation, liabilities related to the Environmental Sites (other than Asbestos
Personal Injury Claims). Meritor HVS is Meritor’s main U.S. operating subsidiary, and owns nearly all of Meritor’s
assets in North America in conjunction with conducting nearly all of Meritor’s North American business operations.
Meritor HVS had revenues of approximately $2.6 billion for fiscal year 2018. Additionally, pursuant to the terms of
the Environmental Assumption and Indemnification Agreement, Meritor HVS will represent and warrant that the
Responsible Meritor Affiliate that will assume the Environmental Claims from the Reorganized Debtors is and will
remain its affiliate during all times in which Meritor HVS has any obligations under the Environmental Assumption
and Indemnification Agreement.

                   4.       Asbestos-Related Personal Injury and Wrongful Death Claims Against Maremont
                            and Its Debtor Affiliates

          Maremont and its Debtor affiliate MEP have collectively been subject to thousands of personal injury and
wrongful death claims asserting that they are liable for damages caused by exposure to asbestos-containing products
that the Debtors or their predecessor(s)-in-interest allegedly used, sold, manufactured, marketed, produced or
distributed or that were allegedly present in their manufacturing facilities. Such claims are included in the Claims,
Demands, and Causes of Action referenced in the Plan as “Asbestos Personal Injury Claims.” Asbestos Personal
Injury Claims are comprised of, collectively, the following two categories of Claims, Demands, and Causes of Action:
“Indirect Asbestos Personal Injury Claims” and “General Asbestos Personal Injury Claims.” The Asbestos Personal
Injury Claims are for, attributable to, arising out of, based upon, or resulting from, directly or indirectly, death, bodily
injury, sickness, disease, or other personal or emotional injuries to persons caused, or allegedly caused, directly or
indirectly, by the presence of, or exposure to asbestos-containing products, equipment, components, parts,
improvements to real property, or materials engineered, designed, marketed, manufactured, constructed, sold,
supplied, produced, installed, maintained, serviced, specified, selected, repaired, removed, replaced, released,
distributed, or in any way used by Maremont (including, without limitation, AVM, FRCOC, MEP, and any of the
Sellers of the Friction Products Business, the Exhaust Products Business, the Ride Control Business, and the Motion
Control Business), including without limitation all asbestos-containing products (including certain Debtor Product
Lines listed on Exhibit F to the Plan), equipment, components, parts, improvements to real property, or materials
engineered, designed, marketed, manufactured, constructed, sold, supplied, produced, installed, maintained, serviced,
specified, selected, repaired, removed, replaced, released, distributed, branded with the name of or under a license
granted by (a) any of the Debtors or any predecessor thereof or any subsidiary or business line of any of the foregoing
and/or (b) Nuturn Corporation or Ferodo America, Inc. as successors-in-interest to Maremont’s Friction Products
Business—the Debtor Product Lines. For the avoidance of doubt, no Rockwell Entity is or shall be deemed to be a
predecessor of any Debtor or a subsidiary of any Debtor or Debtor predecessor for purposes of defining the Debtor
Product Lines.

         During the previous five years, approximately 2,700 Asbestos Personal Injury Claims have been asserted
against Maremont or its subsidiaries. As of October 31, 2018, there were approximately 18,700 pending Asbestos
Personal Injury Claims against the Debtors, of which approximately 1,700 are considered by the Debtors to be active.
In addition, during the preceding five years Maremont had incurred and paid approximately $43.5 million in defense
and settlement costs on account of the Asbestos Personal Injury Claims, including over $6.1 million in the fiscal year
ended September 30, 2018.




                                                            15
                Case 19-10118-LSS               Doc 11       Filed 01/22/19         Page 23 of 84



                  5.       Asbestos-Related Personal Injury and Wrongful Death Claims Against Non-Debtor
                           Affiliates of Maremont Based on the Debtor Product Lines

          In addition to the claims asserted against Maremont and its subsidiaries, certain plaintiffs also have alleged
asbestos-related personal injury or wrongful death claims against one or more Non-Debtor Affiliates of Maremont
based upon or arising from alleged exposure to the Debtor Product Lines. Such claims against the Non-Debtor
Affiliates are subsumed within the Plan’s definition of General Asbestos Personal Injury Claims. Prior to the Petition
Date, plaintiffs brought a number of such claims against ArvinMeritor, Inc. (ArvinMeritor IN, n/k/a Meritor) and/or
Meritor, Inc. as purported successors to Maremont or based upon some other form of derivative, joint or vicarious
liability. On information and belief, none of such claims appear to identify any product manufactured, distributed, or
sold by any of the Non-Debtor Affiliates as a basis for any claims asserted by the applicable plaintiffs against those
entities. Instead, the applicable derivative, joint or vicarious liability claims appear to name Non-Debtor Affiliates
solely on account of the plaintiffs’ purported exposure to the Debtor Product Lines. For example, certain filed
complaints include claims against “Meritor, Inc.” or “ArvinMeritor, Inc.” as an “alternative entity” to “Maremont
Corporation.”

          To the best of the Plan Proponents’ knowledge, none of the Non-Debtor Affiliates has ever engaged in or
been involved in the manufacture, distribution or sale of any of the Debtor Product Lines. The Non-Debtor Affiliates
consistently have denied any liability on account of claims based upon or arising from the Debtor Product Lines. To
date, no court has issued a ruling or made a finding that any Non-Debtor Affiliate is liable for any claims based upon
or arising from any of the Debtor Product Lines or that any such Non-Debtor Affiliate should be treated as a successor
in interest or alter ego of the Debtors, or that Maremont’s corporate veil should be pierced. Additionally, Maremont
has not entered into or paid any settlements of asbestos-related personal injury or wrongful death claims solely on
account of the alleged activities, omissions, or business of a Non-Debtor Affiliate in connection with claims based
upon any of the Debtor Product Lines. Maremont has, however, on occasion obtained releases of such claims against
the Non-Debtor Affiliates in resolving Asbestos Personal Injury Claims.

                  6.       Asbestos-Related Personal Injury and Wrongful Death Claims Against
                           ArvinMeritor IN Not Based on the Debtor Product Lines

         Independently of the Asbestos Personal Injury Claims against and related to Maremont and the Debtor
Product Lines, Meritor predecessor ArvinMeritor IN, along with other companies, has been named as a defendant in
lawsuits alleging personal injury or wrongful death as a result of exposure to asbestos used in Rockwell Product Lines
of Rockwell International (the “Rockwell Claims”). Liability for certain Rockwell Claims was transferred to a
predecessor of ArvinMeritor IN at the time of the spin-off of Rockwell International’s automotive business to such
predecessor in 1997. Additionally, prior to its divestiture of the Friction Products Business in 1977 (and before the
spin-off in 1997), Maremont supplied certain brake linings that contained asbestos to Rockwell International. The
Rockwell Claims will not be subject to the Asbestos Personal Injury Channeling Injunction pursuant to the Plan, but
any Asbestos Personal Injury Claims relating to the brake linings supplied by Maremont will be channeled to the
Asbestos Personal Injury Trust.

                  7.       Remaining Maremont Insurance

          Historically, Maremont maintained insurance coverage for asbestos liabilities under a number of primary and
excess insurance policies issued by various insurers. Maremont’s insurance liability coverage spanned from 1981 to
1986, during which time it was owned by Swiss Aluminum, with the exception of a small gap in coverage during the
second half of 1983. The majority of Maremont’s insurance coverage has been exhausted and released through
insurance coverage settlements and is no longer available to provide coverage for asbestos-related personal injury or
other claims. Maremont reached (a) lump-sum payment settlements with (i) Zurich Insurance Company, Ltd. in 2015,
(ii) Everest Reinsurance Company and Mt. McKinley Insurance Company in 2005, and (iii) Transit Casualty Company
in 2001 and (b) a coverage-in-place settlement with Fireman’s Fund Insurance Company in 2010. Each of the
settlements are described below. Other than as provided for in the settlement agreements described below, Maremont
does not have any remaining insurance coverage for asbestos-related claims and defense costs. As of 2018, Maremont
had collected on all of the insurance policies under which it had coverage for asbestos liabilities and had recovered
over $105 million from the insurers in respect of such policies.



                                                          16
                Case 19-10118-LSS               Doc 11       Filed 01/22/19         Page 24 of 84



                           a.       FFIC Agreement

          During the 1980 to 1982 time period, FFIC issued policy number XLX 136 64 170 (June 30, 1980 – June 30,
1981) and policy number XLX 143 63 10 (June 30, 1981 – June 30, 1982) to Maremont, pursuant to which FFIC
provided certain excess liability coverage to Maremont. In 2010, Maremont and FFIC entered into the FFIC
Agreement, which is a confidential Settlement Agreement and Release in respect of these policies. The remaining
indemnity limits under the FFIC Agreement were approximately $7.4 million as of October 31, 2018. Based on
Maremont’s projected asbestos-related indemnity and defense costs, the Debtors recorded the book value of the
outstanding receivable related to such coverage at approximately $20 million as of October 31, 2018. This receivable
included approximately $1,040,000 in amounts billed by Maremont but not yet paid by FFIC (approximately $380,000
of this receivable was paid in November of 2018). As of the date of this Disclosure Statement, Maremont had accrued
additional settlement and defense costs that have not yet been billed to FFIC by Maremont in the amount of
approximately $185,000. Once this amount is billed and paid (and the outstanding approximately $660,000 billed in
November is paid), the remaining indemnity limits under the FFIC Agreement will be reduced to approximately $7.3
million. Pursuant to the Plan, the Debtors intend to amend the FFIC Agreement to clarify how certain provisions in
the FFIC Agreement will apply to the Asbestos Personal Injury Trust and assign such agreement, as amended, to the
Asbestos Personal Injury Trust. If such amendment is approved and effected pursuant to the Plan, FFIC will be
deemed a Settling Insurer and will be included as a Protected Party under the Plan. If such amendment is not effected
as set forth in the Plan or on terms otherwise acceptable to the Asbestos Claimants Committee, the Future Claimants’
Representative, the Debtors and FFIC, FFIC will not be deemed a Settling Insurer and will not be a Protected Party or
receive certain releases under the Plan and the Debtors, with the consent of the Asbestos Claimants Committee and
the Future Claimants’ Representative, reserve the right to reject the FFIC Agreement.

                           b.       Zurich Agreement

          During 2012, Maremont re-initiated lawsuits against certain insurance carriers seeking a declaration of its
rights to coverage for asbestos claims and to facilitate an orderly and timely collection of insurance proceeds,
captioned as Maremont Corp. v. Ace Property & Casualty Ins. Co., et al. Case No 1:12-cv-01379-RGA, in the United
States District Court for the District of Delaware. Following an unfavorable summary judgment ruling in that litigation
against Maremont in 2015, the parties settled the case thereafter pursuant to the Zurich Agreement, consisting of that
certain Confidential Settlement Agreement and Release of Asbestos Claims, by and among Maremont and Zurich.
The Zurich Agreement provided for a lump-sum payment by Zurich to Maremont. Under the Zurich Agreement,
Maremont may have potential repayment obligations to Zurich if certain claims and defense payment thresholds are
not met in the future and Zurich may have true-up payment obligations to Maremont if certain claims and defense
payment thresholds are exceeded in the future. The Debtors recorded the book value of the receivable related to such
potential future true-up obligation from Zurich at approximately $4 million as of October 31, 2018. Such true-up
obligations in the Zurich Agreement are highly unlikely to be triggered by the Asbestos Personal Injury Trust. The
Maremont refund obligations, if triggered by the Asbestos Personal Injury Trust, would not have a material effect on
the assets of the Asbestos Personal Injury Trust. The Debtors believe that the Zurich Agreement is executory in nature,
and the Zurich Agreement will be rejected pursuant to the Plan. In exchange for its release of any claims under the
agreement, Zurich will be deemed a Settling Insurer and will be included as a Protected Party under the Plan. If Zurich
does not agree to release any claims under the Zurich Agreement, Zurich will not be deemed a Settling Insurer and
will not be a Protected Party or receive certain releases under the Plan.

                           c.       Everest Agreement

          In 2005, Maremont, Everest and Mt. McKinley entered into the Everest Agreement. The Everest Agreement
is a confidential settlement and release that provided for a lump-sum payment by Everest to Maremont in exchange
for a final settlement of the four insurance policies issued by Everest. Under the Everest Agreement, Maremont agreed
to indemnify Everest and Mt. McKinley from claims against Everest or Mt. McKinley related to the settled insurance
policies. The Debtors believe that the Everest Agreement is executory in nature, and the Everest Agreement will be
rejected pursuant to the Plan. In exchange for their release of any claims under the agreement, Everest and Mt.
McKinley will each be deemed a Settling Insurer and will each be included as a Protected Party under the Plan. If
Everest and Mt. McKinley do not agree to release any claims under the Everest Agreement, Everest and Mt. McKinley
will each not be deemed a Settling Insurer and will not be a Protected Party or receive certain releases under the Plan.



                                                          17
                Case 19-10118-LSS              Doc 11       Filed 01/22/19        Page 25 of 84



                           d.       Transit Casualty Co. Settlement

         Maremont had four insurance policies with Transit Casualty Co. (“Transit”). In 2001, Maremont reached a
settlement with Transit during the course of Transit’s receivership proceeding. Maremont received a lump-sum
payment from Transit as a final settlement of the four policies. There are no continuing obligations between Maremont
and Transit under the Transit policies or settlement.

                  8.       Real Properties

         The Debtors’ address is 2135 West Maple Road, Troy, MI 48084. As discussed above, Maremont currently
owns the Paulding Site, which will be assigned to a Responsible Meritor Affiliate and such Responsible Meritor
Affiliate shall assume all right, title, and ownership of the real property owned by Maremont in Paulding, Ohio
pursuant to the Environmental Liabilities Assumption and Indemnification Agreement and the Plan. In addition,
Maremont anticipates closing its purchase of the Commercial Property located in Grand Blanc, Michigan prior to the
Voting Deadline. The Debtors do not lease any real properties.

                  9.       Shared Services

         Pursuant to that certain Services Agreement No. 2, dated October 1, 2015, between Meritor and Maremont,
Meritor provides certain administrative, legal, environmental, financial, accounting, treasury, claims management, tax
and insurance coverage administration services to the Debtors (the “Services Agreement”), in exchange for
compensation via a monthly fee. On the Effective Date, the Services Agreement will be rejected pursuant to Section
V.A of the Plan.

         B.       Management of the Debtors

                  1.       Board of Directors and Senior Executive Officer

         As of the date hereof, the Board of Directors of Maremont consists of two members: Sherman K. Edmiston
III and Carl D. Anderson, II.

       As of the date hereof, the Debtors’ current senior leadership consists of Carl D. Anderson, II, who serves as
Chairman of the Board and sole officer of Maremont.

         C.       Prepetition Indebtedness, Assets, and Liabilities

                  1.       Funded Indebtedness

         Maremont has no prepetition funded indebtedness.

                  2.       Intercompany Receivables and Payables

          Historically, the Debtors and Meritor engaged in certain intercompany transactions in which Meritor paid
certain liabilities of the Debtors related to administrative overhead, litigation, operations, and other miscellaneous
costs and accepted the Debtors’ receivables in return for such payments. In 2008, the parties formalized this process
with respect to obligations between Maremont and Meritor by entering into the Intercompany Loan Agreement, dated
as of September 26, 2008, between ArvinMeritor, Inc. (ArvinMeritor IN, n/k/a Meritor) as borrower, and Maremont,
as lender. The Intercompany Loan Agreement resulted in a receivable from Meritor to Maremont (the “Meritor Loan
Receivable”), which initially reflected a balance of approximately $15.3 million (with authority to increase the
amount) and a maturity of five years. Interest was payable under the Intercompany Loan Agreement at 12-month U.S.
LIBOR plus 3.0%.

          From September 2012 to January 2013, the Debtors and Meritor engaged in certain intercompany transactions
in order to appropriately recognize sale proceeds received by Meritor on behalf of FRCOC, AVM, and MEP. In each
case, after Meritor made a loan repayment to Maremont, Maremont issued a dividend to Meritor in the same amount



                                                         18
                 Case 19-10118-LSS              Doc 11        Filed 01/22/19         Page 26 of 84



as each loan repayment. In total, Maremont upstreamed approximately $38.9 million dollars to Meritor during this
time (the “Dividends”).

          In May 2014, Maremont and Meritor entered into that certain First Amendment to Loan Agreement, dated
as of May 1, 2014, pursuant to which the parties increased the maximum amount of the loan and extended the maturity
date to 2018. In January 2016, the parties amended and restated the Intercompany Loan Agreement pursuant to that
certain Amended and Restated Loan Agreement (the “A&R Intercompany Loan Agreement”). Interest is payable on
the A&R Intercompany Loan Agreement at 12-month U.S. LIBOR plus 7.0%, and the Meritor Loan Receivable may
be increased up to $40 million under the A&R Intercompany Loan Agreement. As of October 31, 2018, Maremont
was owed the Intercompany Loan Payment, consisting of approximately $24.1 million in respect of the Meritor Loan
Receivable, which amount Meritor will repay and Maremont will contribute to the Asbestos Personal Injury Trust as
part of the Maremont Contribution.

          Separately, each of Maremont, FRCOC, AVM, and MEP’s books also reflect the Intercompany Receivables,
which consist of intercompany payables owed to Meritor or any of the other Non-Debtor Affiliates related to asbestos
defense and consultant costs and fees, legacy operating expenses, and expenses in respect of the Environmental Sites,
which Meritor pays on behalf of the Debtors. Altogether, the Intercompany Receivables total approximately $165
million, and comprise part of the settlement with Meritor and the Meritor Contribution pursuant to the Plan. On or
prior to the Effective Date of the Plan, Maremont will contribute the Intercompany Receivables to FRCOC, AVM,
and MEP, respectively, as the Entities from which such receivables are owed, thereby cancelling the Intercompany
Receivables.

                  3.        Maremont Assets and Liabilities

         Set forth in Exhibit C to this Disclosure Statement is certain historical financial data for the Debtors for each
of the last three (3) fiscal years ended September 30, 2018 (the “Financial Statements”). The Debtors’ Financial
Statements have been prepared on a going concern basis. The Debtors’ historical financial information
presented as Exhibit C has been derived from Maremont’s historical financial statements. The Debtors’
unaudited interim consolidated financial statements do not include all of the disclosures required by accounting
principles generally accepted in the United States for annual financial statements. In the opinion of
management, all adjustments considered necessary for a fair presentation of the interim period results have
been included.

         Maremont’s assets consist of a cash account, the Meritor Loan Receivable, and the Maremont Insurance.
The cash account held approximately $1.1 million as of October 31, 2018, which Maremont intends to use to pay
outstanding obligations and fund the Chapter 11 Cases. The Meritor Loan Receivable was approximately $24.1
million as of October 31, 2018, and the Maremont Insurance had a book value estimated by the Debtors of up to
approximately $24 million as of October 31, 2018, as described in greater detail in Section III.A.7 herein. The Meritor
Loan Receivable will be reduced through the purchase of the Commercial Property for approximately $1.4 million
and the payment of fees and expenses incurred in connection with the Chapter 11 Cases. Maremont intends to manage
and derive revenue from the Commercial Property business during the Chapter 11 Cases and assume the Commercial
Property Lease. Each of these assets/asset classes will comprise part of the Maremont Contribution.

           As reflected in Exhibit C, Maremont’s and its subsidiaries’ liabilities principally consist of the Intercompany
Receivables owed to Meritor, liabilities in respect of the Environmental Sites, and current and future asbestos-related
liabilities, including defense and other costs related to such liabilities. Maremont previously reported its asbestos
liabilities for ASC 450 purposes as of the end of fiscal year 2018 for the next 41 years at approximately $107 million
(including defense costs of approximately $79.6 million). The Debtors’ remaining obligations for the Environmental
Claims are currently estimated for Claims purposes at approximately $4.2 million in total.




                                                           19
                 Case 19-10118-LSS               Doc 11       Filed 01/22/19          Page 27 of 84



                                             ARTICLE IV.
                                  PLAN NEGOTIATIONS AND SETTLEMENT

         A.       Overview

         Maremont has been a defendant in asbestos-related litigation since the early 1980s. The cost of defending
and resolving asbestos-related personal injury and wrongful death claims against Maremont and MEP has been
substantial, including over $2.2 million in settlement costs relating to such claims paid out in the preceding twelve-
month period, and over $4.7 million in related defense and administrative costs during that same period. In addition,
the amount of insurance coverage available to Maremont has continued to decline; indeed, Maremont’s last negotiated
settlement involving its last remaining insurance policies that were responsive to its asbestos-related claims occurred
in 2015.

          In light of these circumstances, Maremont determined that it would be appropriate to investigate a potential
restructuring to be implemented through a proceeding under chapter 11 of the Bankruptcy Code. Such a restructuring
would preserve the Debtors’ remaining assets and utilize section 524(g) of the Bankruptcy Code to establish and fund
a trust that would provide for the fair and equitable treatment of all Holders of Asbestos Personal Injury Claims.
Section 524(g) of the Bankruptcy Code contemplates the creation of a trust to “assume the liabilities of a debtor which
at the time of entry of the order for relief has been named as a defendant in personal injury, wrongful death, or property-
damage actions seeking recovery for damages allegedly caused by the presence of, or exposure to, asbestos or
asbestos-containing products.” 11 U.S.C. § 524(g)(2)(B)(i)(I). Section 524(g) further provides for a “channeling”
injunction that directs all present and future asbestos-related “demands” to the trust for liquidation and satisfaction of
allowed amounts. 11 U.S.C. § 524(g)(1).

         Accordingly, in late 2017, Maremont hired Sidley Austin LLP (“Sidley”) as restructuring counsel and Sidley
engaged Alvarez & Marsal Disputes and Investigations, LLC (“A&M”) to estimate the present value of the Debtors’
potential current and future asbestos liabilities. Sidley and A&M commenced diligence on the Debtors’ corporate,
transactional and litigation history in order to determine the feasibility of a potential restructuring strategy. After
completing this analysis, as discussed in further detail below, Maremont determined that it would engage in
discussions with a future claimants’ representative to evaluate the potential for agreeing on the terms of a consensual
plan of reorganization and the establishment of a section 524(g) trust. In connection with the initiation of such
discussions, Maremont appointed an Independent Director, Sherman K. Edmiston III. After extensive diligence by,
discussions with, and preliminary settlement discussions with, the Future Claimants’ Representative, as well as its
parent Meritor, Maremont decided to establish an ad hoc committee of current claimants in an effort to establish
consensus on the framework for a chapter 11 plan of reorganization that would satisfy the requirements of section
524(g) of the Bankruptcy Code.

         B.       The Future Claimants’ Representative and the Asbestos Claimants Committee

                  1.        The Future Claimants’ Representative

          One requirement for a channeling injunction to be effective under section 524(g) is that “as part of the
proceedings leading to the issuance of such injunction, the court appoints a legal representative for the purpose of
protecting the rights of persons that might subsequently assert [asbestos-related personal injury or wrongful death
claims against the debtor].” 11 U.S.C. § 524(g)(4)(B)(i). In light of this requirement, in February 2018, Maremont
engaged the Future Claimants’ Representative, an independent third-party representative for persons that had not yet
asserted, but may in the future assert asbestos-related personal injury claims (including any court-appointed alternative
or successor). Maremont asked James L. Patton, Jr. whether he would be willing to serve as such Future Claimants’
Representative, and Mr. Patton agreed. Mr. Patton has a reputation for integrity and has extensive experience with
asbestos-related personal injury litigation and asbestos-focused bankruptcy cases. He has been involved in virtually
every complex asbestos bankruptcy case in the region, as well as numerous other significant general bankruptcy cases.
For example, Mr. Patton served as the future claimants’ representative in the Celotex Corporation, Leslie Controls,
Inc., United Gilsonite Laboratories, and Yarway Corporation bankruptcy cases, is the proposed future claimants’
representative in The Fairbanks Company bankruptcy case, and represented the future claimants’ representative in the
bankruptcy cases of Federal-Mogul Global Inc., Owens-Corning, Armstrong World Industries, Inc., Babcock &
Wilcox Company, The Celotex Corporation, Kaiser Aluminum Corporation, Mid-Valley, Inc. (Halliburton), North


                                                            20
                Case 19-10118-LSS               Doc 11       Filed 01/22/19         Page 28 of 84



American Refractories Company, Pittsburgh Corning Corporation, USG Corporation and Specialty Products Holding
Corp. (Bondex), Kaiser Gypsum Company, Inc. and Bestwall LLC, among others. A full list of the asbestos trusts for
which Mr. Patton serves as future claimants’ representative is included in Exhibit I to the Plan.

         Prior to assuming the role of Future Claimants’ Representative, Mr. Patton had no association or relationship
with, or other connection to, Maremont or any affiliate of Maremont, and had never represented any plaintiff,
defendant or insurer in any asbestos-related litigation against Maremont. Mr. Patton retained his law firm of Young
Conaway Stargatt & Taylor LLP (“Young Conaway”) to advise on legal matters and Ankura Consulting Group, LLC
to estimate the present value of the Debtors’ potential current and future asbestos liabilities in connection with his
services as Future Claimants’ Representative.

                  2.       The Asbestos Claimants Committee

          In June 2018, Maremont decided to expand its discussions to include the Asbestos Claimants Committee, an
ad hoc committee of Asbestos Claimants and its members appointed to represent the interests of current Holders of
Asbestos Personal Injury Claims against the Debtors, in order to explore further the potential for agreement regarding
a prepackaged plan of reorganization that would include an asbestos trust and channeling injunction. The members
of this prepetition Asbestos Claimants Committee are: Simmons Hanly Conroy LLC, Gori Julian & Associates, P.C.,
and the Law Offices of Peter G. Angelos, P.C. and such members represent a substantial number of current Holders
of Asbestos Personal Injury Claims. The Asbestos Claimants Committee is represented by the law firm of
Montgomery McCracken Walker & Rhoads LLP and has retained the services of Mark Peterson at Legal Analysis
Systems to estimate the present value of the Debtors’ potential current and future asbestos liabilities in connection
with its diligence and negotiations regarding the Plan.

         C.       Due Diligence and Prepetition Plan Discussions

           The Future Claimants’ Representative and the Asbestos Claimants Committee, personally and/or through
their various representatives, have conducted extensive due diligence concerning the background, nature, and scope
of the Debtors’ liabilities for Asbestos Personal Injury Claims related to the Debtor Product Lines. This investigation
included, among other things, careful review of the facts concerning the Debtors’ historical involvement with asbestos;
the nature and extent of past and pending asbestos litigation against the Debtors, including the types of claims asserted
and the legal issues raised; the projected value of the present and future Asbestos Personal Injury Claims; and
Maremont’s asbestos insurance and related settlements. The Asbestos Claimants Committee and the Future
Claimants’ Representative also examined the Debtors’ corporate and transactional history and the potential for
recovery by the Debtors and/or holders of Asbestos Personal Injury Claims from current or former affiliates of
Maremont based upon a variety of legal theories, including derivative liability theories, such as alter ego and successor
liability, and/or fraudulent conveyance theories, related to, without limitation, the Dividends.

         To date, thousands of pages of Maremont and Meritor-related documents have been made available to the
Future Claimants’ Representative and/or the Asbestos Claimants Committee pursuant to a data room maintained by
the Debtors. In addition, the Debtors, Meritor, and their respective counsel have had multiple meetings with the Future
Claimants’ Representative and Asbestos Claimants Committee to discuss relevant factual and legal issues. The
Debtors have responded to all requests for information posed by representatives of the Future Claimants’
Representative and the Asbestos Claimants Committee, and have engaged in numerous arm’s length discussions and
meetings regarding the Plan and Asbestos Personal Injury Trust with Meritor, the Asbestos Claimants Committee and
the Future Claimants’ Representative. In addition, the Asbestos Claimants Committee and the Future Claimants’
Representative have engaged in their own good faith negotiations regarding the terms of the Asbestos Personal Injury
Trust and related payment percentages and distribution procedures for Holders of current Claims and future Demands.

         D.       Tolling Agreement

         As the Asbestos Claimants Committee and the Debtors negotiated a settlement with Meritor and the principal
terms of the contributions of Maremont and Meritor to the Asbestos Personal Injury Trust, Maremont, Meritor, and
the Asbestos Claimants Committee entered into that certain Tolling Agreement, effective as of September 11, 2018
(as amended by that certain Amendment No. 1 to Tolling Agreement dated as of October 4, 2018, as further amended
by that certain Amendment No. 2 to Tolling Agreement dated as of November 27, 2018, and as may be amended,


                                                           21
                 Case 19-10118-LSS               Doc 11       Filed 01/22/19          Page 29 of 84



restated, modified or supplemented from time to time, the “Tolling Agreement”). Pursuant to the Tolling Agreement
and in order to continue the good faith negotiations regarding a settlement, the parties agreed to toll any applicable
statutes of limitations, repose, or defenses based on the timeliness of any action arising from the Dividends until
January 15, 2019.

         E.       Prepetition Plan Settlement Negotiations and the Meritor Contribution

         Prior to the commencement of this Solicitation, the Asbestos Claimants Committee, the Future Claimants’
Representative, and representatives of the Debtors and Meritor spent considerable time negotiating a settlement with
Meritor, as well as the principal terms of the respective contributions of Maremont and Meritor to the Asbestos
Personal Injury Trust. As part of this negotiation, the parties explored the viability of potential derivative Asbestos
Personal Injury Claims against Meritor and the other Non-Debtor Affiliates and the potential value of such Claims.
Ultimately, Maremont and the Asbestos Claimants Committee and the Future Claimants’ Representative determined
that Maremont is, and was at all times, a valid legal Entity separate and distinct from Meritor, and Meritor is not, and
may not in the future be held liable for any liability of Maremont based upon any legal or equitable theory, including
those consisting of or relating to veil piercing, alter-ego, successor liability, or conspiracy, including, but not limited
to, denuding the corporation claims, single business enterprise claims, claims that Maremont was the predecessor,
mere instrumentality, agent or alter-ego of a Meritor-related party, trust fund claims, or claims that a Meritor-related
party conspired with Maremont.

          The Future Claimants’ Representative and Asbestos Claimants Committee advised that they believed there
were potentially litigable issues related to the Dividends. Accordingly, the parties’ negotiation of the terms of the
Plan and Asbestos Personal Injury Trust ultimately centered around fixing the amount of the Meritor Contribution to
settle such putative claims and as a general contribution for its and its affiliates’ protections under the Asbestos
Channeling Injunction and related provisions of the Plan. The Future Claimants’ Representative and Asbestos
Claimants Committee believe that the $28 million Settlement Payment by Meritor, as well as the Responsible Meritor
Affiliate(s)’ assumption of the Environmental Claims and the other Non-Debtor Affiliate contributions pursuant to
the terms of the Plan is a fair settlement that brings significant value to the Debtors’ estates, and is a reasonable
contribution for the protections to be afforded Meritor and the other Non-Debtor Affiliates in the Plan, including the
Asbestos Personal Injury Channeling Injunction and the Meritor Release. Further, without such settlement, Meritor
would not be contributing to the Asbestos Personal Injury Trust, and the Holders of Asbestos Personal Injury Claims
would be faced with significantly lower Maremont funding and potentially significant litigation costs. Although
Meritor has agreed to the settlement and making the Meritor Settlement Payment and other contributions, it believes
the potential claims against it are without merit.

         F.       The Plan Term Sheet and Finalization of Definitive Documents

          After several months of good faith, arm’s length negotiations, the Debtors, Meritor, the Asbestos Claimants
Committee, and the Future Claimants’ Representative entered into the an agreement to memorialize the terms of their
negotiated settlement, dated as of October 19, 2018 (the “Plan Term Sheet”). Pursuant to the Plan Term Sheet, the
Plan Proponents, the Asbestos Claimants Committee, and the Future Claimants’ Representative agreed to the material
terms of the Plan and certain terms of the Asbestos Personal Injury Trust and related disclosure provisions and to
support confirmation of the Plan in accordance with the terms of the Plan Term Sheet. After agreeing to this initial
deal in principle, the parties focused on finalizing the terms of a prepackaged solicitation process and filing, including
the final terms of the Plan and Asbestos Personal Injury Trust. Working together in good faith, the parties were able
to implement the terms of the Plan Term Sheet with certain changes to the deal contemplated therein, and agree to the
terms of the Plan, Disclosure Statement and related solicitation documents prior to the launch of solicitation.

          The parties shall seek a finding of fact and/or conclusion of law in the Confirmation Order to be issued by
the Bankruptcy Court and affirmed by the District Court or issued by the District Court providing that the Reorganized
Debtors, Meritor, and the Asbestos Personal Injury Trust to be established pursuant to the Plan are valid legal Entities
separate and distinct from one another and each of the Reorganized Debtors, Meritor, and the Asbestos Personal Injury
Trust are not and may not in the future be held liable for any liability of any of the other entities based upon any legal
or equitable theory, including those consisting of or relating to veil piercing, alter ego, successor liability, fraudulent
transfer, or conspiracy, including but not limited to fraudulent transfer or fraudulent conveyance claims under
applicable state or federal law. However, if the Plan does not become effective no party in interest in the Chapter 11


                                                            22
                Case 19-10118-LSS               Doc 11       Filed 01/22/19         Page 30 of 84



Cases shall be bound or prejudiced by any representation, written or oral, made by any party in connection with the
Plan or the negotiation or prosecution of the Plan, including without limitation the representations made in the Plan,
the Disclosure Statement or the Confirmation Order.

         For a detailed description of the respective contributions of Maremont and Meritor to the Asbestos Personal
Injury Trust and the terms of the Asbestos Personal Injury Trust Distribution Procedures, please see the summary of
the Plan provided in Article VI of this Disclosure Statement and Article VII.

                                           ARTICLE V.
                            ANTICIPATED EVENTS OF THE CHAPTER 11 CASES

         Under the terms of the Plan Term Sheet, the Debtors anticipate filing voluntary petitions for relief under
chapter 11 of the Bankruptcy Code shortly after the Voting Deadline. Once the petitions are filed, all actions and
proceedings against the Debtors and all acts to obtain property from the Debtors will be stayed under section 362 of
the Bankruptcy Code. The Debtors will continue to operate their business and manage their property as debtors-in-
possession under sections 1107(a) and 1108 of the Bankruptcy Code.

         The following Debtors (with the last four digits of each Debtor’s federal taxpayer identification number) will
file chapter 11 bankruptcy petitions on the Petition Date commencing the Chapter 11 Cases: Maremont Corporation
(6138); Maremont Exhaust Products, Inc. (9284); AVM, Inc. (9285); and Former Ride Control Operating Company,
Inc. (9286).

         A.       Expected Timetable of the Chapter 11 Cases

         If the Debtors receive the requisite acceptances in response to the Solicitation, the Debtors intend to promptly
commence the Chapter 11 Cases and seek to proceed expeditiously through the Chapter 11 Cases; provided that the
Debtors reserve the right not to file the Chapter 11 Cases. From and after the Commencement Date, the Debtors will
continue to operate their business as a debtor-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy
Code.

         The Debtors do not anticipate protracted Chapter 11 Cases. To expedite their emergence from chapter 11, the
Debtors intend to seek, among other things, the relief detailed below from the Bankruptcy Court on the
Commencement Date. If granted, this relief will facilitate the administration of the Chapter 11 Cases. While
bankruptcy courts customarily provide various forms of administrative and other relief in the early stages of a chapter
11 case, there can be no assurance that the Bankruptcy Court will grant the requested relief. The Debtors intend to
seek all necessary and appropriate relief from the Bankruptcy Court in order to facilitate their reorganization goals,
including the matters described below.

         B.       First Day Relief

         On the Petition Date, the Debtors expect to file certain affidavits, motions, and applications with the
Bankruptcy Court for relief designed to minimize disruption of business operations and to facilitate their
reorganization (the “First Day Motions”). There can be no guarantee, however, that the Bankruptcy Court will grant
any or all of the relief sought. The First Day Motions may include, but are not necessarily limited to, the following:

                  1.       Joint Administration Motion

          The Debtors intend to request entry of an order directing procedural consolidation and joint administration
of their related Chapter 11 Cases, which will provide significant administrative convenience and cost savings to the
Debtors without harming the substantive rights of parties in interest.




                                                           23
                 Case 19-10118-LSS              Doc 11        Filed 01/22/19         Page 31 of 84



                  2.        Approval of Solicitation Procedures and Scheduling of Combined Confirmation
                            Hearing

          To expedite the Chapter 11 Cases, the Debtors intend to seek an immediate order setting dates for the
Confirmation Hearing to, among other things, (a) approve the adequacy of the Disclosure Statement, (b) approve the
Solicitation Procedures and (c) confirm the Plan (the “Solicitation Procedures Order”). The Debtors will request that
such hearing occur on a date immediately following the end of the minimum notice period therefor, or as soon
thereafter as the Bankruptcy Court’s calendar permits. In connection with this motion and the request to set an
expedited timeline for the Chapter 11 Cases, the Debtors will also request a conditional waiver of the requirement that
the Debtors file schedules of assets and liabilities and statements of financial affairs.

                  3.        Claims Agent Application

         The Debtors intent to file an application requesting entry of an order appointing Donlin, Recano and
Company, Inc. as claims and noticing agent for the Debtors and the Chapter 11 Cases, effective nunc pro tunc to the
Petition Date, including assuming full responsibility for the distribution of notices in the Chapter 11 Cases.

                  4.        Asbestos Claimant Notice Motion

         The Debtors intend to file a motion requesting approval of certain notice procedures in relation to Holders of
Asbestos Personal Injury Claims, which may include (i) authorizing the Debtors to file a list of the twenty law firms
representing the largest number of asbestos plaintiffs asserting claims against the Debtors in lieu of a list of holders
of the twenty largest unsecured claims, (ii) authorizing the Debtors to list the addresses of counsel for asbestos
claimants in the creditors’ matrix in lieu of the claimants’ addresses, and (iii) approving the notice procedures for such
claimants.

                  5.        Cash Management Motion

          The Debtors will seek Bankruptcy Court authorization to maintain their existing bank accounts and operate
their cash management system substantially as it existed prior to the Petition Date. This relief will facilitate the
efficient operations of the Debtors by not requiring them to dismantle their cash management system and incur
expenses.

                  6.        Motion to Appoint Legal Representative for Future Claimants

         On the Petition Date, the Debtors intend to file a motion authorizing the appointment of James L. Patton, Jr.
as the Future Claimants’ Representative in the Chapter 11 Cases. Mr. Patton would serve as the legal representative
for future asbestos-related claimants in this role. In connection therewith, Mr. Patton intends to file applications to
retain Young Conaway Stargatt & Taylor, LLP as his counsel and Ankura Consulting Group, LLC as his claims
evaluation consultant.

                  7.        Motion to Waive Requirement for Postpetition Statutory Committee

         On the Petition Date, the Debtors will request waiver of the requirement that a statutory committee of
creditors be formed pursuant to section 1102 of the Bankruptcy Code, or, in the alternative, will request appointment
of the Asbestos Claimants Committee as the statutory committee of creditors.

                  8.        Anderson Declaration

          On the Petition Date, the Debtors intend to file an affidavit of Mr. Carl D. Anderson, II, Maremont’s sole
officer and Chairman of the Board of Directors of Maremont (the “Anderson Declaration”). The Anderson Declaration
will provide a background of the Debtors, including their corporate history and prior operations, an overview of the
events leading up to the Chapter 11 Cases, including the Debtors’ asbestos claims and environmental history and pre-
Petition Date negotiations with the Asbestos Claimants Committee and the Future Claimants’ Representative, and will
provide factual support for the First Day Motions.



                                                           24
                Case 19-10118-LSS               Doc 11       Filed 01/22/19         Page 32 of 84



         C.       Professional Retention

          The Debtors also plan to file several procedural motions that are standard in chapter 11 cases, and intend to
file applications seeking to retain certain professionals, including, but not limited to, Donlin, Recano and Company,
Inc. as administrative advisor, Sidley Austin LLP, as bankruptcy counsel, Cole Schotz P.C., as bankruptcy co-counsel,
and Alvarez & Marsal, as financial advisor.

                                               ARTICLE VI.
                                       THE PLAN OF REORGANIZATION

      THE FOLLOWING SECTIONS PROVIDE A SUMMARY OF VARIOUS IMPORTANT
CONSIDERATIONS AND OTHER RISK FACTORS ASSOCIATED WITH THE PLAN; HOWEVER, IT IS
NOT EXHAUSTIVE. THIS SUMMARY REFERS TO, AND IS QUALIFIED IN ITS ENTIRETY BY,
REFERENCE TO THE PLAN, A COPY OF WHICH IS ATTACHED HERETO AS EXHIBIT A. THE
TERMS OF THE PLAN WILL GOVERN IN THE EVENT THAT ANY INCONSISTENCY ARISES
BETWEEN THIS SUMMARY AND THE PLAN. THE BANKRUPTCY COURT HAS NOT YET
CONFIRMED THE PLAN DESCRIBED IN THIS DISCLOSURE STATEMENT. IN OTHER WORDS, THE
TERMS OF THE PLAN DO NOT YET BIND ANY PERSON OR ENTITY. IF THE BANKRUPTCY COURT
DOES CONFIRM THE PLAN, HOWEVER, THEN IT WILL BIND ALL CLAIM AND INTEREST
HOLDERS.

      CAPITALIZED TERMS USED IN THIS DISCLOSURE STATEMENT THAT ARE NOT
OTHERWISE DEFINED IN THIS DISCLOSURE STATEMENT SHALL HAVE THE MEANINGS
ASCRIBED TO THEM IN THE PLAN.

      THERE ARE RISKS, UNCERTAINTIES, AND OTHER IMPORTANT FACTORS THAT COULD
CAUSE THE DEBTORS’ ACTUAL PERFORMANCE OR ACHIEVEMENTS TO BE MATERIALLY
DIFFERENT FROM THOSE THEY MAY PROJECT, AND THE DEBTORS UNDERTAKE NO
OBLIGATION TO UPDATE ANY SUCH STATEMENT.

         A.       Classification of Claims and Equity Interests Generally

          Section 1122 of the Bankruptcy Code provides that a plan of reorganization must classify the claims and
interests of a debtor’s creditors and equity interest holders. In accordance with section 1122 of the Bankruptcy Code,
the Plan divides Claims and Interests into Classes and sets forth the treatment for each Class (other than Administrative
Expense Claims and Priority Tax Claims, which, pursuant to section 1123(a)(1), do not need to be classified). The
Debtors are also required, under section 1122 of the Bankruptcy Code, to classify Claims against and Interests in the
Debtors into Classes that contain Claims and Interests that are substantially similar to the other Claims and Interests
in such Class.

          The Debtors believe that the Plan has classified all Claims and Interests in compliance with the provisions of
section 1122 of the Bankruptcy Code and applicable case law, but it is possible that a holder of a Claim or Interest
may challenge the Debtors’ classification of Claims and Interests and that the Bankruptcy Court may find that a
different classification is required for the Plan to be confirmed. In that event, the Debtors intend, to the extent
permitted by the Bankruptcy Code, the Plan, and the Bankruptcy Court, to make such reasonable modifications of the
classifications under the Plan to permit confirmation and to use the Plan acceptances received for purposes of obtaining
the approval of the reconstituted Class or Classes of which each accepting Holder ultimately is deemed to be a member.
Any such reclassification could adversely affect the Class in which such holder initially was a member, or any other
Class under the Plan, by changing the composition of such Class and the vote required of that Class for approval of
the Plan.

         The amount of any Impaired Claim that ultimately is allowed by the Bankruptcy Court may vary from any
estimated allowed amount of such Claim and, accordingly, the total Claims ultimately allowed by the Bankruptcy
Court with respect to each Impaired Class of Claims may also vary from any estimates contained herein with respect
to the aggregate Claims in any Impaired Class. Thus, the value of the property that ultimately will be received by a



                                                           25
                Case 19-10118-LSS               Doc 11       Filed 01/22/19         Page 33 of 84



particular holder of an Allowed Claim under the Plan may be adversely (or favorably) affected by the aggregate
amount of Claims ultimately allowed in the applicable Class.

          The classification of Claims and Interests and the nature of distributions to members of each Class are
summarized below. The Plan Proponents believe that the consideration provided under the Plan to holders of Claims
and Interests reflects an appropriate resolution of their Claims and Interests, taking into account the differing nature
and priority of such Claims and Interests and the fair value of the Debtors’ assets. Although the Plan Proponents
believe that the Plan can be confirmed under section 1129(b), there can be no assurance that the Bankruptcy Court
will find that the requirements to do so have been satisfied.

         B.       Description and Treatment of Unclassified Claims Under the Plan

                  1.       Administrative Expense Claims Other than Professional Fee Claims

         In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Expense Claims (including
Professional Fee Claims) and Priority Tax Claims have not been classified and, thus, are excluded from the Classes
of Claims and Interests set forth in Section VI.C hereof.

                           a.        General

         Except as provided below with respect to Administrative Expense Claims that are Professional Fee Claims
or Cure Costs, and except to the extent that a Holder of an Allowed Administrative Expense Claim agrees with the
applicable Debtor(s) to a less favorable treatment with respect to such Holder, each Holder of an Allowed
Administrative Expense Claim that is unpaid as of the Effective Date shall receive, on account and in full satisfaction
of such Allowed Administrative Expense Claim, Cash in an amount equal to the Allowed amount of such
Administrative Expense Claim, to be paid on or as soon as is reasonably practicable after the latest of (1) the Effective
Date, (2) the date that such Allowed Administrative Expense Claim becomes Allowed, and (3) the date that such
Allowed Administrative Expense Claim becomes due and owing in the ordinary course of business, consistent with
past practice and in accordance with the terms and subject to the conditions of any orders or agreements governing,
instruments evidencing, or other documents establishing, such liabilities.

                  2.       Professional Fee Claims

                           a.        Final Fee Applications

         Retained Professionals asserting a Professional Fee Claim for services rendered or expenses incurred on or
before the Effective Date must File and serve on the Reorganized Debtors and such other Entities who are designated
by the Bankruptcy Rules, the Confirmation Order, or any other applicable order of the Bankruptcy Court, an
application for final allowance of such Professional Fee Claim no later than the Professional Fee Claims Bar Date.
Any objections to Professional Fee Claims must be Filed and served on the Reorganized Debtors and the requesting
party no later than twenty-one (21) days after the Professional Fee Claims Bar Date. To the extent necessary, the Plan
and the Confirmation Order shall amend and supersede any previously entered order regarding the payment of
Professional Fee Claims. All Allowed Professional Fee Claims shall be paid in full in Cash on or prior to the Effective
Date or, if after the Effective Date, from the Reserve Funds.

                           b.        Professional Fee Escrow Account

          On the Effective Date, the Reorganized Debtors shall fund the Professional Fee Escrow Account with Cash
equal to the aggregate Professional Fee Reserve Amount for all Retained Professionals. The Professional Fee Escrow
Account shall be maintained in trust for the Retained Professionals. Such funds in the Professional Fee Escrow
Account shall not constitute property of the Debtors’ Estates or property of the Reorganized Debtors. The amount of
Professional Fee Claims owing to the Retained Professionals on and after the Effective Date shall be paid in Cash to
such Retained Professionals from funds held in the Professional Fee Escrow Account, without interest or other
earnings therefrom, as soon as reasonably practicable after such Claims are Allowed by a Bankruptcy Court order.




                                                           26
                 Case 19-10118-LSS              Doc 11        Filed 01/22/19         Page 34 of 84



When all Allowed Professional Fee Claims have been paid in full, amounts remaining in the Professional Fee Escrow
Account, if any, shall revert to the Reorganized Debtors.

                            c.       Professional Fee Reserve Amount

         To receive payment for unbilled fees and expenses incurred through and including the Effective Date, the
Retained Professionals shall estimate their aggregate fees, costs and expenses accrued and incurred prior to and as of
the Confirmation Date, along with an estimate of all fees, costs and expenses to be incurred through and including the
Effective Date, and shall deliver such estimates to the Debtors no later than seven (7) days after the Confirmation
Date; provided, however, that such estimates shall not be considered an admission or limitation with respect to the
fees and expenses of such Retained Professional. If a Retained Professional does not provide such estimates, the
Reorganized Debtors may estimate the unbilled fees and expenses of such Retained Professional. The total amount
so estimated as of the Confirmation Date shall comprise the Professional Fee Reserve Amount.

                            d.       Post-Effective Date Fees and Expenses

         Except as otherwise specifically provided in the Plan, from and after the Effective Date, Reorganized
Maremont shall, in the ordinary course of business and without any further notice to or action, order or approval of
the Bankruptcy Court, pay in Cash the legal, professional or other fees and expenses related to the implementation
and Consummation of the Plan incurred by the Reorganized Debtors following the Effective Date. Upon the Effective
Date, any requirement that Retained Professionals comply with sections 327 through 331 and 1103 of the Bankruptcy
Code in seeking retention or compensation for services rendered after such date shall terminate, and the Reorganized
Debtors may employ and pay any Retained Professional for services rendered or expenses incurred after the Effective
Date in the ordinary course of business without any further notice to or action, order, or approval of the Bankruptcy
Court.

         From and after the Effective Date, Reorganized Maremont shall continue to be liable for any and all fees and
expenses incurred by the Future Claimants’ Representative, the Asbestos Claimants Committee, and their respective
professionals that are incurred in connection with such parties’ Professional Fee Claims and any post-confirmation
appeals.

                  3.        Priority Tax Claims

          Except to the extent that a Holder of an Allowed Priority Tax Claim agrees with the applicable Debtor(s) to
a less favorable treatment, the Holder of each Allowed Priority Tax Claim shall receive, on account and in full
satisfaction of such Allowed Priority Tax Claim, Cash in an aggregate amount equal to the Allowed amount of such
Priority Tax Claim on or as soon as reasonably practicable following the Effective Date. All Allowed Priority Tax
Claims that are not due and payable on or before the Effective Date shall be paid in the ordinary course of business or
under applicable non-bankruptcy law as such obligations become due.

         C.       Classification and Treatment of Classified Claims and Interests

                  1.        Classification of Claims and Interests

         The categories of Claims and Interests listed below classify Claims and Interests for all purposes, including
voting, Confirmation and distribution pursuant to the Plan and pursuant to sections 1122 and 1123(a) of the
Bankruptcy Code. The Plan deems a Claim or Interest to be classified in a particular Class only to the extent that the
Claim or Interest qualifies within the description of that Class and shall be deemed classified in a different Class to
the extent that any remainder of such Claim or Interest qualifies within the description of such different Class. A
Claim or Interest is in a particular Class for purposes of distribution only to the extent that any such Claim or Interest
is Allowed in that Class and has not been paid or otherwise settled prior to the Effective Date. In accordance with
section 1123(a)(1) of the Bankruptcy Code and as described in Article II of the Plan, the Debtors have not classified
Administrative Expense Claims (including Professional Fee Claims) and Priority Tax Claims.




                                                           27
                Case 19-10118-LSS               Doc 11       Filed 01/22/19         Page 35 of 84



                  2.       Summary of Classification

          The classification of Claims and Interests against each Debtor (as applicable) pursuant to the Plan is as set
forth below. The Plan constitutes a separate chapter 11 plan of reorganization for each Debtor, and the classification
of Claims and Interests set forth herein shall apply separately to each Debtor, to the extent applicable. All of the
potential Classes for the Debtors are set forth herein. Certain of the Debtors may not have any Holders of Claims or
Interests in a particular Class or Classes, and such Classes shall be treated as set forth in Section III.E of the Plan.

         The following chart summarizes the classification of Claims and Interests pursuant to the Plan:


 Class     Claim or Interest                      Status                      Voting Rights
    1      Priority Non-Tax Claims                Unimpaired                  Presumed to Accept
    2      Secured Claims                         Unimpaired                  Presumed to Accept
    3      General Unsecured Claims               Unimpaired                  Presumed to Accept
    4      Asbestos Personal Injury Claims        Impaired                    Entitled to Vote
    5      Environmental Claims                   Unimpaired                  Presumed to Accept
    6      Intercompany Claims                    Impaired / Unimpaired       Presumed to Accept / Deemed to Reject
    7      Maremont Equity Interests              Impaired                    Deemed to Reject
    8      Inter-Debtor Interests                 Unimpaired                  Presumed to Accept



                  3.       Treatment of Claims and Interests

                           a.       Class 1 – Priority Non-Tax Claims

                                    (i)       Classification: Class 1 consists of all Priority Non-Tax Claims.

                                    (ii)      Treatment: Except to the extent a Holder of an Allowed Priority Non-
                                              Tax Claim has been paid prior to the Effective Date or agrees to a
                                              different treatment, each Holder of an Allowed Priority Non-Tax Claim
                                              shall receive, in full satisfaction, settlement, and discharge of, and in
                                              exchange for such Priority Non-Tax Claim, Cash to be paid from the
                                              Reserve Funds in an amount equal to the unpaid portion of such Allowed
                                              Priority Non-Tax Claim on the later of: (a) the Effective Date; and (b) the
                                              date the Priority Non-Tax Claim becomes an Allowed Priority Non-Tax
                                              Claim, or as soon thereafter as practicable. All Allowed Priority Non-
                                              Tax Claims not due and payable on or before the Effective Date shall be
                                              paid in the ordinary course of business in accordance with the terms
                                              thereof.

                                    (iii)     Voting: Class 1 is Unimpaired by the Plan, and each Holder of a Class 1
                                              Priority Non-Tax Claim is conclusively presumed to have accepted the
                                              Plan pursuant to section 1126(f) of the Bankruptcy Code. Therefore,
                                              Holders of Class 1 Priority Non-Tax Claims are not entitled to vote to
                                              accept or reject the Plan.

                           b.       Class 2 – Secured Claims

                                    (i)       Classification: Class 2 consists of all Secured Claims.


                                                           28
Case 19-10118-LSS    Doc 11        Filed 01/22/19         Page 36 of 84



            (ii)    Treatment: Except to the extent a Holder of an Allowed Secured Claim
                    has been paid prior to the Effective Date or agrees to a different
                    treatment, each Holder of an Allowed Secured Claim shall receive, in
                    full satisfaction, settlement, and discharge of, and in exchange for such
                    Secured Claim, Cash to be paid from the Reserve Funds in an amount
                    equal to the unpaid portion of such Allowed Secured Claim on the later
                    of: (a) the Effective Date and (b) the date the Secured Claim becomes an
                    Allowed Secured Claim, or as soon thereafter as practicable. All
                    Allowed Secured Claims not due and payable on or before the Effective
                    Date shall be paid by the Reorganized Debtors in the ordinary course of
                    business in accordance with the terms thereof.

            (iii)   Voting: Class 2 is Unimpaired by the Plan, and each Holder of a Class 2
                    Secured Claim is conclusively presumed to have accepted the Plan
                    pursuant to section 1126(f) of the Bankruptcy Code. Therefore, Holders
                    of Class 2 Secured Claims are not entitled to vote to accept or reject the
                    Plan.

      c.    Class 3 – General Unsecured Claims

            (i)     Classification: Class 3 consists of General Unsecured Claims.

            (ii)    Treatment: Except to the extent a Holder of an Allowed General
                    Unsecured Claim agrees to different treatment of that General Unsecured
                    Claim, each Holder of an Allowed General Unsecured Claim shall be
                    paid in full, in Cash from the Reserve Funds, on, or as soon as practicable
                    after, the latest of: (a) the Effective Date, (b) the date on which such
                    General Unsecured Claim becomes an Allowed General Unsecured
                    Claim, (c) the date such General Unsecured Claim becomes due and
                    payable according to its terms, or (d) such other date as mutually may be
                    agreed to by and between the Holder of such General Unsecured Claim
                    and the Debtors or the Reorganized Debtors, as applicable.

            (iii)   Voting: Class 3 is Unimpaired by the Plan, and each Holder of a Class 3
                    General Unsecured Claim is conclusively presumed to have accepted the
                    Plan pursuant to section 1126(f) of the Bankruptcy Code. Therefore,
                    Holders of Class 3 General Unsecured Claims are not entitled to vote to
                    accept or reject the Plan.

      d.    Class 4 – Asbestos Personal Injury Claims

            (i)     Classification: Class 4 consists of Asbestos Personal Injury Claims.

            (ii)    Treatment: As of the Effective Date, liability for all Asbestos Personal
                    Injury Claims shall automatically, and without further act, deed or court
                    order, be channeled exclusively to and assumed by the Asbestos Personal
                    Injury Trust in accordance with, and to the extent set forth in, Articles IV
                    and VIII of the Plan, the applicable Plan Documents and the
                    Confirmation Order. Each Asbestos Personal Injury Claim shall be
                    resolved in accordance with the terms, provisions and procedures of the
                    Asbestos Personal Injury Trust Agreement and the Asbestos Personal
                    Injury Trust Distribution Procedures. The Asbestos Personal Injury
                    Trust shall be funded in accordance with the provisions of Section IV.E
                    of the Plan. The sole recourse of the Holder of an Asbestos Personal
                    Injury Claim on account of such Asbestos Personal Injury Claim shall be
                    to the Asbestos Personal Injury Trust, and each such Holder shall have


                                29
Case 19-10118-LSS     Doc 11       Filed 01/22/19         Page 37 of 84



                    no right whatsoever at any time to assert its Asbestos Personal Injury
                    Claim against any Protected Party.

            (iii)   Voting: Class 4 is Impaired by the Plan, and each Holder of a Class 4
                    Asbestos Personal Injury Claim is entitled to vote to accept or reject the
                    Plan.

      e.    Class 5 – Environmental Claims

            (i)     Classification: Class 5 consists of Environmental Claims.

            (ii)    Treatment: Each Holder of an Allowed Environmental Claim shall have
                    its Allowed Environmental Claim Reinstated in full.

            (iii)   Voting: Class 5 is Unimpaired by the Plan, and each Holder of a Class 5
                    Environmental Claim is conclusively presumed to have accepted the
                    Plan pursuant to section 1126(f) of the Bankruptcy Code. Therefore,
                    Holders of Class 5 Environmental Claims are not entitled to vote to
                    accept or reject the Plan.

      f.    Class 6 – Intercompany Claims

            (i)     Classification: Class 6 consists of all Intercompany Claims.

            (ii)    Treatment: On or after the Effective Date, all Intercompany Claims shall
                    be paid, adjusted, continued, settled, reinstated, canceled, discharged, or
                    eliminated, in each case to the extent determined to be appropriate by the
                    Debtors or the Reorganized Debtors, as applicable.

            (iii)   Voting: Holders of Class 6 Intercompany Claims are conclusively
                    deemed to have accepted or rejected the Plan pursuant to section 1126(f)
                    or 1126(g) of the Bankruptcy Code, respectively. Therefore, Holders of
                    Class 6 Intercompany Claims are not entitled to vote to accept or reject
                    the Plan.

      g.    Class 7 – Maremont Equity Interests

            (i)     Classification: Class 7 consists of all Maremont Equity Interests.

            (ii)    Treatment: On the Effective Date, the Maremont Equity Interests shall
                    be cancelled, annulled and extinguished.

            (iii)   Voting: Class 7 is Impaired. Holders of Class 7 Maremont Equity
                    Interests are conclusively deemed to have rejected the Plan pursuant to
                    section 1126(g) of the Bankruptcy Code. Therefore, Holders of Class 7
                    Maremont Equity Interests are not entitled to vote to accept or reject the
                    Plan.

      h.    Class 8 – Inter-Debtor Interests

            (i)     Classification: Class 8 consists of Inter-Debtor Interests.

            (ii)    Treatment: On the Effective Date, Inter-Debtor Interests shall be
                    Reinstated and the legal, equitable and contractual rights to which




                                30
                 Case 19-10118-LSS              Doc 11        Filed 01/22/19         Page 38 of 84



                                              Holders of Inter-Debtor Interests are entitled shall remain unaltered to
                                              the extent necessary to implement the Plan.

                                     (iii)    Voting: Class 8 is Unimpaired. Holders of Class 8 Inter-Debtor Interests
                                              are conclusively presumed to have accepted the Plan pursuant to section
                                              1126(f) of the Bankruptcy Code. Therefore, Holders of Inter-Debtor
                                              Interests are not entitled to vote to accept or reject the Plan.

        Notwithstanding that Holders of Maremont Equity Interests are deemed to reject the Plan as a matter of
bankruptcy law, Meritor, as a Non-Debtor Affiliate and Holder of the Maremont Equity Interests, supports
confirmation of the Plan and urges parties entitled to vote on the Plan to vote to accept the Plan.

                                 ARTICLE VII.
DESCRIPTION OF THE ASBESTOS PERSONAL INJURY TRUST, CONTRIBUTIONS BY MAREMONT
 AND MERITOR, AND THE ASBESTOS PERSONAL INJURY TRUST DISTRIBUTION PROCEDURES

         A.       The Asbestos Personal Injury Trust

                  1.        Creation of the Asbestos Personal Injury Trust

         On the Effective Date, the Asbestos Personal Injury Trust shall be established in accordance with the Plan
Documents, the Asbestos Personal Injury Trust Documents, and section 524(g) of the Bankruptcy Code and managed
pursuant to the terms and conditions of the Asbestos Personal Injury Trust Documents. On the Effective Date, the
Asbestos Records Cooperation Agreement shall become effective and the Debtors’ asbestos records shall be treated
in accordance therewith. The purpose of the Asbestos Personal Injury Trust shall be to assume all liabilities and
responsibility for all Asbestos Personal Injury Claims, and, among other things, to: (a) direct the processing,
liquidation, and payment of all compensable Asbestos Personal Injury Claims in accordance with this Plan, the
Asbestos Personal Injury Trust Agreement, the Asbestos Personal Injury Trust Distribution Procedures and the
Confirmation Order; (b) preserve, hold, manage, and maximize the assets of the Asbestos Personal Injury Trust for
use in paying and satisfying Asbestos Personal Injury Claims; and (c) qualify at all times as a “qualified settlement
fund” pursuant to section 468B of the Internal Revenue Code. The Asbestos Personal Injury Trust shall use the
Asbestos Personal Injury Trust’s assets and income to resolve Asbestos Personal Injury Claims in accordance with
the Asbestos Personal Injury Trust Agreement and the Asbestos Personal Injury Trust Distribution Procedures in such
a way that Holders of Asbestos Personal Injury Claims are treated fairly, equitably, and reasonably in light of the finite
assets available to satisfy such Claims, and shall otherwise comply in all respects with the requirements of a trust
established pursuant to section 524(g)(2)(B) of the Bankruptcy Code. On the Effective Date, all right, title, and interest
in and to the Asbestos Personal Injury Trust Assets, and any proceeds thereof, will be transferred to, and vested in,
the Asbestos Personal Injury Trust, free and clear of all Claims, Demands, Interests, Encumbrances, and other interests
of any Entity, without any further action of the Bankruptcy Court or any Entity, but subject to the provisions of Section
IV.E of the Plan.

                  2.        Appointment of the Asbestos Personal Injury Trustee

           Alan B. Rich, Esq. has been proposed as the initial Asbestos Personal Injury Trustee pursuant to the terms of
the Asbestos Personal Injury Trust Agreement. Mr. Rich’s background and involvement with certain other asbestos
trusts is included in Exhibit I to the Plan. Mr. Rich is also the proposed trustee for the asbestos personal injury trusts
in the Sepco Corporation and Duro Dyne National Corporation bankruptcy cases. None of the representations or
engagements of Mr. Rich presents a disqualifying conflict of interest that would prevent Mr. Rich from performing
the duties of the Asbestos Personal Injury Trustee under the Asbestos Personal Injury Trust Agreement. On the
Effective Date, Mr. Rich shall be appointed as the Asbestos Personal Injury Trustee pursuant to the Plan, the
Confirmation Order, and the Asbestos Personal Injury Trust Agreement. All subsequent Asbestos Personal Injury
Trustees shall be appointed in accordance with the terms of the Asbestos Personal Injury Trust Agreement. For
purposes of performing the duties and fulfilling the obligations under the Asbestos Personal Injury Trust Agreement
and the Plan, the Asbestos Personal Injury Trustee shall be deemed to be a party or parties in interest within the
meaning of section 1109(b) of the Bankruptcy Code.



                                                           31
                Case 19-10118-LSS              Doc 11       Filed 01/22/19         Page 39 of 84



                  3.       Advising the Asbestos Personal Injury Trust

                           a.       Appointment of the Post-Effective Date Future Claimants’ Representative

         Subject to approval of the Bankruptcy Court, on the Effective Date, James L. Patton, Jr. shall be appointed,
pursuant to the Plan, the Confirmation Order, and the Asbestos Personal Injury Trust Agreement, as the Post-Effective
Date Future Claimants’ Representative. A full list of the asbestos trusts for which Mr. Patton serves as future
claimants’ representative is included in Exhibit I to the Plan. None of the representations or engagements of Mr.
Patton present a disqualifying conflict of interest that would prevent him from performing the duties of the Post-
Effective Date Future Claimants’ Representative under the Asbestos Personal Injury Trust Agreement. The Post-
Effective Date Future Claimants’ Representative shall have the functions, duties, and rights provided in, and shall
serve in accordance with, the Asbestos Personal Injury Trust Agreement. In addition to the foregoing, the Post-
Effective Date Future Claimants’ Representative also may, at his option, participate in any: (i) appeal of the
Confirmation Order; (ii) hearing on a Professional Fee Claim; or (iii) adversary proceeding pending on the Effective
Date to which the Future Claimants’ Representative is a party as of the Effective Date. Successor Post-Effective Date
Future Claimants’ Representatives will be appointed as provided in the Asbestos Personal Injury Trust Agreement.

                           b.       Appointment of Asbestos Personal Injury Trust Advisory Committee
                                    Members

          On the Effective Date, the Asbestos Personal Injury Trust Advisory Committee (the “TAC”) shall be
established pursuant to the terms of the Asbestos Personal Injury Trust Agreement. The TAC shall have five (5)
members and shall have the functions, duties, and rights provided in the Asbestos Personal Injury Trust Agreement.
The initial members of the TAC are Beth Gori of Gori Julian & Associates, P.C., Perry Browder of Simmons Hanly
Conroy LLC, Armand J. Volta, Jr. of the Law Offices of Peter Angelos, P.C., and John Cooney of
Cooney & Conway. The fifth member of the TAC will be proposed at a later date. The respective backgrounds
and involvement with certain other asbestos trusts of each member of the Asbestos Personal Injury Trust Advisory
Committee is included in Exhibit I to the Plan. Beth Gori, Perry Browder and Armand Volta each served on
the ad hoc pre-petition Asbestos Claimants Committee. Each of the members of the TAC and/or other
members of their law firms have served as counsel to members of asbestos claimants committees in other
asbestos chapter 11 cases and trust advisory committees of trusts formed at the conclusion of such cases. None of
these representations or engagements presents a disqualifying conflict of interest that would prevent these individuals
from serving on the TAC. The Confirmation Order shall constitute an order of the Bankruptcy Court appointing
the initial members of the Asbestos Personal Injury Trust Advisory Committee. Successor members of the
Asbestos Personal Injury Trust Advisory Committee will be appointed as provided in the Asbestos Personal Injury
Trust Agreement. Upon termination of the Asbestos Personal Injury Trust, or as otherwise provided in the
Asbestos Personal Injury Trust Agreement, the TAC shall be deemed dissolved and discharged of and from all
further authority, duties, responsibilities, and obligations with respect to or in connection with the Asbestos
Personal Injury Trust and the Chapter 11 Cases.

                                    c.       Appointment of Delaware Trustee

         Wilmington Trust, N.A. will serve as the initial Delaware Trustee for the Asbestos Personal Injury Trust
and will be identified in the Asbestos Personal Injury Trust Agreement and appointed pursuant to the
Confirmation Order. As set forth in the Asbestos Personal Injury Trust Agreement, the Delaware Trustee’s role is
limited to (i) accepting legal process served on the Asbestos Personal Injury Trust in the State of Delaware and (ii)
the execution of any certificates required to be filed with the Secretary of State of the State of Delaware that the
Delaware Trustee is required to execute under Delaware law (acting solely at the written direction of the Trustee).
Accordingly, there is unlikely to be any disqualifying conflict of interest that prevents Wilmington Trust, N.A.
from performing the Delaware Trustee’s duties under the Asbestos Personal Injury Trust Agreement.




                                                          32
                 Case 19-10118-LSS              Doc 11        Filed 01/22/19         Page 40 of 84



                  4.        Transfers to the Asbestos Personal Injury Trust

                            a.       Transfer of Claims and Demands to the Asbestos Personal Injury Trust

           In consideration for the property transferred to the Asbestos Personal Injury Trust, on the Effective Date, all
liabilities, obligations, and responsibilities relating to all present and future Asbestos Personal Injury Claims,
including, without limitation, Demands, shall be transferred and channeled to the Asbestos Personal Injury Trust and
shall be satisfied solely by the assets held by the Asbestos Personal Injury Trust. The Asbestos Personal Injury Trust
shall have no liability for any Claims and Demands other than Asbestos Personal Injury Claims and Asbestos Personal
Injury Trust Expenses, and no Claims other than Asbestos Personal Injury Claims and Asbestos Personal Injury Trust
Expenses shall be transferred and channeled to the Asbestos Personal Injury Trust.

                            b.       Transfer of Rights and Defenses Related to Asbestos Personal Injury
                                     Claims

          With the exception of those claims released by the Debtors pursuant to Section VIII.E of the Plan, on the
Effective Date all claims, defenses, rights and Causes of Action of the Debtors and of the Reorganized Debtors relating
to Asbestos Personal Injury Claims shall be transferred and assigned to the Asbestos Personal Injury Trust. In
accordance with section 1123(b) of the Bankruptcy Code, the Asbestos Personal Injury Trust shall retain and may
enforce such claims, defenses, rights, and Causes of Action and shall retain and may enforce all defenses and
counterclaims to all Claims or Demands asserted against the Asbestos Personal Injury Trust, including, but not limited
to, setoff, recoupment, and any rights under section 502(d) of the Bankruptcy Code; provided, however, that no such
claims, defenses, Causes of Action, or counterclaims may be asserted against any Protected Party. The Asbestos
Personal Injury Trust shall be deemed to be the appointed representative of the Debtors and the Reorganized Debtors,
and may pursue, litigate, compromise, and settle any rights, claims, or Causes of Action transferred to it, as
appropriate.

                  5.        Asbestos Personal Injury Claimant Release

          In connection with the resolution of Asbestos Personal Injury Claims, the Asbestos Personal Injury Trust
Distribution Procedures shall provide on the Effective Date, and shall not thereafter cease to provide, that all Holders
of Asbestos Personal Injury Claims shall execute an Asbestos Personal Injury Claimant Release as a precondition to
receiving payment on account of their Asbestos Personal Injury Claims from the Asbestos Personal Injury Trust. The
Asbestos Personal Injury Claimant Release shall be substantially in the form attached to the Plan as Exhibit B, and
shall not be amended after the Effective Date without the consent of the Reorganized Debtors and Meritor.

          The Asbestos Personal Injury Claimant Release includes a certification that the Holder of an Asbestos
Personal Injury Claim has paid or will provide for the payment and/or resolution of any obligations owing or
potentially owing under 42 U.S.C. § 1395y(b), or any related rules, regulation, or guidance, in connection with or
relating to the Asbestos Personal Injury Claim.

                  6.        Consideration for Asbestos Personal Injury Channeling Injunction

         The release of the Intercompany Claims by the Non-Debtor Affiliates, and the assignment, transfer, and
conveyance of the other Asbestos Personal Injury Trust Assets to the Asbestos Personal Injury Trust on the Effective
Date supports the imposition of the Asbestos Personal Injury Channeling Injunction in favor of all of the Protected
Parties as of the Effective Date.

                  7.        Termination of Meritor Obligation to Fund the Settlement Payment

         Notwithstanding any other provision of the Plan, the obligations of Meritor to support the Plan and to
contribute the Settlement Payment, shall expire if (a) the Plan is not approved by the required number of voting
claimants under the terms of the Bankruptcy Code, (b) the Confirmation Order is not entered by the Confirmation
Order Outside Date or (c) the Effective Date does not occur by the Plan Effective Date Outside Date, unless Meritor,
Maremont, the Asbestos Claimants Committee, and the Future Claimants’ Representative otherwise agree in writing.



                                                           33
                 Case 19-10118-LSS              Doc 11        Filed 01/22/19         Page 41 of 84



                  8.        Institution and Maintenance of Legal and Other Proceedings

         From and after the Effective Date, the Asbestos Personal Injury Trust shall be empowered and entitled, in its
sole and absolute discretion and at its own expense, to pursue, compromise or settle all legal actions and other
proceedings related to any asset, liability, or responsibility of the Asbestos Personal Injury Trust that is not released
pursuant to the Plan.

         B.       Description of the Consideration Contributed to the Asbestos Personal Injury Trust

                  1.        Meritor Contribution

         On or prior to the Effective Date, Meritor will contribute, or cause to be contributed, to Maremont the
Intercompany Receivables, the Intercompany Loan Payment and the Settlement Payment. In addition, effective
automatically upon the occurrence of the Effective Date, (a) Meritor and the Non-Debtor Affiliates will release certain
claims pursuant to the Meritor Release and (b) pursuant to and to the extent set forth in the Environmental Assumption
and Indemnification Agreement, one or more Responsible Meritor Affiliates will assume Environmental Claims and
Meritor HVS will indemnify the Reorganized Debtors and their affiliates from and against Environmental Claims as
more fully set forth in the Environmental Assumption and Indemnification Agreement. The Meritor Contribution will
be made by the Meritor Related Parties in settlement of any and all causes of action the Debtors may have against one
or more Meritor Related Parties.

          As part of the Meritor Contribution, Meritor and the Non-Debtor Affiliates will waive, release, and discharge
any and all Claims, suits, causes of action, controversies, demands, rights, Liens, indemnities, guarantees, and
judgments held by one or more Non-Debtor Affiliates against any Debtor, the Asbestos Claimants Committee, the
Future Claimants’ Representative, and each of their respective predecessors, successors, assigns, and Affiliates and
its and their respective parents, subsidiaries, heirs, executors, estates, servants, nominees and Representatives, in each
case solely in its capacity as such (as defined in the Plan, the “Meritor Release”). The Meritor Release will be
effectuated automatically upon the occurrence of the Effective Date.

                  2.        Maremont Contribution

          On the Effective Date, the Debtors will transfer, or cause to be transferred, to the Asbestos Personal Injury
Trust (or, if the Asbestos Personal Injury Trust determines it would be more beneficial, the Reorganized Debtors shall
retain) the Maremont Insurance, the Maremont Contributed Cash, and, to the extent not included in the Maremont
Contributed Cash, the Meritor Contribution (the “Maremont Contribution”). Also on the Effective Date, Maremont
will contribute the Intercompany Receivables to the Maremont Subsidiaries, thereby cancelling them, or, alternatively,
cause the Intercompany Receivables to be cancelled and discharged for no consideration.

        On or prior to the Effective Date: (a) Maremont will contribute the Intercompany Receivables to AVM,
FRCOC, and MEP, respectively, as the Entities from which such receivables are owed, thereby cancelling the
Intercompany Receivables.

         On the Effective Date: (a) all outstanding shares of Maremont will be cancelled; and (b) simultaneously with
the cancellation of such shares, Maremont will issue the Reorganized Maremont Stock to the Asbestos Personal Injury
Trust. Each of AVM, FRCOC, and MEP shall remain wholly owned subsidiaries of Reorganized Maremont.

       The sequence of the foregoing transactions and other Restructuring Transactions will be set forth in the
Implementation Step Plan to be filed with the Bankruptcy Court not less than ten (10) days prior to the Effective Date.

         C.       Other Key Terms of the Asbestos Personal Injury Trust Agreement

                  1.        Asbestos Personal Injury Trust Expenses

         The Asbestos Personal Injury Trust shall pay all Asbestos Personal Injury Trust Expenses from the Asbestos
Personal Injury Trust Assets. None of the Plan Proponents, the Debtors’ Estates, the Reorganized Debtors, nor any



                                                           34
                Case 19-10118-LSS               Doc 11       Filed 01/22/19         Page 42 of 84



other Protected Party shall have any obligation to pay any Asbestos Personal Injury Trust Expenses or any other
liabilities of the Asbestos Personal Injury Trust. The Asbestos Personal Injury Trust shall promptly pay all Asbestos
Personal Injury Trust Expenses incurred by the Reorganized Debtors for any and all liabilities, costs, or expenses as
a result of taking any action on behalf of, and at the direction of, the Asbestos Personal Injury Trust.

                  2.       Investment Policy

         Pursuant to the Asbestos Personal Injury Trust Agreement, all monies held in the Asbestos Personal Injury
Trust shall be invested, subject to the investment limitations and provisions enumerated in the Asbestos Personal
Injury Trust Agreement, and shall not be limited to the types of investments described in section 345 of the Bankruptcy
Code.

                  3.       Excess Asbestos Personal Injury Trust Assets

          To the extent there are any Asbestos Personal Injury Trust Assets remaining at such time as the Asbestos
Personal Injury Trust is dissolved, such excess Asbestos Personal Injury Trust Assets shall be transferred to a charity
or charities for such charitable purposes as the Asbestos Personal Injury Trustee, in his or her reasonable discretion,
shall determine, provided that, if practicable, the charity or charities to which such excess Asbestos Personal Injury
Trust Assets are transferred shall be related to the treatment of, research on, or the relief of suffering of individuals
suffering from asbestos-related disorders.

                  4.       Dissolution of the Asbestos Personal Injury Trust

          Upon dissolution of the Asbestos Personal Injury Trust: (a) the Asbestos Personal Injury Trustee, members
of the Asbestos Personal Injury Trust Advisory Committee and the Post-Effective Date Future Claimants’
Representative shall be released and discharged from all further authority, duties, responsibilities, and obligations
relating to and arising from and in connection with the Chapter 11 Cases; and (b) the Asbestos Personal Injury Trust
Advisory Committee shall be dissolved and the Post-Effective Date Future Claimants’ Representative shall be deemed
terminated.

                  5.       Asbestos Personal Injury Trust Indemnity Obligations

         The Asbestos Personal Injury Trust shall indemnify and hold harmless each of the Non-Debtor Affiliates, the
Reorganized Debtors and their respective Representatives and each person serving as a director or officer of Maremont
as of the Petition Date and thereafter (if any), other than a Non-Indemnified Party, against any liability, obligation,
fee, judgment, settlement, or expense, including, without limitation, reasonable legal fees and expenses, arising from
or incurred in connection with any action based upon, attributable to, or arising out of an Asbestos Personal Injury
Claim or any violation of the Asbestos Personal Injury Channeling Injunction by any Entity, as and to the extent
provided in the Asbestos Claims Indemnification Agreement.

         D.       Asbestos Personal Injury Trust Distribution Procedures

         The goal of the Asbestos Personal Injury Trust is to treat all similarly situated present and future Holders of
Asbestos Personal Injury Claims in substantially the same manner and in accordance with the requirements of section
524(g) of the Bankruptcy Code. To further that goal, the Asbestos Personal Injury Trust will resolve Asbestos Personal
Injury Claims in accordance with the TDP, which is attached as Exhibit D to the Plan and is incorporated herein by
reference. The Asbestos Personal Injury Trust Agreement provides that the Asbestos Personal Injury Trust will make
payments to Holders of eligible Asbestos Personal Injury Claims pursuant to the TDP while maintaining sufficient
resources to pay future Holders of eligible Asbestos Personal Injury Claims in substantially the same manner.

         Historically, Debtors, Maremont and MEP have been subjected to thousands of personal injury and wrongful
death claims asserting that they are liable for damages caused by exposure to asbestos-containing products that
Maremont or its predecessor(s)-in-interest and certain successor-in-interest allegedly used, sold, manufactured,
marketed, produced or distributed. As set forth above, Maremont manufactured, distributed, and sold aftermarket




                                                           35
                  Case 19-10118-LSS                 Doc 11        Filed 01/22/19           Page 43 of 84



automotive products, including friction products such as brake linings, disc pads, and clutch facings, and aftermarket
mufflers.

          Because of the nature of certain of the Debtor Product Lines, the vast majority of these asbestos-related
claims asserted against Maremont and MEP were asserted by (1) professional auto mechanics allegedly exposed to
the Debtor Product Lines while working as professional mechanics in the automotive industry (the “Occupationally
Exposed Claims”); or (2) individual auto enthusiasts who worked on maintenance and upgrades to automobiles at
home (the “Shade Tree Mechanic Claims”). Because of the nature of the claims pool and the limited resources of the
Asbestos Personal Injury Trust, the TDP only provides for the payment of Asbestos Personal Injury Claims based on
certain diseases as described below. The Asbestos Personal Injury Trustee will supervise the review of filed Asbestos
Personal Injury Claims with the goal of approving only those Asbestos Personal Injury Claims that provide evidence
of the type of exposure that was required by Maremont for settlement of claims in the tort system.

        The TDP establishes five (5) asbestos-related diseases eligible for potential compensation from the Asbestos
Personal Injury Trust (the “Disease Levels”): Mesothelioma 2 (Shade Tree Mechanic Claim), Mesothelioma
(Occupationally Exposed Claim), Lung Cancer, Other Cancer, and Severe Asbestosis.

         To qualify for payment from the Asbestos Personal Injury Trust, claimants must submit specific medical and
exposure evidence as provided in the TDP. The Asbestos Personal Injury Trustee may review the governing
documents of another asbestos trust or claims facility and, with the consent of the Asbestos Personal Injury Trust
Advisory Committee and the Future Claimants’ Representative, determine to accept the disease level classifications
as found by such other asbestos trust or claims facility in lieu of the medical evidence claimants are required to submit
under this TDP. The TDP requires the Asbestos Personal Injury Trust, with the consent of the Asbestos Personal
Injury Trust Advisory Committee and the Future Claimants’ Representative, to develop and implement audit and other
procedures to the ensure the reliability of medical and exposure evidence submitted to the Asbestos Personal Injury
Trust.

          The Asbestos Personal Injury Claim values for each Disease Level are set forth below. 7

                                                                                          Scheduled
                           Level                    Disease Category
                                                                                            Value
                             V          Mesothelioma 2                                 $12,100
                            IV          Mesothelioma                                   $111,500
                            III         Lung Cancer                                    $25,400
                             II         Other Cancer                                   $5,400
                              I         Severe Asbestosis                              $25,400

         Asbestos Personal Injury Claims (except those involving Disease Level V Extraordinary Claims and all
Foreign Claims (in each case as defined in the TDP), which shall only be liquidated pursuant to the Asbestos Personal
Injury Trust’s IR Process (as defined in the TDP)), will be processed through the Expedited Review Process (as defined
in the TDP), which is designed to provide an expeditious, efficient, and inexpensive method for resolving and
liquidating Asbestos Personal Injury Claims.

          Claimants will be required to submit a filing fee of $100 to have an Asbestos Personal Injury Claim processed
by the Asbestos Personal Injury Trust. This fee will be refunded in full to claimants who receive and accept payment
of a settlement offer from the Asbestos Personal Injury Trust.

        After completing the Expedited Review Process, claimants will have the option of engaging in binding or
nonbinding arbitration to resolve disputes concerning whether the Asbestos Personal Injury Trust’s outright rejection
or denial of a claim was proper, or whether the claimant’s medical condition or exposure history meets the
requirements of the TDP for purposes of categorizing a claim involving Disease Levels I-V.


7
  The figures presented here represent Disease Level claim values for Plan settlement purposes only. The parties reserve all rights
with respect to actual claim values in the event the Plan is not confirmed or is not consummated.



                                                                36
                  Case 19-10118-LSS                  Doc 11         Filed 01/22/19           Page 44 of 84



         All arbitration will be conducted in accordance with Alternative Dispute Resolution Procedures (as defined
in the TDP) that the Asbestos Personal Injury Trust is expected to adopt after the Effective Date. The arbitrator may
return awards only in accordance with the values set forth in the TDP. Only if a claimant elects nonbinding arbitration
and rejects the arbitration award may the claimant then litigate in court against the Asbestos Personal Injury Trust to
establish its claim. Awards in litigation will be paid as specifically provided in the TDP.

          As a condition to making payment to a claimant with respect to an Asbestos Personal Injury Claim, the
Asbestos Personal Injury Trust will obtain, for the benefit of the Asbestos Personal Injury Trust and the Protected
Parties, an Asbestos Personal Injury Claimant Release. The Asbestos Personal Injury Claimant Release, which is
attached as Exhibit B to the Plan, will provide a general release of all Asbestos Personal Injury Claims against (a) the
Reorganized Debtors, (b) the Non-Debtor Affiliates, (c) the Settling Insurers, and (d) the Representatives of each of
the foregoing, and includes a Medicare Secondary Payer Certification.

         Potential claimants should be aware (and will need to certify and acknowledge as much in the Asbestos
Personal Injury Claimant Release) that any funds they recover from the Asbestos Personal Injury Trust, or against any
“primary plan” as defined in the Medicare Secondary Payer Statute, 42 U.S.C. § 1395y(b) (the “MSPS”), could be
subject to repayment obligations owing or potentially owing under the MSPS or related rules, regulations, or
guidelines. Potential claimants should also be aware that, as a condition of receiving payment from the Asbestos
Personal Injury Trust or any “primary plan” as defined by the MSPS, the claimants may be asked to certify that they
will comply with any obligations owing or potentially owing under the MSPS or related rules, regulations, or
guidelines. The TDP requires that to the extent required, the Asbestos Personal Injury Trust shall act as a reporting
entity under 42 U.S.C. § 1395y(b) for any Protected Party.

         There can be no certainty as to the precise amounts that will be distributed by the Asbestos Personal Injury
Trust in any particular time period or when eligible Asbestos Personal Injury Claims will be paid by the Asbestos
Personal Injury Trust. Payments that will be made on eligible Asbestos Personal Injury Claims will be determined
under the TDP and will be based, on the one hand, on estimates of the number, types, and amount of current Asbestos
Personal Injury Claims and expected future Demands, and on the other hand, on the value of the assets of the Asbestos
Personal Injury Trust, the liquidity of the Asbestos Personal Injury Trust, the Asbestos Personal Injury Trust’s
expected future income and expenses, and other matters that are likely to affect the sufficiency of funds to pay all
holders of Asbestos Personal Injury Claims.

         All Asbestos Personal Injury Claims paid by the Asbestos Personal Injury Trust will be subject to a payment
percentage. The initial payment percentage has been set at 29.1%.8 The Asbestos Personal Injury Trust’s projected
assets and liabilities are based on a number of assumptions. Should any assumption from which a payment percentage
is developed prove to be materially inaccurate based on the Asbestos Personal Injury Trust’s actual experience, the
Asbestos Personal Injury Trust may have to adjust the payment percentage upwards or downwards from time to time,
pursuant to the Asbestos Personal Injury Trust Agreement and the TDP, to reflect updated estimates of the Asbestos
Personal Injury Trust’s assets and liabilities.

          The Asbestos Trust will create two models of cash flow, principal and income year-by-year to be paid over
its entire life to ensure that all present and future Holders of Occupationally Exposed Claims (the “Occupational
Model”) and Shade Tree Mechanic Claims (the “Shade Tree Model” and together with the Occupational Model, the
“Models”) are compensated at the payment percentage. In each year, based upon the Occupational Model of cash
flow, the Asbestos Personal Injury Trust is empowered to pay out the portion of its funds payable for that year to
Occupationally Exposed Claims according to the Occupational Model (the “Occupational Maximum Annual
Payment”). In each year, based upon the Shade Tree Model of cash flow, the Asbestos Personal Injury Trust is
empowered to pay out the portion of its funds payable for that year to Shade Tree Mechanic Claims according to the
Shade Tree Model (the “Shade Tree Maximum Annual Payments” and together with the Occupational Maximum
Annual Payments, the “Maximum Annual Payments”). The Asbestos Personal Injury Trust’s distributions to
Occupationally Exposed Claims and Shade Tree Mechanic Claims for that year will not exceed the applicable

8
  The current initial payment percentage assumes initial funding of not less than $58 million. Should the initial funding be between
$58 million and $65 million, the initial payment percentage will increase proportionately. To the extent the trust is funded with less
than $58 million or more than $65 million the initial payment percentage may be adjusted.



                                                                 37
                Case 19-10118-LSS               Doc 11       Filed 01/22/19         Page 45 of 84



Maximum Annual Payment. All approved Shade Tree Mechanic Claims will be paid at the end of each year and will
be paid the lesser of the pro rata share of the Shade Tree Maximum Annual Payment or the liquidated values
established by the Asbestos Personal Injury Trust, subject to the payment percentage.

A Claims Payment Ratio has been determined which will be set, as of the Effective Date, at 90% for Asbestos Personal
Injury Claims involving mesothelioma (Disease Levels IV and V) (“Category A”) and at 10% for Asbestos Personal
Injury Claims involving all other diseases (Disease Levels I-III) (“Category B”). In each year, after the determination
of the Occupational Maximum Annual Payment, 90% of that amount shall be available to pay Category A Asbestos
Personal Injury Claims, and 10% shall be available to pay Category B Asbestos Personal Injury Claims that have been
liquidated since the Effective Date. Asbestos Personal Injury Claims for which there are insufficient funds allocated
to the relevant Category shall be carried over for priority payment in the next year.

         E.       Environmental Claims

           No bar date has been established in these Chapter 11 Cases for the filing of Environmental Claims, and
Holders of Environmental Claims are not required to file Proofs of Claim in these Chapter 11 Cases. Pursuant to the
Environmental Assumption and Indemnification Agreement and the Plan, Environmental Claims will be assumed by
and one or more Responsible Meritor Affiliates and Meritor HVS will indemnify, defend, pay the defense costs for,
and hold harmless the Reorganized Debtors and their affiliates from and against any and all Environmental Claims
and any and all associated costs, expenses, actions, Causes of Action, suits, controversies, damages, demands, debts,
liabilities or obligations of any nature as set forth in and to the extent provided under the Environmental Assumption
and Indemnification Agreement. Each Environmental Claim shall pass through the Plan, and the Holder of such
Environmental Claim shall retain all legal, equitable, and contractual rights to which such Environmental Claim
entitles such Holder, subject to the rights of the Debtors, the Reorganized Debtors and (upon assumption of such
Environmental Claims by one or more Responsible Meritor Affiliates) pursuant to the Environmental Assumption and
Indemnification Agreement and the Plan, to contest or otherwise defend against such Environmental Claim when and
if such Environmental Claim is sought to be enforced.

         Pursuant to the Environmental Assumption and Indemnification Agreement, Meritor HVS and one or more
Responsible Meritor Affiliates shall be responsible for any ongoing management or other costs and expenses related
to any Environmental Claims at the Environmental Sites. Without limiting the generality of the foregoing, in
connection with such assumption and/or indemnity related to the Environmental Sites, Meritor HVS and one or more
Responsible Meritor Affiliates shall manage and control any such environmental liabilities at the Environmental Sites
and may fulfill their obligations under the Environmental Assumption and Indemnification Agreement by complying
with the least stringent remediation requirements allowed by applicable law to the extent satisfactory to the relevant
agency with jurisdiction or otherwise sufficient to resolve any such environmental liability. In furtherance of and in
connection with the assumption of liabilities and indemnification provided for by the Environmental Assumption and
Indemnification Agreement, Maremont shall assign to one or more Responsible Meritor Affiliates and such
Responsible Meritor Affiliate(s) shall assume all right, title, and ownership of the real property owned by Maremont
in Paulding, Ohio.

                                              ARTICLE VIII.
                                        OTHER ASPECTS OF THE PLAN

         A.       Insurance Agreements

         Pursuant to Bankruptcy Rule 9019, and in consideration for the treatment of FFIC, Everest, Mt. McKinley,
and Zurich, respectively, as Settling Insurers under the Plan, and other benefits provided under the Plan, the following
treatment of the FFIC Agreement, the Zurich Agreement, and the Everest Agreement shall constitute a good faith
compromise and settlement of such agreements, effective upon the occurrence of the Effective Date with no further
action required:

                  1.        FFIC Agreement. The FFIC Amendment shall become effective as of the Effective Date
of the Plan with no further action required by FFIC or the Debtors. The FFIC Amendment shall include the following
terms:



                                                          38
                 Case 19-10118-LSS              Doc 11       Filed 01/22/19         Page 46 of 84



                            a.       FFIC shall acknowledge the remaining indemnity obligations under policies XLX
                                     136 64 170 (June 30, 1980 – June 30, 1981) and XLX 143 63 10 (June 30, 1981
                                     – June 30, 1982), which obligations were approximately $7.4 million at the time
                                     of the commencement of the Solicitation.

                            b.       FFIC shall reimburse the Debtors for any invoices that remain outstanding under
                                     the FFIC Agreement as of the Effective Date and such amount shall be paid
                                     directly to the Asbestos Personal Injury Trust.

                            c.       FFIC shall agree that Allocated Expenses (as defined in the FFIC Agreement)
                                     shall include (i) any and all Allowed Administrative Expense Claims and (ii)
                                     Asbestos Personal Injury Trust Expenses.

                            d.       After the Effective Date, FFIC shall pay any and all invoices submitted by the
                                     Asbestos Personal Injury Trust within thirty (30) days of receipt of such invoices.
                                     The invoices shall include the following details: (i) the name of the holder of the
                                     Asbestos Personal Injury Claim; (ii) the last four digits of such claimant’s social
                                     security number; (iii) such claimant’s disease; and (iv) the applicable claim
                                     amount. Upon request, the Asbestos Personal Injury Trust shall provide FFIC
                                     with copies of the releases evidencing the underlying indemnity payments.

                            e.       FFIC shall have no further audit rights or right to information regarding Asbestos
                                     Personal Injury Claims with respect to the Debtor or Reorganized Debtor, and
                                     shall have no opportunity to audit any cost of or payment by the Asbestos Personal
                                     Injury Trust.

          Notwithstanding any other provision of the Plan, the FFIC Agreement, as amended pursuant to the FFIC
 Amendment, shall be assumed by the Debtors and assigned to the Asbestos Personal Injury Trust effective
 automatically as of the Effective Date, without the need for any further action by any party. Following such
 assumption and assignment, the Asbestos Personal Injury Trust shall have all of the benefits and obligations of the
 Debtors under the FFIC Agreement, as amended pursuant to the FFIC Amendment. In exchange, the Debtors shall
 treat FFIC as a Settling Insurer under the Plan. In the event that the FFIC Amendment is not approved as part of the
 Plan, FFIC shall not be a Settling Insurer under the Plan and the Debtors, with the consent of the Asbestos Claimants
 Committee and the Future Claimants’ Representative, reserve the right to reject the FFIC Agreement.

                     2.        Everest Agreement. Notwithstanding any other provision of the Plan, the Everest
 Agreement shall be rejected by the Debtors effective automatically as of the Effective Date, without the need for any
 further action by any party. In exchange for the treatment of Everest and Mt. McKinley as Settling Insurers under the
 Plan, Everest and Mt. McKinley shall agree to waive any and all claims they may have against the Debtors and the
 Asbestos Personal Injury Trust including, but limited to, any claims arising under the Everest Agreement, and shall
 fully release all rights, claims, and defenses available under the Everest Agreement, regardless of whether the Everest
 Agreement is ultimately determined by the Court to be an Executory Contract. In the event that Everest and Mt.
 McKinley do not consent to such waiver and release, Everest and Mt. McKinley shall not be Settling Insurers under
 the Plan.

                    3.       Zurich Agreement. Notwithstanding any other provision of the Plan, the Zurich
Agreement shall be rejected by the Debtors effective automatically as of the Effective Date, without the need for any
further action by any party. In exchange for the treatment of Zurich as a Settling Insurer under the Plan, Zurich shall
agree to waive any and all claims it may have against the Debtors and the Asbestos Personal Injury Trust including,
but not limited to, any claims arising under the Zurich Agreement for a refund payment or otherwise, and shall fully
release all rights, claims, and defenses available under the Zurich Agreement, regardless of whether the Zurich
Agreement is ultimately determined by the Court to be an Executory Contract. In the event that Zurich does not consent
to such waiver and release, Zurich shall not be a Settling Insurer under the Plan.




                                                           39
                 Case 19-10118-LSS               Doc 11       Filed 01/22/19          Page 47 of 84



         B.       Distributions Under the Plan on Account of Claims Other than Asbestos Personal Injury
                  Claims

         Other than with respect to payments to be made on account of Asbestos Personal Injury Claims and Asbestos
Personal Injury Trust Expenses from the Asbestos Personal Injury Trust, the Reorganized Debtors shall make all
Distributions required to be made under the Plan as provided under Article VI thereof. All distributions to be made
by the Asbestos Personal Injury Trust shall be made in accordance with the terms of the Asbestos Personal Injury
Trust Agreement and the Asbestos Personal Injury Trust Distribution Procedures.

                  1.        Timing and Condition of Distributions

                            a.       Record Date for Holders of Claims

         Except as otherwise provided in a Final Order, the transferees of Claims that are transferred pursuant to
Bankruptcy Rule 3001 on or prior to the Distribution Record Date shall be treated as the Holders of such Claims for
all purposes, notwithstanding that any period provided by Bankruptcy Rule 3001 for objecting to such transfer has not
expired by the Distribution Record Date.

                            b.       Timing of Distributions

          Except as otherwise provided in the Plan, any Distributions and deliveries to be made thereunder on account
of Allowed Claims (other than Asbestos Personal Injury Claims) shall be made (i) on the Effective Date or as soon
thereafter as is practicable for Claims that are Allowed as of the Effective Date or (ii) within thirty (30) days of the
date on which a Claim becomes Allowed if such Claim becomes Allowed after the Effective Date. In the event that
any payment or act under the Plan is required to be made or performed on a date that is not a Business Day, then the
making of such payment or the performance of such act may be completed on, or as soon as reasonably practicable
after, the next succeeding Business Day, but shall be deemed to have been completed as of the required date, and no
interest shall accrue or be payable on any such payment on the basis that such payment was not actually made on the
required date.

                            c.       Postpetition Interest on Claims

         Except as otherwise provided in this Plan, the Plan Documents or the Confirmation Order, Holders of Claims
and Interests shall not be entitled to interest, dividends or accruals on the Distributions provided for herein, regardless
of whether such Distributions are delivered on or at any time after the Effective Date.

                            d.       Fractional Cents

          No payment of fractional cents will be made pursuant to the Plan. Whenever any payment of a fraction of a
cent under the Plan would otherwise be required, the actual Distribution made will reflect a rounding of such fraction
to the nearest whole penny (up or down), with fractions of more than half a penny being rounded up and fractions of
half of a penny or less being rounded down.

                  2.        Delivery of Distributions

                            a.       Delivery of Distributions in General

         All Distributions to any Holder of an Allowed Claim shall be made at the address of such Holder as set forth
on (i) any Schedules filed with the Bankruptcy Court, (ii) a Proof of Claim filed by or on behalf of such Holder in the
Chapter 11 Cases, or (iii) the books and records of the Debtors, unless the Debtors or the Reorganized Debtors, as
applicable, have been notified in writing of a change of address.

        If any Holder’s Distribution is returned as undeliverable, then no further Distributions to such Holder shall
be made unless and until the Reorganized Debtors are notified of such Holder’s then-current address, at which time
any missed Distribution shall be made to such Holder without interest. A Cash Distribution that is not claimed by the



                                                            40
                Case 19-10118-LSS              Doc 11       Filed 01/22/19         Page 48 of 84



expiration of six (6) months from the date that such Distribution was made – along with any further Distributions
withheld under this Section – shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code and
shall revest in the Reorganized Debtors, and the Claim of any Holder to such Distributions or any further Distributions
shall be discharged and forever barred. Nothing contained in the Plan shall require any of the Debtors or the
Reorganized Debtors to attempt to locate any Holder of an Allowed Claim.

                           b.       Cash Distributions

         At the option of the Debtors or the Reorganized Debtors, as applicable, any Cash payment to be made under
the Plan may be made by a check or wire transfer or as otherwise required or provided in any applicable agreement.

                           c.       Time Bar to Cash Payments

         Checks issued by the Reorganized Debtors in respect of Distributions on Allowed Claims shall be null and
void if not presented for payment within ninety (90) days after the date of issuance thereof. Requests for reissuance
of any check shall be made in writing to the Reorganized Debtors by the Holder of the Allowed Claim to whom such
check originally was issued on or before thirty (30) days after the expiration of the ninety (90) day period following
the date of issuance of such check. All funds held on account of a check voided in accordance with Section VI.E.2 of
the Plan shall be returned to the Reorganized Debtors, and the Claim of any Holder to such Distributions shall be
discharged and forever barred.

                  3.       Setoff and Recoupment

         Any Debtor or Reorganized Debtor (or the Asbestos Personal Injury Trust to the extent it pertains to an
Asbestos Personal Injury Claim) may, but shall not be required to, set off and/or recoup against any Claim (for
purposes of determining the Allowed Amount of such Claim on which a Distribution shall be made), any claims of
any nature whatsoever that any Debtor or Reorganized Debtor (or the Asbestos Personal Injury Trust to the extent it
pertains to an Asbestos Personal Injury Claim) may have against the Holder of such Claim, and the failure to do so
shall not constitute a waiver or release by any Debtor or Reorganized Debtor of any such claims that any Debtor or
Reorganized Debtor may have against the Holder of such Claim.

                  4.       Procedures for Resolving and Treating Disputed Claims Other than Asbestos
                           Personal Injury Claims and Professional Fee Claims

        All Disputed Claims against the Debtors other than Asbestos Personal Injury Claims, Environmental Claims,
and Professional Fee Claims shall be subject to the provisions of Article VII of the Plan.

                           a.       Objection To and Estimation of Claims

          Except as otherwise provided in the Plan, including in Sections VII.C and VII.D of the Plan, the Debtors or
the Reorganized Debtors, as the case may be, shall be entitled to file objections to Claims that have been brought in
the Bankruptcy Court or should properly have been brought in the Bankruptcy Court but were brought in other forums,
on or before the date that is sixty (60) days after the Effective Date (unless such day is not a Business Day, in which
case such deadline shall be the next Business Day thereafter), as the same may be extended from time to time by the
Bankruptcy Court. In addition, the Debtors or the Reorganized Debtors, as the case may be, may, before the expiration
of such period, request that the Bankruptcy Court estimate any contingent, unliquidated or Disputed Claim for any
reason pursuant to section 502(c) of the Bankruptcy Code, regardless of whether any Debtor previously objected to
such Claim or whether the Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court will retain
jurisdiction to estimate such Claim at any time, including, without limitation, during the pendency of litigation
concerning any objection to any Claim or of any appeal relating thereto. The Debtors and the Reorganized Debtors
shall be authorized to settle, compromise, withdraw or litigate to judgment such objections without further approval
of the Bankruptcy Court. The foregoing shall not apply to Asbestos Personal Injury Claims or Professional Fee
Claims.




                                                          41
                Case 19-10118-LSS               Doc 11       Filed 01/22/19         Page 49 of 84



                           b.        Payments and Distributions with Respect to Disputed Claims

         Notwithstanding any other provision of the Plan, no payments or Distributions shall be made with respect to
all or any portion of a Disputed Claim unless and until all objections to such Disputed Claim have been settled or
withdrawn or have been determined by Final Order and the Disputed Claim, or some portion thereof, has become an
Allowed Claim.

                           c.        Resolution of Asbestos Personal Injury Claims

         All Asbestos Personal Injury Claims shall be resolved by the Asbestos Personal Injury Trust in accordance
with Section IV.E of the Plan, pursuant to the Asbestos Personal Injury Trust Agreement and the Asbestos Personal
Injury Trust Distribution Procedures. Only the Asbestos Personal Injury Trust will have the right to object to and/or
resolve Asbestos Personal Injury Claims. All Asbestos Personal Injury Claims must be submitted solely to the
Asbestos Personal Injury Trust for payment, which shall be in accordance with the Asbestos Personal Injury Trust
Agreement and the Asbestos Personal Injury Trust Distribution Procedures.

                           d.        Resolution of Professional Fee Claims

         Professional Fee Claims shall be determined and, if Allowed, paid by Maremont or Reorganized Maremont
in accordance with Section II.B of the Plan.

         C.       Means for Implementation of the Plan

                  1.       Generally

         On and after the Confirmation Date, the Debtors shall be empowered and authorized to take or cause to be
taken, prior to the Effective Date, all actions necessary to implement the provisions of the Plan, including, without
limitation, the creation of the Asbestos Personal Injury Trust and the preparations for the transfer of the Asbestos
Personal Injury Trust Assets to the Asbestos Personal Injury Trust.

         From and after the Effective Date, the Reorganized Debtors shall be governed pursuant to Reorganized
Maremont’s Bylaws, Reorganized Maremont’s Certificate of Incorporation and any other formation documents. The
Reorganized Debtors and their officers and directors shall be authorized to issue, execute, deliver, file, or record such
agreements, instruments, releases, and other documents and take such actions as may be necessary or appropriate to
effectuate, implement, and further evidence the terms and conditions of the Plan and the Restructuring Transactions,
without the need for any approvals, authorization, or consents except those expressly required pursuant to the Plan.
The authorizations and approvals contemplated by Section IV.K of the Plan shall be effective notwithstanding any
requirements under non-bankruptcy law.

                  2.       Reorganized Maremont’s Bylaws and Reorganized Maremont’s Certificate of
                           Incorporation

         On or promptly after the Effective Date, the Reorganized Debtors will file Reorganized Maremont’s
Certificate of Incorporation with the Secretary of State in Delaware. After the Effective Date, the Reorganized Debtors
may amend and restate Reorganized Maremont’s Bylaws, Reorganized Maremont’s Certificate of Incorporation and
any other constituent documents as permitted by the laws of Delaware.

                  3.       Payment of Other Claims

         On the Effective Date, the Reorganized Debtors shall (a) with respect to each unpaid Administrative Expense
Claim, Priority Tax Claim, Priority Non-Tax Claim, Secured Claim and General Unsecured Claim, either pay the
Allowed amount of such claim in full in Cash (collectively, the “Effective Date Payment”) or reserve Cash sufficient
for payment of the Allowed amount of such claim in full and (b) reserve Cash sufficient for payment of all legal fees
and expenses reasonably likely to be incurred by the Reorganized Debtors through the closing of the Chapter 11 Cases,
including all legal fees and expenses necessary to defend to final resolution any appeal of the Confirmation Order,



                                                           42
                 Case 19-10118-LSS              Doc 11        Filed 01/22/19         Page 50 of 84



hearing on a Professional Fee Claim, and any adversary proceeding pending as of the Effective Date (the aggregate
amount of such reserved Cash pursuant to clauses (a) and (b), the “Reserve Funds”). The Reorganized Debtors will
transfer, or cause to be transferred, to the Asbestos Personal Injury Trust any Reserve Funds remaining following the
Reorganized Debtors’ payment in full of all Allowed Administrative Expense Claims, Allowed Priority Tax Claims,
Allowed Priority Non-Tax Claims, Allowed Secured Claims and Allowed General Unsecured Claims as well as all
other post-Effective Date legal fees and expenses.

                  4.        The Reorganized Debtors’ Corporate Existence

          On the Effective Date, Reorganized Maremont shall issue the Reorganized Maremont Stock to the Asbestos
Personal Injury Claims Trust. Each of the Reorganized Subsidiaries shall remain wholly owned subsidiaries of
Reorganized Maremont. Except as otherwise provided in the Plan or as may be provided in the Plan Supplement or
the Confirmation Order, the Reorganized Debtors will continue to exist after the Effective Date as separate corporate
entities, with all the powers thereof, pursuant to the applicable law in the jurisdiction in which the Reorganized Debtors
are incorporated and pursuant to Reorganized Maremont’s Bylaws, Reorganized Maremont’s Certificate of
Incorporation and any other formation documents in effect following the Effective Date, and such documents are
deemed to be adopted pursuant to the Plan and require no further action or approval.

          Except as otherwise provided in the Plan or any agreement, instrument, or other document incorporated in
the Plan or the Plan Supplement, on the Effective Date, all property in each Estate, all Causes of Action in favor of
any Debtor not otherwise waived, relinquished, exculpated, released, compromised, or settled under the Plan or any
Final Order, and any property acquired by any of the Debtors pursuant to the Plan, except for the Professional Fee
Escrow Account, shall vest in the Reorganized Debtors, free and clear of all Liens, Claims, charges, or other
encumbrances. On and after the Effective Date, except as otherwise provided in the Plan, the Reorganized Debtors
may operate their businesses and may use, acquire, or dispose of property and compromise or settle any Claims,
Interests, or Causes of Action without supervision or approval by the Bankruptcy Court, or notice to any other Entity,
and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules. Without limiting the foregoing, the
Reorganized Debtors may pay the charges they incur on or after the Effective Date for the fees, disbursements and
expenses of Retained Professionals without application to the Bankruptcy Court.

                  5.        Directors and Officers of the Reorganized Debtors

          On the Effective Date, the Reorganized Maremont Board, as well as the officers of Reorganized Maremont
and the directors and officers of the Reorganized Subsidiaries, shall consist of those individuals that will be identified
in the Plan Supplement.

                  6.        Operations of the Debtors Between Confirmation and the Effective Date

       The Debtors shall continue to operate as debtors and debtors-in-possession during the period from the
Confirmation Date through and until the Effective Date.

                  7.        Corporate Action

           Upon the Effective Date, all actions contemplated by or necessary to effectuate the Plan shall be deemed
authorized and approved in all respects, including: (a) rejection of Executory Contracts, except as otherwise provided
in the Plan Supplement or any order of the Bankruptcy Court; (b) installation of the Reorganized Maremont Board
and Reorganized Subsidiary Boards as set forth in the Plan Supplement; (c) execution and entry into the Asbestos
Personal Injury Trust Documents; (d) implementation of the Restructuring Transactions contemplated by the Plan
(including by way of (i) the execution and delivery of appropriate agreements or other documents of merger,
consolidation, restructuring, conversion, disposition, transfer, dissolution or liquidation containing terms that are
consistent with the terms of the Plan and that satisfy the requirements of applicable law, (ii) the execution and delivery
of appropriate instruments of transfer, assignment, assumption or delegation of any asset, property, right, liability,
debt or obligation on terms consistent with the Plan and having other terms to which the applicable parties agree, and
(iii) the filing of appropriate certificates of formation and memoranda and articles of association and amendments
thereto, reincorporation, merger, consolidation, conversion or dissolution pursuant to applicable law); and (e) all other



                                                           43
                Case 19-10118-LSS              Doc 11       Filed 01/22/19         Page 51 of 84



actions contemplated by the Plan (whether occurring before on or after the Effective Date). Except as expressly
provided in Article IV of the Plan, all matters provided for in the Plan involving the corporate structure of the
Reorganized Debtors, and any corporate action required by the Reorganized Debtors in connection with the Plan, shall
be deemed to have occurred and shall be in effect, without any requirement of further action by the Security holders,
manager(s), members, directors or officers of the Debtors or the Reorganized Debtors.

         D.       Treatment of Executory Contracts

                  1.       General Treatment

          As of the Effective Date, the Debtors shall be deemed to have rejected any and all Executory Contracts to
which any Debtor is a party, except for (i) any Executory Contracts listed on the Assumed Executory Contract and
Unexpired Lease List and (ii) any Executory Contracts specifically addressed pursuant to an order of the Bankruptcy
Court that becomes a Final Order on or before the Effective Date. As of the Effective Date, the Debtors shall be
deemed to have assumed any and all Executory Contracts on the Assumed Executory Contract and Unexpired Lease
List. The Debtors shall provide notice of any amendment to the Assumed Executory Contracts and Unexpired Lease
List to the counterparties affected by such amendment and to the parties on any master service list established by the
Bankruptcy Court in the Chapter 11 Cases. The fact that any contract or lease is listed on the Assumed Executory
Contract and Unexpired Lease List shall not constitute or be construed to constitute an admission that such contract
or lease is an Executory Contract within the meaning of section 365 of the Bankruptcy Code or that any of the Debtors
or any of their respective successors in interest (including the Reorganized Debtors) has any liability thereunder.

          The Confirmation Order shall constitute an order of the Bankruptcy Court approving such rejections or
assumptions, as the case may be, pursuant to sections 365 and 1123 of the Bankruptcy Code as of the Effective Date,
subject to the Debtors’ right to amend the Assumed Executory Contract and Unexpired Lease List at any time prior to
the Effective Date.

                  2.       Cure of Defaults

         On or as soon as reasonably practicable after the Effective Date, in accordance with section 365(b)(1) of the
Bankruptcy Code, any monetary amounts by which each Executory Contract on the Assumed Executory Contract and
Unexpired Lease List may be in default shall be satisfied in full by the payment of the proposed cure amount listed on
the Assumed Executory Contract and Unexpired Lease List. In the event of a dispute regarding (i) the nature or
amount of any cure payment, (ii) the ability of the Debtors or the Reorganized Debtors to provide “adequate assurance
of future performance” (within the meaning of section 365 of the Bankruptcy Code) under the Executory Contract to
be assumed, or (iii) any other matter pertaining to the assumption, the payment of the cure amount, if any, shall occur
following entry of a Final Order resolving the dispute.

                  3.       Rejection Damages Claims

         In the event that the rejection of an Executory Contract by any of the Debtors pursuant to the Plan results in
damages to a non-Debtor counterparty to such Executory Contract, a claim for such damages shall be forever barred
and shall not be enforceable against any of the Debtors or the Reorganized Debtors, any of their respective Affiliates,
or any of their respective properties or interests in property, and the non-Debtor counterparty shall be barred from
receiving any Distribution under the Plan on account of such Claim, unless a Proof of Claim with respect to such
damages is filed with the Bankruptcy Court and served upon counsel for the Debtors on or before the Rejection
Damages Bar Date. All Rejection Damages Claims shall remain Disputed, subject to the procedures for disputed
claims set forth in Article VII of the Plan, unless and until, and only to the extent, such Rejection Damages Claim has
become Allowed pursuant to (i) a Final Order of the Bankruptcy Court, (ii) the terms of an agreement by and among
the Holder(s) of such Rejection Damages Claim and one or more of the Debtors (or Reorganized Debtors, as the case
may be), or (iii) a provision of the Plan expressly allowing such Rejection Damages Claim.




                                                          44
                Case 19-10118-LSS               Doc 11       Filed 01/22/19         Page 52 of 84



         E.       Effect of Confirmation

                  1.       Dissolution of Asbestos Claimants Committee; Discharge of the Future Claimants’
                           Representative

         Effective on the Effective Date, the Asbestos Claimants Committee shall be dissolved automatically,
whereupon its members, Professionals, and agents shall be released and discharged from any further authority, duties,
obligations and responsibilities in the Chapter 11 Cases and under the Bankruptcy Code. Notwithstanding the
foregoing, if the Effective Date occurs prior to the Confirmation Order becoming a Final Order, the Asbestos
Claimants Committee may, at its option, continue to serve and function for the purposes of participating in any:
(a) appeal of the Confirmation Order, but only until such time as the Confirmation Order becomes a Final Order;
(b) hearing on a Professional Fee Claim; and (c) adversary proceeding pending on the Effective Date to which the
Asbestos Claimants Committee was a party.

        Effective on the Effective Date, the Future Claimants’ Representative shall be discharged from his duties in
such capacity, whereupon the Future Claimants’ Representative and his professionals and agents shall be released and
discharged from any further authority, duties, obligations and responsibilities in the Chapter 11 Cases and under the
Bankruptcy Code.

         The Debtors shall, on or prior to the Effective Date, pay the accrued and unpaid reasonable and documented
fees and expenses incurred prior to the Effective Date by the Asbestos Creditors Committee and the Future Claimants’
Representative and their respective counsel, to the extent provided for under the Bankruptcy Code.

                  2.       Preservation of Certain Causes of Action, Rights to Settle Claims and Compromise
                           Controversies, and Defenses

          In accordance with section 1123(b) of the Bankruptcy Code, and except where such Causes of Action have
been expressly released (including, for the avoidance of doubt, pursuant to the Debtor Release), the Reorganized
Debtors shall retain and may enforce all rights to commence and pursue, as appropriate, any and all Causes of Action
in their favor, whether arising before or after the Petition Date, and the Reorganized Debtors’ rights to commence,
prosecute or settle such Causes of Action shall be preserved notwithstanding the occurrence of the Effective Date.
The Reorganized Debtors may pursue such Causes of Action, as appropriate, in accordance with the best interest of
the Reorganized Debtors. No Entity may rely on the absence of a specific reference in the Plan, the Plan Supplement
or the Disclosure Statement to any Cause of Action against them as any indication that the Debtors or Reorganized
Debtors, as applicable, will not pursue any and all available Causes of Action. Except with respect to Causes of Action
as to which the Debtors or Reorganized Debtors have expressly released any Person or Entity on or prior to the
Effective Date (pursuant to the Debtor Release or otherwise), the Debtors or Reorganized Debtors, as applicable,
expressly reserve all rights to prosecute any and all Causes of Action against any Entity, except as otherwise expressly
provided in the Plan. Unless any Causes of Action against an Entity are expressly waived, relinquished, exculpated,
released, compromised or settled in the Plan or a Bankruptcy Court order, the Reorganized Debtors expressly reserve
all Causes of Action, for later adjudication, and, therefore, no preclusion doctrine, including the doctrines of res
judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable or otherwise) or laches,
shall apply to such Causes of Action upon, after or as a consequence of the Confirmation or consummation of the
Plan.

                  3.       Terms of Injunction and Automatic Stay

         All of the injunctions and/or stays in existence immediately prior to the Confirmation Date provided for or
in connection with the Chapter 11 Cases, whether pursuant to section 105, 362, or any other provision of the
Bankruptcy Code, the Bankruptcy Rules, or other applicable law, shall remain in full force and effect until the
injunctions set forth in the Plan become effective pursuant to a Final Order, and shall continue to remain in full force
and effect thereafter as and to the extent provided by the Plan, the Confirmation Order, or by their own terms. For the
avoidance of doubt, upon effectiveness of the injunctions set forth in the Plan, the automatic stay imposed by section
362 of the Bankruptcy Code shall be terminated. In addition, on and after the Confirmation Date, the Reorganized
Debtors may seek such further orders as it may deem necessary or appropriate to preserve the status quo during the
time between the Confirmation Date and the Effective Date.


                                                           45
                 Case 19-10118-LSS              Doc 11        Filed 01/22/19         Page 53 of 84



         Each of the injunctions contained in the Plan or the Confirmation Order shall become effective on the
Effective Date and shall continue in effect at all times thereafter unless otherwise provided by the Plan or the
Confirmation Order.

                  4.        Exemption from Certain Taxes and Fees

         Pursuant to section 1146(a) of the Bankruptcy Code, any issuance, transfer, or exchange of any Security or
other property pursuant to the Plan, as well as any sale transactions consummated by the Debtors in accordance with
the Plan on and after the Confirmation Date through and including the Effective Date, shall not be subject to any
stamp, real estate, transfer, mortgage recording or other similar tax or governmental assessment in the United States,
and the Confirmation Order shall direct and be deemed to direct the appropriate state or local governmental officials
or agents to forgo the collection of any such tax or governmental assessment and to accept for filing and recordation
instruments or other documents pursuant to such transfers of property without the payment of any such tax or
governmental assessment. Such exemption specifically applies, without limitation, to (a) the creation of any mortgage,
deed of trust, lien, or other security interest, (b) the making or assignment of any lease or sublease, (c) any
Restructuring Transaction, or (d) the making or delivery of any deed or other instrument of transfer under, in
furtherance of or in connection with the Plan, including: (i) any merger agreements; (ii) agreements of consolidation,
restructuring, disposition, liquidation or dissolution; (iii) deeds; (iv) bills of sale; or (v) assignments executed in
connection with any Restructuring Transaction occurring under the Plan.

                  5.        No Successor Liability

          Except as otherwise expressly provided in the Plan, the Debtors, the Reorganized Debtors, the other Protected
Parties, and the Asbestos Personal Injury Trust do not, nor shall they be deemed to, assume, agree to perform, pay, or
indemnify creditors for any liabilities or obligations of the Debtors relating to or arising out of the operations of, or
assets of, the Debtors or other predecessor entities whether arising prior to or resulting from actions, events, or
circumstances occurring or existing at any time prior to the Confirmation Date. None of the Reorganized Debtors,
the other Protected Parties, or the Asbestos Personal Injury Trust is, or shall be, a successor to the Debtors by reason
of any theory of law or equity, and none shall have any successor or transferee liability of any kind or character, except
that the Reorganized Debtors and the Asbestos Personal Injury Trust shall assume the obligations specified expressly
in the Plan and the Confirmation Order.

         F.       Releases, Injunctions, and Indemnification of Claims

                  1.        Discharge of Debtors and the Reorganized Debtors

         Except as specifically provided in the Plan or in the Confirmation Order, pursuant to sections 524 and
1141(d)(1)(A) of the Bankruptcy Code, confirmation of the Plan shall discharge the Debtors and the Reorganized
Debtors on the Effective Date from any and all Claims and Demands of any nature whatsoever, including, without
limitation, all Claims and liabilities that arose before the Confirmation Date and all debts of the kind specified in
sections 502(g), 502(h) and 502(i) of the Bankruptcy Code whether or not: (a) a Proof of Claim based on such Claim
was filed under section 501 of the Bankruptcy Code, or such Claim was listed on any of the Debtors’ Schedules;
(b) such Claim is or was allowed under section 502 of the Bankruptcy Code; or (c) the Holder of such Claim has voted
on or accepted the Plan. Except as otherwise specifically provided for in the Plan, as of the Effective Date, the rights
provided in the Plan to Holders of Claims, Demands and Interests shall be in exchange for and in complete satisfaction,
settlement and discharge of all Claims (including, without limitation, Asbestos Personal Injury Claims) and Demands
against, Liens on, and Interests in the Debtors, the Reorganized Debtors and all of their respective assets and
properties.

                  2.        Maremont Discharge Injunction

        Except as specifically provided in the Plan or the Confirmation Order, all Entities who have held, hold
or may hold Claims or Demands against any Debtor are permanently enjoined, on and after the Effective Date,
from: (a) commencing or continuing in any manner any action or other proceeding of any kind against any
Debtor, Reorganized Debtor, or their respective property with respect to such Claim or Demand; (b) enforcing,



                                                           46
               Case 19-10118-LSS            Doc 11       Filed 01/22/19        Page 54 of 84



attaching, collecting, or recovering by any manner or means of any judgment, award, decree, or order against
any Debtor, Reorganized Debtor, or their respective property with respect to such Claim or Demand;
(c) creating, perfecting, or enforcing any Encumbrance of any kind against any Debtor, Reorganized Debtor,
or their respective property with respect to such Claim or Demand; (d) asserting any right of setoff,
subrogation, or recoupment of any kind against any obligation due to any Debtor or against the property or
interests in property of any Debtor, with respect to such Claim or Demand; and/or (e) commencing or
continuing any action, in any manner and in any place in the world, against any Debtor, Reorganized Debtor,
or their respective property that does not comply with or is inconsistent with the provisions of the Plan or the
Confirmation Order. The foregoing injunction shall extend to the successors of the Debtors (including, without
limitation, the Reorganized Debtors) and their respective properties and interests in property. The discharge
provided in this provision shall void any judgment obtained against any Debtor at any time, to the extent that
such judgment relates to a discharged Claim or Demand.

                 3.      Asbestos Personal Injury Channeling Injunction

                           a.       Terms. Pursuant to section 524(g) of the Bankruptcy Code, from and after
the Effective Date, the sole recourse of any Holder of an Asbestos Personal Injury Claim on account of such
Asbestos Personal Injury Claim shall be to the Asbestos Personal Injury Trust pursuant to Section VIII.C.1 of
the Plan and the Asbestos Personal Injury Trust Distribution Procedures, and such Holder shall have no right
whatsoever at any time to assert its Asbestos Personal Injury Claim against any Protected Party or any
property or interest in property of any Protected Party. On and after the Effective Date, all present and future
Holders of Asbestos Personal Injury Claims shall be permanently and forever stayed, restrained, barred and
enjoined from taking any of the following actions for the purpose of, directly or indirectly or derivatively
collecting, recovering, or receiving payment of, on, or with respect to any Asbestos Personal Injury Claim other
than from the Asbestos Personal Injury Trust pursuant to the Asbestos Personal Injury Trust Agreement and
the Asbestos Personal Injury Trust Distribution Procedures:

                                  (i)      commencing, conducting, or continuing in any manner, directly,
                                           indirectly or derivatively, any suit, action, or other proceeding of any
                                           kind (including a judicial, arbitration, administrative, or other
                                           proceeding) in any forum in any jurisdiction around the world
                                           against or affecting any Protected Party or any property or interests
                                           in property of any Protected Party;

                                  (ii)     enforcing, levying, attaching (including any prejudgment
                                           attachment), collecting, or otherwise recovering by any means or in
                                           any manner, whether directly or indirectly, any judgment, award,
                                           decree, or other order against any Protected Party or any property
                                           or interests in property of any Protected Party;

                                  (iii)    creating, perfecting, or otherwise enforcing in any manner, directly
                                           or indirectly, any Encumbrance against any Protected Party or any
                                           property or interests in property of any Protected Party;

                                  (iv)     setting off, seeking reimbursement of, contribution from, or
                                           subrogation against, or otherwise recouping in any manner, directly
                                           or indirectly, any amount against any liability owed to any Protected
                                           Party or any property or interests in property of any Protected
                                           Party; and

                                  (v)      proceeding in any manner in any place with regard to any matter
                                           that is within the scope of the matters designated by the Plan to be
                                           subject to resolution by the Asbestos Personal Injury Trust, except
                                           in conformity and compliance with the Asbestos Personal Injury
                                           Trust Agreement and the Asbestos Personal Injury Trust
                                           Distribution Procedures.


                                                       47
               Case 19-10118-LSS             Doc 11       Filed 01/22/19        Page 55 of 84



                           b.       Reservations. The Asbestos Personal Injury Channeling Injunction shall
not stay, restrain, bar, or enjoin:

                                   (i)     the rights of Holders of Asbestos Personal Injury Claims to assert
                                           Asbestos Personal Injury Claims against the Asbestos Personal
                                           Injury Trust in accordance with the Asbestos Personal Injury Trust
                                           Distribution Procedures; and

                                   (ii)    the rights of Entities to assert any Claim, debt, obligation, or liability
                                           for payment of Asbestos Personal Injury Trust Expenses against the
                                           Asbestos Personal Injury Trust.

                 4.       Exculpation

         None of the Exculpated Fiduciaries and, solely to the extent provided by section 1125(e) of the
Bankruptcy Code, non of the Section 1125(e) Parties shall have or incur any liability to any Entity for any act
or omission in connection with, related to, or arising out of: (a) the Chapter 11 Cases; (b) the negotiation,
formulation and preparation of the Plan and the other Plan Documents, and any of the terms and/or settlements
and compromises reflected in the Plan and the other Plan Documents; (c) the solicitation of votes in favor of
the Plan and pursuit of confirmation of the Plan; (d) the consummation of the Plan, or administration of the
Plan or the property to be distributed under the Plan or the Asbestos Personal Injury Trust Distribution
Procedures; (e) the releases and injunctions contained in the Plan; or (f) the management or operation of any
Debtor, except for any liability that results primarily from such Entity’s willful misconduct or gross negligence
as determined by a Final Order, and, in all respects, the Debtors, the Reorganized Debtors, and each of the
other Exculpated Parties shall be entitled to rely upon the advice of counsel with respect to their duties and
responsibilities in and under the Chapter 11 Cases, the Plan and the Plan Documents. Without limiting the
generality of the foregoing, the Exculpated Parties shall be entitled to and granted the protections and benefits
of section 1125(e) of the Bankruptcy Code.

                 5.       Releases by Debtors and Estate and Related Injunction

                           (a)     Except as otherwise expressly provided in the Plan or the Confirmation
Order (including with respect to the treatment of the FFIC Agreement, the Zurich Agreement and the Everest
Agreement), on the Effective Date, for good and valuable consideration, the adequacy of which is hereby
confirmed, the Debtors, the Reorganized Debtors, and any Entity seeking to exercise the rights of the Estates,
in each case, whether individually or collectively, including, without limitation, any successor to any Debtor or
any Estate representative appointed or selected pursuant to the applicable provisions of the Bankruptcy Code,
shall, and shall be deemed to, completely and forever release, waive and discharge unconditionally the Non-
Estate Representative Released Parties from any and all claims, obligations, suits, judgments, remedies,
damages, Demands, debts, rights, Causes of Action and liabilities which any of the Debtors, their respective
Estates, or Reorganized Debtors is entitled to assert, whether known or unknown, liquidated or unliquidated,
fixed or contingent, foreseen or unforeseen, matured or unmatured, existing or hereafter arising, in law, equity
or otherwise, whether direct, indirect, or derivative, based upon, attributable to, or arising out of, in whole or
in part, any act or omission, transaction, or occurrence taking place on or prior to the Effective Date (including
prior to the Petition Date) (other than the rights under the Plan, the Plan Documents, and the contracts,
instruments, releases and other agreements or documents delivered or to be delivered hereunder), including,
without limitation, the Non-Estate Representative Released Party Claims.

                         (b)       Except as otherwise expressly provided in the Plan or the Confirmation
Order, on the Effective Date, for good and valuable consideration, the adequacy of which is hereby confirmed,
the Debtors, the Reorganized Debtors, and any Entity seeking to exercise the rights of the Estates, in each case
whether individually or collectively, including, without limitation, any successor to any Debtor or any Estate
representative appointed or selected pursuant to the applicable provisions of the Bankruptcy Code, shall, and
shall be deemed to, completely and forever release, waive and discharge unconditionally the Released Parties
(other than the Non-Estate Representative Released Parties, which Parties are the subject of Section VIII.E.1
of the Plan) from any and all claims, obligations, suits, judgments, remedies, damages, Demands, debts, rights,


                                                       48
                Case 19-10118-LSS             Doc 11      Filed 01/22/19        Page 56 of 84



Causes of Action and liabilities which any of the Debtors, their Estates, or Reorganized Debtors is entitled to
assert, whether known or unknown, liquidated or unliquidated, fixed or contingent, foreseen or unforeseen,
matured or unmatured, existing or hereafter arising, in law, equity or otherwise, whether direct, indirect, or
derivative, based upon, attributable to, arising out of, in whole or in part, any act or omission, transaction, or
occurrence taking place on or prior the Effective Date (including prior to the Petition Date) (other than the
rights under the Plan, the Plan Documents, and the contracts, instruments, releases and other agreements or
documents delivered or to be delivered hereunder); provided, however, that nothing contained in Section
VIII.E.2 of the Plan is intended to operate as a release of any liability based upon gross negligence or willful
misconduct as determined by a Final Order

                           (c)      Except as provided in the Plan or the Confirmation Order, the Debtors, the
Reorganized Debtors, and all Entities seeking to exercise the rights of any Debtor’s Estate, in each case, whether
individually or collectively, including, without limitation, any successor to any Debtor or any Debtor’s Estate
representative appointed or selected pursuant to the applicable provisions of the Bankruptcy Code, are
permanently enjoined from taking any of the following actions on account of or based upon any and all Claims,
obligations, suits, judgments, remedies, damages, Demands, debts, rights, Causes of Action and liabilities
released pursuant to Section VIII.E of the Plan: (a) commencing or continuing any action or other proceeding
against the Released Parties or the Non-Estate Representative Released Parties or their respective property;
(b) enforcing, attaching, collecting or recovering any judgment, award, decree or order against the Released
Parties or the Non-Estate Representative Released Parties or their respective property; (c) creating, perfecting
or enforcing any Encumbrance against the Released Parties or the Non-Estate Representative Released Parties
or their respective property; (d) asserting any setoff, right of subrogation, or recoupment of any kind against
any obligation due the Released Parties or the Non-Estate Representative Released Parties or against their
respective property; and (e) commencing or continuing any action, in any manner and in any place in the world,
against the Released Parties or the Non-Estate Representative Released Parties that does not comply with or is
inconsistent with the provisions of the Plan or the Confirmation Order. Notwithstanding the foregoing, the
rights of the Debtors and the Reorganized Debtors, and any and all Entities seeking to exercise the rights of
any Debtor’s Estate, against FFIC under the FFIC Agreement shall not be released and shall be preserved as
set forth in the Plan.

                 6.       Release by Holders of Claims and Interests

         As of the Effective Date, for good and valuable consideration, the adequacy of which is hereby
confirmed, each Holder of a Claim or Demand against, or Interest in, any of the Debtors who receives a
Distribution pursuant to the Plan or who votes to approve the Plan shall be deemed to forever release, waive,
and discharge all claims, obligations, suites, judgments, remedies, damages, Demands, debts, rights, Causes of
Action and liabilities whatsoever against the Released Parties and the Non-Estate Representative Released
Parties, whether known or unknown, liquidated or unliquidated, fixed or contingent, foreseen or unforeseen,
matured or unmatured, existing or hereinafter arising, in law, equity or otherwise, based in whole or in part
upon any act or omission, transaction, or occurrence taking place on or prior to the Effective Date in any way
relating to the Debtors, the Estate, the conduct of the Debtors’ business, the Chapter 11 Cases, the Plan or the
Reorganized Debtors (other than the rights under the Plan, the Plan Documents, and the contracts,
instruments, releases and other agreements or documents delivered or to be delivered hereunder), including,
for the avoidance of doubt, any and all Causes of Action that the Holder of an Asbestos Personal Injury Claim,
the Asbestos Personal Injury Trust, or the Future Claimants Representative did or could have commenced
against any officer or director of any of the Debtors (in such capacity) that is based upon or arising from any
acts or omissions of such officer or director occurring prior to the Effective Date on account of such Asbestos
Personal Injury Claim, to the fullest extent permitted under section 524(g) of the Bankruptcy Code and
applicable law (as now in effect or subsequently extended); provided, however, that nothing contained in
Section VIII.F.1 of the Plan is intended to (i) operate as a release of (a) any claims, debts, obligations, rights,
suits, damages, actions, causes of action, remedies, and liabilities of the United States or any enforcement or
regulatory agency thereof; (b) any claims, debts, obligations, rights, suits, damages, actions, causes of action,
remedies, and liabilities of any State or any enforcement or regulatory agency of any State, under state or
federal environmental laws; or (c) any criminal liability under the laws of the United States or any State, or (ii)
affect the treatment of Asbestos Personal Injury Claims pursuant to the Plan and the channeling of Asbestos
Personal Injury Claims pursuant to the Asbestos Personal Injury Channeling Injunction.


                                                        49
                 Case 19-10118-LSS               Doc 11       Filed 01/22/19          Page 57 of 84



                  7.        Certain Waivers

        Although the Debtors do not believe that California law is applicable to the Plan, nevertheless, in an
abundance of caution, the Debtors hereby affirm that they understand and waive the effect of section 1542 of
the California Civil Code to the extent that such section is applicable to any Debtor or any Debtor’s Estate.
Section 1542 of the California Civil Code provides:

                  § 1542. A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
                  CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME
                  OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE
                  MATERIALLY AFFECTED THIS SETTLEMENT WITH THE DEBTOR.

      THE DEBTORS AGREE TO ASSUME THE RISK OF ANY AND ALL UNKNOWN,
UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CAUSES OF ACTION, CONTRACTS,
LIABILITIES, INDEBTEDNESS AND OBLIGATIONS WHICH ARE RELEASED BY THE PLAN AND
THE DEBTORS HEREBY WAIVE AND RELEASE ALL RIGHTS AND BENEFITS WHICH ANY
DEBTOR OR ANY DEBTOR’S ESTATE MIGHT OTHERWISE HAVE UNDER THE
AFOREMENTIONED SECTION 1542 OF THE CALIFORNIA CIVIL CODE WITH REGARD TO THE
RELEASE OF SUCH UNKNOWN, UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS,
CAUSES OF ACTION, CONTRACTS, LIABILITIES, INDEBTEDNESS AND OBLIGATIONS. TO THE
EXTENT (IF ANY) ANY OTHER LAWS SIMILAR TO SECTION 1542 OF THE CALIFORNIA CIVIL
CODE MAY BE APPLICABLE, THE DEBTORS HEREBY WAIVE AND RELEASE ANY BENEFIT,
RIGHT OR DEFENSE WHICH ANY DEBTOR OR ANY DEBTOR’S ESTATE MIGHT OTHERWISE
HAVE UNDER ANY SUCH LAW WITH REGARD TO THE RELEASE OF UNKNOWN,
UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CAUSES OF ACTION, CONTRACTS,
LIABILITIES, INDEBTEDNESS AND OBLIGATIONS.

                  8.        Disallowed Claims

          The Confirmation Order, except as otherwise provided therein or in the Plan, shall constitute an order:
(a) disallowing all Claims (other than Asbestos Personal Injury Claims) to the extent such Claims are not allowable
under any provision of section 502 of the Bankruptcy Code, including, but not limited to, time-barred Claims, and
Claims for unmatured interest, and (b) disallowing or subordinating, as the case may be, any Claims, or portions of
Claims, for penalties or non-compensatory damages. On and after the Effective Date, the Debtors and their Estates
shall be fully and finally discharged from any liability or obligation on a Disallowed Claim, and any order creating a
Disallowed Claim that is not a Final Order as of the Effective Date solely because of an Entity’s right to move for
reconsideration of such order pursuant to section 502 of the Bankruptcy Code or Bankruptcy Rule 3008 shall
nevertheless become and be deemed to be a Final Order on the Effective Date.

                  9.        Indemnification Obligations

                            a.       Indemnification of Maremont-Related Parties

          As of the Effective Date, both the Reorganized Debtors and the Asbestos Personal Injury Trust will, pursuant
to the Asbestos Claims Indemnification Agreement, indemnify, release and hold harmless each Non-Debtor Affiliate
and all Representatives of the Debtors and the Non-Debtor Affiliates, in each case other than any Non-Indemnified
Party, in respect of any liability, obligation, fee, judgment, settlement, or expense, including, without limitation, legal
fees and expenses, arising from or incurred in connection with any action based upon, attributable to, or arising out of
an Asbestos Personal Injury Claim, or any violation of the Asbestos Personal Injury Channeling Injunction by any
Entity.

                            b.       Indemnification and Reimbursement of Certain Representatives

        For purposes of the Plan, the obligations of Maremont or any Non-Debtor Affiliate to indemnify and
reimburse persons who are, or were as of the Petition Date or at any time thereafter, directors, officers, or employees



                                                            50
                 Case 19-10118-LSS              Doc 11        Filed 01/22/19         Page 58 of 84



of any Debtor against and for any obligations as provided in such Debtor’s certificate of incorporation, by-laws,
applicable state law, or other agreement, or any combination of the foregoing, shall survive confirmation of the Plan,
remain unaffected thereby, and not be discharged in accordance with section 1141 of the Bankruptcy Code,
irrespective of whether indemnification or reimbursement is owed in connection with an event occurring before, on,
or after the Petition Date; provided, however, that, pursuant to the Asbestos Claims Indemnification Agreement, such
obligations (other than obligations owed to Non-Indemnified Parties) shall be assumed by the Asbestos Personal Injury
Trust on the Effective Date and the Asbestos Personal Injury Trust shall agree to indemnify, defend, pay the defense
costs for, and hold harmless the Reorganized Debtors, the Non-Debtor Affiliates, and the Debtors’ current and former
directors, officers and employees, and the respective Representatives of the foregoing (other than any Non-
Indemnified Parties), from and against any and all Asbestos Personal Injury Claims and any and all associated costs,
expenses, actions, Causes of Action, suits, controversies, damages, demands, debts, liabilities or obligations of any
nature, whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, liquidated or unliquidated,
matured or not matured, contingent or direct, whether arising at common law, in equity or under any statute.

         G.       Miscellaneous Provisions

                  1.        Immediate Binding Effect

          Notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or otherwise, upon the occurrence of the
Effective Date, the terms of the Plan and the documents and instruments contained in the Plan Supplement shall be
immediately effective and enforceable and deemed binding upon the Debtors, the Reorganized Debtors, and any and
all Holders of Claims or Interests (irrespective of whether their Claims or Interests are deemed to have accepted or
rejected the Plan), all Entities that are parties to or are subject to the settlements, compromises, releases, discharges,
and injunctions described in the Plan, each Entity acquiring property under the Plan, and any and all non-Debtor
parties to Executory Contracts. The Confirmation Order shall contain a waiver of any stay of enforcement otherwise
applicable, including pursuant to Bankruptcy Rule 3020(e) and 7062. Upon Confirmation of the Plan, the
Confirmation Order shall be deemed to be in recordable form, and shall be accepted by any recording officer for filing
and recording purposes without further or additional orders, certifications, or other supporting documents.

                  2.        Additional Documents

         On or before the Effective Date, the Debtors may File with the Bankruptcy Court such agreements and other
documents as may be necessary or appropriate to effectuate and further evidence the terms and conditions of the Plan.
The Debtors or the Reorganized Debtors, as applicable, and all Holders receiving Distributions pursuant to the Plan
and all other parties in interest shall, from time to time, prepare, execute, and deliver any agreements or documents
and take any other actions as may be necessary or advisable to effectuate the provisions and intent of the Plan.

                  3.        FFIC Agreement and FFIC Amendment

         Except in the event that the FFIC Amendment is not approved as part of the Plan, the terms and conditions
of the FFIC Agreement, as amended pursuant to the FFIC Amendment, are expressly incorporated into the Plan.

                  4.        Payment of Statutory Fees

         All fees payable pursuant to section 1930(a) of the Judicial Code, as determined by the Bankruptcy Court at
the Confirmation Hearing shall be paid on or prior to the Effective Date. On and after the Effective Date, each
Reorganized Debtor (individually or collectively with the other Reorganized Debtors) shall pay all such fees when
due and payable, and shall file with the Bankruptcy Court quarterly reports in a form reasonably acceptable to the U.S.
Trustee, until that particular Reorganized Debtor’s case has been closed, converted or dismissed, whichever occurs
first.

                  5.        Tax Reporting and Compliance

        In connection with the Plan and all instruments issued in connection therewith and Distributions thereon, the
Debtors and the Reorganized Debtors shall comply with all withholding and reporting requirements imposed by any



                                                           51
                 Case 19-10118-LSS                Doc 11        Filed 01/22/19          Page 59 of 84



federal, state, local or foreign taxing authority and all Distributions pursuant to the Plan shall be subject to any such
withholding and reporting requirements. No Holder of an Allowed Claim against the Debtors shall effectuate any
withholding with respect to the cancellation or satisfaction of such Allowed Claim under the Plan. The Reorganized
Debtors shall seek authorization under the Plan to request an expedited determination of taxes under section 505(b)
of the Bankruptcy Code for all taxable periods of Maremont ending after the Petition Date through and including the
Effective Date of the Plan.

                   6.        Reservation of Rights

         The Plan shall have no force or effect unless the Bankruptcy Court enters the Confirmation Order. None of
the Filing of the Plan, any statement or provision contained in the Plan, or the taking of any action by any Debtor with
respect to the Plan, the Disclosure Statement, or the Plan Supplement shall be or shall be deemed to be an admission
or waiver of any rights of any Debtor with respect to the Holders of Claims or Interests prior to the Effective Date.

                   7.        Successors and Assigns

         The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be binding on, and
shall inure to the benefit of any heir, executor, administrator, successor, assign, Affiliate, officer, director, agent,
representative, attorney, beneficiaries, or guardian, if any, of such Entity.

                   8.        Entire Agreement

         Except as otherwise indicated in an order of the Bankruptcy Court, the Plan and the Plan Supplement
supersede all previous and contemporaneous negotiations, promises, covenants, agreements, understandings, and
representations on such subjects, all of which shall become merged and integrated into the Plan on the Effective Date.

                   9.        Governing Law

         Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy Code and Bankruptcy
Rules), or an Exhibit hereto, or an instrument, agreement or other document executed in connection with the Plan
provides otherwise, the rights, duties and obligations arising under the Plan, and the instruments, agreements and other
documents executed in connection with the Plan, shall be governed by, and construed and enforced in accordance
with, the internal laws of the State of Delaware without giving effect to the principles of conflicts of law thereof.

                   10.       Exhibits

         All exhibits and documents included in the Plan (including the Plan Supplement and the documents
incorporated therein) are incorporated into and are a part of the Plan as if set forth in full in the Plan. After the exhibits
and documents are Filed, copies of such exhibits and documents shall be available upon written request to the Debtors’
counsel at the address above or by downloading such exhibits and documents from the Debtors’ restructuring website
at www.donlinrecano.com/maremont or the Bankruptcy Court’s website at http://www.deb.uscourts.gov.

                   11.       Nonseverability of Plan Provisions

          If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy Court to be invalid,
void, or unenforceable, the Bankruptcy Court shall have the power to alter and interpret such term or provision to
make it valid or enforceable to the maximum extent practicable, consistent with the original purpose of the term or
provision held to be invalid, void, or unenforceable, and such term or provision shall then be applicable as altered or
interpreted. Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and provisions
of the Plan will remain in full force and effect and will in no way be affected, impaired, or invalidated by such holding,
alteration, or interpretation. The Confirmation Order shall constitute a judicial determination and shall provide that
each term and provision of the Plan and the other Plan Documents is: (1) valid and enforceable; (2) integral to the
Plan and may not be amended, deleted, modified or supplemented except as provided therein and herein; and (3) non-
severable and mutually dependent.




                                                             52
                Case 19-10118-LSS               Doc 11       Filed 01/22/19         Page 60 of 84



                  12.      Closing of Chapter 11 Cases

         The Reorganized Debtors shall, promptly after the full administration of each Chapter 11 Case (which, for
the avoidance of doubt, may occur at different times, including on the Effective Date), File with the Bankruptcy Court
all documents required by Federal Bankruptcy Rule 3022 and a proposed form of any applicable order necessary to
close the Chapter 11 Cases.

                  13.      Conflicts

         In the event of an inconsistency between the Plan and any document or instrument Filed in the Plan
Supplement, the terms of the relevant document or instrument in the Plan Supplement shall control unless otherwise
specified in such document or instrument. In the event of an inconsistency between the Plan and the Disclosure
Statement, the Plan shall control. The provisions of the Plan and of the Confirmation Order shall be construed in a
manner consistent with each other so as to effectuate the purposes of each; provided, however, that if there is
determined to be any inconsistency between any provision of the Plan and any provision of the Confirmation Order
that cannot be so reconciled, then, solely to the extent of such inconsistency, the provisions of the Confirmation Order
shall govern, and any such provisions of the Confirmation Order shall be deemed a modification of the Plan.

                  14.      Section 1125(e) Good Faith Compliance

         The Debtors, the Reorganized Debtors and each of the Exculpated Parties, and each of their respective current
and former officers, directors, members (including ex officio members), managers, employees, partners, advisors,
attorneys, professionals, accountants, investment bankers, investment advisors, actuaries, Affiliates, financial
advisors, consultants and agents, shall be deemed to have acted in “good faith” under section 1125(e) of the
Bankruptcy Code.

                  15.      Further Assurances

         The Debtors, the Reorganized Debtors, all Holders of Claims and Interests receiving Distributions pursuant
to the Plan and all other parties in interest shall, from time to time, prepare, execute and deliver any agreements or
documents and take any other actions as may be necessary or advisable to effectuate the provisions and intent of the
Plan or the Confirmation Order.

                                               ARTICLE IX.
                                        CONFIRMATION OF THE PLAN

         A.       Combined Hearing on Confirmation and Approval of Disclosure Statement and Solicitation

         Under section 1128(a) of the Bankruptcy Code, the Bankruptcy Court, after notice, may hold a hearing to
confirm a plan of reorganization. On the Petition Date, the Debtor will file a motion requesting that the Bankruptcy
Court set a date and time approximately forty (40) days after the Petition Date for the Confirmation Hearing. In this
case, the Debtors will also request that the Bankruptcy Court approve this Disclosure Statement at the Confirmation
Hearing. The Confirmation Hearing, once set, may be continued from time to time without further notice other than
an adjournment announced in open court or a notice of adjournment filed with the Bankruptcy Court and served on
those parties who have requested notice under Bankruptcy Rule 2002 and the entities who have filed an objection to
the Plan, if any, without further notice to parties in interest. The Bankruptcy Court, in its discretion and prior to the
Confirmation Hearing, may put in place additional procedures governing the Confirmation Hearing. Subject to section
1127 of the Bankruptcy Code, the Plan may be modified, if necessary, prior to, during, or as a result of the
Confirmation Hearing, without further notice to parties in interest.

         Additionally, section 1128(b) of the Bankruptcy Code provides that any party in interest may object to
Confirmation. The Debtor, in the same motion requesting a date for the Confirmation Hearing, will request that the
Bankruptcy Court set a date and time for parties in interest to file Plan objections. Notice of the Confirmation Hearing
will be provided to Holders of Claims and Interests or their agents or representatives as established in the order
establishing the schedule for the Confirmation Hearing and related objections (the “Notice of Combined Disclosure



                                                           53
                  Case 19-10118-LSS               Doc 11       Filed 01/22/19          Page 61 of 84



Statement and Confirmation Hearing”). All objections to the Disclosure Statement and the Plan must be filed with
the Bankruptcy Court by the date set forth in the Notice of Combined Disclosure Statement and Confirmation Hearing
and will be governed by Bankruptcy Rules 3020(b) and 9014 and the local rules of the Bankruptcy Court. UNLESS
AN OBJECTION IS TIMELY FILED AND SERVED, IT WILL NOT BE CONSIDERED BY THE COURT.

         B.        Requirements for Confirmation of the Plan

         Among the requirements for Confirmation are that the Plan is accepted by all Impaired Classes of Claims
and Interests or, if rejected by an Impaired Class, that the Plan “does not discriminate unfairly” and is “fair and
equitable” as to such Class, is feasible, and is in the “best interests” of Holders of Claims and Interests that are Impaired
under the Plan. The following requirements must be satisfied pursuant to section 1129(a) of the Bankruptcy Code
before the Bankruptcy Court may confirm a plan of reorganization. The Plan fully complies with the statutory
requirements for Confirmation listed below.

              •    The proponents of the Plan have complied with the applicable provisions of the Bankruptcy Code.

              •    The Plan has been proposed in good faith and not by any means forbidden by law.

              •    Any payment made or to be made by the Debtors (or any other Plan Proponent) or by a Person
                   issuing Securities or acquiring property under the Plan, for services or for costs and expenses in or
                   in connection with the Chapter 11 Cases, in connection with the Plan and incident to the Chapter 11
                   Cases is subject to the approval of the Bankruptcy Court as reasonable.

              •    The Debtors have disclosed the identity and affiliations of any individual proposed to serve, after
                   Confirmation, as a director, or officer, of the Reorganized Debtors, any Affiliate of the Debtors
                   reorganized under the Plan, or any successor to the Debtors under the Plan, and the appointment to,
                   or continuance in, such office of such individual is consistent with the interests of creditors and
                   Holders of Interests and with public policies.

              •    The Debtors have disclosed the identity of any Insider that will be employed or retained by the
                   Reorganized Debtors and the nature of any compensation for such Insider.

              •    With respect to each Holder within an Impaired Class of Claims or Interests, each such Holder has
                   (a) accepted the Plan or (b) will receive or retain under the Plan on account of such Claim or Interest
                   property of a value, as of the Effective Date, that is not less than the amount that such Holder would
                   so receive or retain if the Debtors were liquidated under chapter 7 of the Bankruptcy Code on such
                   date.

              •    With respect to each Class of Claims or Interests, such Class (a) has accepted the Plan or (b) is
                   Unimpaired under the Plan (subject to the “cram-down” provisions discussed below).

              •    The Plan provides for treatment of Claims, as applicable, in accordance with the provisions of
                   section 507(a) of the Bankruptcy Code.

              •    If a Class of Claims or Interests is Impaired under the Plan, at least one Class of Claims or Interests
                   that is Impaired under the Plan has accepted the Plan, determined without including any acceptance
                   of the Plan by any Insider.

              •    Confirmation is not likely to be followed by the liquidation, or the need for further financial
                   reorganization, of the Reorganized Debtors, or any successor to the Debtors under the Plan, unless
                   such liquidation or reorganization is proposed in the Plan.

              •    All fees payable under 28 U.S.C. § 1930 have been paid or the Plan provides for the payment of all
                   such fees on the Effective Date.



                                                             54
                 Case 19-10118-LSS               Doc 11       Filed 01/22/19          Page 62 of 84



         C.       Issuance of Asbestos Personal Injury Channeling Injunction Pursuant to Section 524(g) of the
                  Bankruptcy Code

          The Bankruptcy Court shall be asked to issue the Asbestos Personal Injury Channeling Injunction if the Plan
has been accepted by at least two-thirds (2/3) in amount of those Holders of Class 4 Claims actually voting on the
Plan, in accordance with section 1126(c) of the Bankruptcy Code, and seventy-five percent (75%) in number of those
Holders of Class 4 Claims actually voting on the Plan, in accordance with section 524(g)(2)(B)(ii)(IV)(bb) of the
Bankruptcy Code. The amount of the Claim for each Class 4 Claim Holder for voting purposes shall be as set forth
in the Solicitation Procedures Order.

         If the Bankruptcy Court or the District Court does not enter the Asbestos Personal Injury Channeling
Injunction, the Effective Date shall not occur.

         D.       Best Interests of Creditors / Liquidation Analysis

         Section 1129(a)(7) of the Bankruptcy Code requires that each Holder of an Impaired Claim or Interest either
(a) accept the Plan or (b) receive or retain under the Plan property of a value, as of the Effective Date, that is not less
than the value such Holder would receive if the Debtor was liquidated under chapter 7 of the Bankruptcy Code.

         To calculate the probable distribution to holders of each impaired class of claims and interests if the Debtor
were liquidated under chapter 7, the Bankruptcy Court must first determine the aggregate dollar amount that would
be generated from the Debtors’ assets if the Chapter 11 Cases were converted to a case under chapter 7 of the
Bankruptcy Code. This “liquidation value” would consist primarily of the proceeds from a sale of the Debtors’ assets
by a chapter 7 trustee.

         The amount of liquidation value available to unsecured creditors would be reduced by the claims of any
secured creditors to the extent of the value of their collateral, by the costs and expenses of liquidation, and by other
administrative expenses and costs of both the chapter 7 case and the Chapter 11 Cases. Costs of liquidation under
chapter 7 of the Bankruptcy Code would include the compensation of a trustee, as well as of counsel and other
professionals retained by the trustee, asset disposition expenses, all unpaid expenses incurred by the Debtors in the
Chapter 11 Cases (such as compensation of attorneys, financial advisors, and accountants) that are allowed in the
chapter 7 case, litigation costs, and any claims arising from the operations of the Debtors during the pendency of the
Chapter 11 Cases.

           Once the bankruptcy court ascertains the recoveries in liquidation of secured creditors and priority claimants,
if any, it must determine the probable distribution to general unsecured creditors and equity security holders from the
remaining available proceeds in liquidation. If such probable distribution has a value greater than the distributions to
be received by such creditors and equity security holders under the plan, then the plan is not in the best interests of
creditors and equity security holders.

         Two Classes of Claims or Interests (other than Intercompany Claims) are Impaired under the Plan: Asbestos
Personal Injury Claims (Class 4) and Maremont Equity Interests (Class 7). The Holders of Asbestos Personal Injury
Claims, as the only Voting Class under the Plan, must accept the Plan in order for the Plan to be confirmed, thereby
satisfying clause (a) above. The Holders of Maremont Equity Interests would receive no distribution if the Debtor
were liquidated under chapter 7 of the Bankruptcy Code for the reasons explained below.

         Here, the Plan is in the best interests of claimants and Demand holders, and meets the requirements of section
1129(a)(7) of the Bankruptcy Code. The Plan Proponents expect that there will be substantially more assets available
to pay Holders of Claims under the Plan than would be the case if there were no Plan because of, among other reasons,
the Meritor Contribution. The Plan is the result of an extensively negotiated settlement, which avoids costly and time-
consuming litigation that would deplete the funds available for creditors. The Asbestos Claimants Committee and the
Future Claimants’ Representative conducted extensive diligence prior to the Petition Date, vetted and negotiated the
settlement, and support Confirmation of the Plan. All of these factors demonstrate that the Plan provides greater
recoveries to creditors and Demand holders than would be realized in a chapter 7 liquidation, the costs of which would
deplete much of the recoveries from the liquidation of the Debtors’ assets.



                                                            55
                 Case 19-10118-LSS              Doc 11        Filed 01/22/19         Page 63 of 84



         E.       Feasibility of the Plan

          In connection with Confirmation of the Plan, the Bankruptcy Court will be required to determine that the
Plan is feasible pursuant to section 1129(a)(11) of the Bankruptcy Code, which means that the Confirmation of the
Plan is not likely to be followed by the liquidation or the need for further financial reorganization of the Debtors.

         To support their belief in the feasibility of the Plan, the Plan Proponents have relied upon the Financial
Projections, which are attached to this Disclosure Statement as Exhibit B.

         The Financial Projections indicate that the Reorganized Debtors should have sufficient cash flow to fund
their operations. Accordingly, the Plan Proponents believe that the Plan complies with the financial feasibility
standard of section 1129(a)(11) of the Bankruptcy Code.

         The Financial Projections cover the operations of the Reorganized Debtors through fiscal year 2021. The
Financial Projections are based on various assumptions, including Confirmation and Consummation of the Plan in
accordance with its terms; realization of the operating strategy of the Reorganized Debtors; no material adverse
changes in general business and economic conditions; and other matters, some of which will be beyond the control of
the Reorganized Debtors.

         Although they are presented with numerical specificity and are based on assumptions considered reasonable
by the Debtors, the assumptions and estimates underlying the Financial Projections are subject to business and
economic uncertainties, some of which will be beyond the control of the Reorganized Debtors. Accordingly, the
Financial Projections are only estimates and are necessarily speculative in nature. It can be expected that actual results
may vary from the Financial Projections, which variations may be material and may increase over time. The Debtors
do not intend to update or otherwise revise the Financial Projections. In light of the foregoing, readers are cautioned
not to place undue reliance on the Financial Projections. The Financial Projections were not prepared in accordance
with standards for projections promulgated by the American Institute of Certified Public Accountants or with a view
to compliance with published guidelines of the SEC regarding projections or forecasts. The Financial Projections
have not been audited, reviewed, or compiled by the Debtors’ independent public accountants. The projected financial
information contained in this Disclosure Statement should not be regarded as a representation or warranty by the Plan
Proponents, the Debtors’ advisors, or any other Person that the Financial Projections can or will be achieved.

        The Financial Projections should be read in conjunction with Article X below, entitled “Risk Factors,” and
with the assumptions, qualifications and footnotes to the tables containing the Financial Projections set forth in
Exhibit B to the Disclosure Statement.

         F.       Conditions to Confirmation and Consummation of the Plan

                  1.        Conditions Precedent to Confirmation of the Plan

         The following are conditions precedent to Confirmation of the Plan that are designed, among other things, to
ensure that the injunctions, releases and discharges set forth in Article VIII thereof shall be effective, binding and
enforceable and that must be satisfied, unless waived in accordance with Section IX.C of the Plan:

                          a.       The Bankruptcy Court shall have entered an order, acceptable in form and
substance to the Plan Proponents, approving the Disclosure Statement as containing adequate information within the
meaning of section 1125 of the Bankruptcy Code.

                          b.      The Confirmation Order shall be acceptable in form and substance to the Plan
Proponents, the Asbestos Claimants Committee, and the Future Claimants’ Representative.

                            c.       The Confirmation Order shall, among other things:




                                                           56
Case 19-10118-LSS     Doc 11        Filed 01/22/19          Page 64 of 84



            (i)      order that the Confirmation Order shall supersede any Bankruptcy Court
                     orders issued prior to the Confirmation Date that may be inconsistent
                     with the Confirmation Order;

            (ii)     provide that, except with respect to obligations specifically preserved in
                     the Plan, the Debtors are discharged effective on the Effective Date (in
                     accordance with the Plan) from any Claims and Demands, and the
                     Debtors’ liability in respect thereof, whether reduced to judgment or
                     contingent, asserted or unasserted, fixed or not, matured or unmatured,
                     disputed or undisputed, legal or equitable, or known or unknown, that
                     arose from any agreement of the Debtors entered into or obligation of
                     the Debtors incurred before the Effective Date, or from any conduct of
                     the Debtors prior to the Effective Date, whether such liability accrued
                     before or after the Petition Date, is extinguished completely;

            (iii)    authorize the implementation of the Plan in accordance with its terms;

            (iv)     approve the Asbestos Personal Injury Channeling Injunction set forth in
                     the Plan;

            (v)      provide that the Asbestos Personal Injury Trust shall receive the
                     Reorganized Maremont Stock as of the Effective Date;

            (vi)     provide that the Asbestos Personal Injury Trust and the Reorganized
                     Debtors shall execute and deliver the Asbestos Claims Indemnification
                     Agreement;

            (vii)    provide that the parties to the Environmental Assumption and
                     Indemnification Agreement shall execute and deliver the Environmental
                     Assumption and Indemnification Agreement;

            (viii)   provide that all transfers of assets of the Debtors contemplated under the
                     Plan shall be free and clear of all Claims and Encumbrances against or
                     on such assets;

            (ix)     except as otherwise provided in the Plan or Confirmation Order, provide
                     that the assets revesting in the Reorganized Debtors shall be free and
                     clear of all Claims and Encumbrances;

            (x)      provide that any transfers effected or entered into, or to be effected or
                     entered into, under the Plan shall be and are exempt under section
                     1146(a) of the Bankruptcy Code from any state, city or other municipal
                     transfer taxes, mortgage recording taxes and any other stamp or similar
                     tax;

            (xi)     provide that the transfers of property by the Debtors to the Reorganized
                     Debtors (A) are or will be legal, valid, and effective transfers of property;
                     (B) vest or will vest the Reorganized Debtors with good title to such
                     property; (C) do not and will not constitute avoidable transfers under the
                     Bankruptcy Code or under other applicable bankruptcy or non-
                     bankruptcy law; and (D) do not and will not subject the Reorganized
                     Debtors to any liability by reason of such transfer under the Bankruptcy
                     Code or applicable non-bankruptcy law, including, without limitation,
                     any laws affecting or effecting successor or transferee liability;




                                  57
                Case 19-10118-LSS             Doc 11       Filed 01/22/19          Page 65 of 84



                                   (xii)    provide that all Executory Contracts assumed or assumed and assigned
                                            by the Debtors during the Chapter 11 Cases or under the Plan, if any,
                                            shall remain in full force and effect for the benefit of the Reorganized
                                            Debtors or any assignee thereof notwithstanding any provision in such
                                            contract (including those provisions described in sections 365(b)(2) and
                                            (f) of the Bankruptcy Code) that prohibits such assignment or transfer or
                                            that enables or requires termination of such contract or lease;

                                   (xiii)   approve the treatment of the Settling Insurers;

                                   (xiv)    require, as a condition to receiving any distributions of any kind from the
                                            Asbestos Personal Injury Trust, that each Holder of an Asbestos Personal
                                            Injury Claim execute the Asbestos Personal Injury Claimant Release;
                                            and

                                   (xv)     approve in all respects the other settlements, transactions and agreements
                                            to be effected pursuant to the Plan, including, without limitation, the
                                            Asbestos Personal Injury Trust Agreement, the Asbestos Personal Injury
                                            Trust Distribution Procedures, and the other Asbestos Personal Injury
                                            Trust Documents, and the releases of the Released Parties and Non-
                                            Estate Representative Released Parties contained in the Plan.

                           d.        In addition to the foregoing, the Confirmation Order shall contain the following
findings of fact and conclusions of law, among others:

                                   (i)      the Plan complies with all applicable provisions of the Bankruptcy Code,
                                            including, without limitation, those requiring that the Plan be proposed
                                            in good faith and that the Confirmation Order not be procured by fraud;

                                   (ii)     the Plan and its acceptance otherwise comply with sections 524(g) and
                                            1126 of the Bankruptcy Code, and confirmation of the Plan is in the best
                                            interests of all creditors;

                                   (iii)    the Plan does not provide for the liquidation of all or substantially all of
                                            the property of the Debtors, the Reorganized Debtors will operate as an
                                            ongoing business and continue in business as separate corporate entities,
                                            and confirmation of the Plan is not likely to be followed by the
                                            liquidation of any of the Reorganized Debtors or the need for further
                                            financial reorganization;

                                   (iv)     as of the Petition Date, the Debtors had been named as defendants in
                                            personal injury, wrongful death or property damage actions seeking
                                            recovery for damages allegedly caused by the presence of, or exposure
                                            to, asbestos or asbestos-containing products;

                                   (v)      upon the Effective Date, the Asbestos Personal Injury Trust shall assume
                                            the liabilities of the Debtors with respect to Asbestos Personal Injury
                                            Claims;

                                   (vi)     the Asbestos Personal Injury Trust is to be funded by contribution of the
                                            Asbestos Personal Injury Trust Assets, including the Maremont
                                            Contribution and the Meritor Contribution;

                                   (vii)    the Asbestos Personal Injury Trust will on the Effective Date own one
                                            hundred percent (100%) of the Reorganized Maremont Stock and all



                                                         58
Case 19-10118-LSS      Doc 11        Filed 01/22/19          Page 66 of 84



                      rights to receive dividends or other distributions on account of such
                      stock;

            (viii)    the Asbestos Personal Injury Trust is to use its assets and income to pay
                      Asbestos Personal Injury Claims and Asbestos Personal Injury Trust
                      Expenses;

            (ix)      the Debtors are likely to be subject to substantial future Demands for
                      payment arising out of the same or similar conduct or events that gave
                      rise to the Asbestos Personal Injury Claims, and all such Demands are
                      subject to the Asbestos Personal Injury Channeling Injunction;

            (x)       the actual amounts, numbers, and timing of Demands cannot be
                      determined;

            (xi)      pursuit of Demands outside the procedures prescribed by the Plan and
                      the Asbestos Personal Injury Trust Distribution Procedures is likely to
                      threaten the Plan’s purpose to deal equitably with Asbestos Personal
                      Injury Claims;

            (xii)     the Plan separately classifies Asbestos Personal Injury Claims in Class
                      4, and at least two-thirds (2/3) in amount and seventy-five percent (75%)
                      of the members in such Class that actually voted on the Plan have voted
                      to accept the Plan;

            (xiii)    the Asbestos Personal Injury Trust will have the sole and exclusive
                      authority as of the Effective Date to satisfy or defend against all Asbestos
                      Personal Injury Claims;

            (xiv)     pursuant to: (a) the Asbestos Personal Injury Trust Distribution
                      Procedures; (b) court order; or (c) otherwise, the Asbestos Personal
                      Injury Trust will operate through mechanisms such as structured,
                      periodic, or supplemental payments, pro rata distributions, matrices, or
                      periodic review of estimates of the numbers and values of Asbestos
                      Personal Injury Claims or other comparable mechanisms, that provide
                      reasonable assurance that the Asbestos Personal Injury Trust will value,
                      and be in a financial position to pay, current and future Asbestos Personal
                      Injury Claims in substantially the same manner regardless of the timing
                      of the assertion of such Asbestos Personal Injury Claims;

            (xv)      the Future Claimants’ Representative was appointed by the Bankruptcy
                      Court pursuant to section 524(g) of the Bankruptcy Code as part of the
                      proceedings leading to the issuance of the Asbestos Personal Injury
                      Channeling Injunction for the purpose, among other things, of protecting
                      the interests of Future Demand Holders;

            (xvi)     the Asbestos Personal Injury Channeling Injunction is to be implemented
                      in accordance with the Plan and the Asbestos Personal Injury Trust;

            (xvii)    the Asbestos Personal Injury Channeling Injunction is essential to the
                      Plan and the Debtors’ reorganization efforts;

            (xviii)   the terms of the Asbestos Personal Injury Channeling Injunction and the
                      other injunctions contained in the Plan, including any provisions barring




                                  59
                Case 19-10118-LSS              Doc 11        Filed 01/22/19          Page 67 of 84



                                              actions against third parties, are set forth in the Plan and the Disclosure
                                              Statement;

                                    (xix)     the Meritor Contribution is essential to the feasibility of the Plan and the
                                              successful reorganization of Maremont;

                                    (xx)      the Maremont Contribution and Meritor Contribution collectively
                                              constitute a sufficient basis upon which to provide the Protected Parties
                                              with the protections afforded to them under the Plan, Plan Documents
                                              and Confirmation Order;

                                    (xxi)     in light of the benefits provided, or to be provided, to the Asbestos
                                              Personal Injury Trust by or on behalf of each Protected Party, the
                                              Asbestos Personal Injury Channeling Injunction is fair and equitable to
                                              all Holders of Asbestos Personal Injury Claims (including Demands);

                                    (xxii)    the release received by Maremont, Representatives of Maremont, and the
                                              Non-Estate Representative Released Parties in exchange for the
                                              Maremont Contribution and Meritor Contribution is essential to the
                                              global settlement of Asbestos Personal Injury Claims arising from the
                                              conduct or products of the Debtors reflected in the Plan; and

                                    (xxiii)   any and all claims that Everest, Mt. McKinley, and Zurich (in each case
                                              to the extent such Entity is a Settling Insurer) may have against the
                                              Debtors, including, but not limited to, claims arising under the Everest
                                              Agreement or the Zurich Agreement (as applicable), are released in
                                              consideration for the benefits provided to such Settling Insurer under the
                                              Plan.

                  2.       Conditions Precedent to the Effective Date of the Plan

        The following are conditions precedent to occurrence of the Effective Date of the Plan that must be satisfied,
unless waived in accordance with Section IX.C of the Plan:

                          a.        all conditions precedent to the Confirmation Date shall have been satisfied or
waived and shall continue to be satisfied or waived, and the Confirmation Date shall have occurred on or before the
Confirmation Order Outside Date unless otherwise mutually agreed by the Debtors, Meritor, the Asbestos Claimants
Committee, and the Future Claimants’ Representative;

                          b.      the Confirmation Order, in form and substance acceptable to the Plan Proponents,
the Asbestos Claimants Committee, and the Future Claimants’ Representative, shall have been entered by the
Bankruptcy Court and affirmed by the District Court or issued by the District Court;

                         c.      no request for revocation of the Confirmation Order under section 1144 of the
Bankruptcy Code shall have been made, or, if made, shall remain pending;

                          d.     no fact or circumstance shall exist that would prevent the Asbestos Personal Injury
Channeling Injunction from coming into full force and effect immediately upon the occurrence of the Effective Date;

                            e.      the Asbestos Claims Indemnification Agreement shall have been executed and
delivered, and no fact or circumstance shall exist that prevents the Asbestos Claims Indemnification Agreement from
being in full force and effect immediately upon the occurrence of the Effective Date;




                                                          60
                 Case 19-10118-LSS               Doc 11       Filed 01/22/19          Page 68 of 84



                          f.       the Environmental Assumption and Indemnification Agreement shall have been
executed and delivered, and no fact or circumstance shall exist that prevents the Asbestos Claims Indemnification
Agreement from being in full force and effect immediately upon the occurrence of the Effective Date;

                         g.     no fact or circumstance shall prevent the Asbestos Personal Injury Trust from
being funded by the Maremont Contribution and the Meritor Contribution upon occurrence of the Effective Date;

                            h.       all Plan Documents shall have been executed and delivered; and

                            i.       all other actions, documents and agreements necessary to implement those
provisions of the Plan to be effectuated on or prior to the Effective Date, in form and substance satisfactory to the Plan
Proponents, shall have been effected or executed and delivered.

                  3.        Waiver of Conditions Precedent

         To the fullest extent permitted by law, any of the conditions precedent set forth in Sections IX.A and IX.B
of the Plan above may be waived or modified, in whole or in part, by the Plan Proponents with the consent of the
Asbestos Claimants Committee and Future Claimants’ Representative (which consent shall not be unreasonably
withheld). Any such waiver or modification may be effected at any time without leave or order of the Bankruptcy
Court or District Court, and without any other formal action.

                  4.        Failure to Achieve the Effective Date

          If each of the conditions to the Effective Date is not met or duly waived in accordance with Section IX.C of
the Plan, then upon motion by the Plan Proponents, with the consent of the Asbestos Claimants Committee and Future
Claimants’ Representative, which consent shall not be unreasonably withheld, and notice to such parties in interest as
the Bankruptcy Court may direct, the Confirmation Order shall be vacated by the Bankruptcy Court. If (a) the Plan
Proponents revoke or withdraw the Plan, (b) the Confirmation Order is vacated, (c) the Plan is otherwise not confirmed
by a Final Order, or (d) the Plan is confirmed and does not become effective for any other reason, then the rights of
all parties in interest in the Chapter 11 Cases are and shall be reserved in full. In any such event, the Plan shall become
null and void in all respects; any settlement or compromise embodied in the Plan, any assumption or rejection of
Executory Contracts effected by the Plan, and any document or agreement executed pursuant to the Plan, shall be
deemed null and void; and nothing contained in the Plan or the Confirmation Order, if previously entered, and no acts
taken in preparation for consummation of the Plan, shall: (a) constitute or be deemed to constitute a waiver, release
or settlement of any Claims by or against, or any Interests in, any of the Debtors or any other Entity, (b) prejudice in
any manner the rights of any Debtor or any Entity in any further proceedings involving one or more the Debtors; or
(c) constitute an admission of any sort by a Debtor or any other Entity.

                                                    ARTICLE X.
                                                   RISK FACTORS

      HOLDERS OF CLAIMS AGAINST THE DEBTORS SHOULD READ AND CAREFULLY
CONSIDER THE RISK FACTORS SET FORTH BELOW, AS WELL AS THE OTHER INFORMATION
SET FORTH IN THIS DISCLOSURE STATEMENT (AND THE DOCUMENTS DELIVERED TOGETHER
HEREWITH AND/OR INCORPORATED BY REFERENCE HEREIN), PRIOR TO VOTING TO ACCEPT
OR REJECT THE PLAN. THESE RISK FACTORS ARE NOT EXHAUSTIVE AND SHOULD NOT,
HOWEVER, BE REGARDED AS CONSTITUTING THE ONLY RISKS INVOLVED IN CONNECTION
WITH THE PLAN AND ITS IMPLEMENTATION, OR ALTERNATIVES TO THE PLAN. THERE ARE
RISKS, UNCERTAINTIES, AND OTHER IMPORTANT FACTORS THAT COULD CAUSE THE
DEBTORS’ ACTUAL PERFORMANCE OR ACHIEVEMENTS TO BE MATERIALLY DIFFERENT
FROM THOSE THEY MAY PROJECT, AND THE DEBTORS UNDERTAKE NO OBLIGATION TO
UPDATE ANY SUCH STATEMENT.




                                                            61
                 Case 19-10118-LSS               Doc 11        Filed 01/22/19         Page 69 of 84



         A.        Overall Risks to Recovery by Holders of Claims and Interests

         The ultimate recoveries under the Plan to Holders of Claims depend upon a number of factors. Prior to voting
on the Plan, each Holder of a Claim should consider carefully the risk factors specified or referred to below, including
the exhibits annexed hereto, as well as all of the information contained in the Plan.

         B.        Certain Bankruptcy Considerations

         Although the Plan Proponents believe that the Plan will satisfy all requirements necessary for confirmation
by the Bankruptcy Court, there can be no guarantee that the Bankruptcy Court will reach the same conclusion, or that
the Confirmation Order, if challenged on appeal, will be affirmed. There also can be no assurance that the Plan as
proposed will be accepted by the requisite number of Holders or amounts of Claims, that modifications to the Plan
will not be required for confirmation, that any such modifications will not necessitate the re-solicitation of votes, or
that the Bankruptcy Court will enter an order confirming the Plan containing the findings of fact and conclusions of
law that are conditions precedent to Confirmation of the Plan. In addition, although the Plan Proponents believe that
the Effective Date will occur soon after the Confirmation Date, there can be no assurance as to such timing. There
can also be no assurance that the District Court will accept and affirm or issue the order confirming the Plan, that such
acceptance and affirmance or issuance will become a Final Order and that the Asbestos Personal Injury Channeling
Injunction will therefore become valid and enforceable.

          If the Plan is not confirmed or the Chapter 11 Cases become protracted, there is no assurance that the Asbestos
Personal Injury Trust Contributions will be made. In addition, if the Plan is not confirmed and consummated, it is
possible that the Chapter 11 Cases could be converted to a liquidation. Any alternative plan of reorganization might
not be on terms as favorable to the Holders of Claims as the terms of the Plan given the Restructuring Transactions
and Settlement Payment that are contemplated pursuant to the Plan. If a liquidation or protracted reorganization were
to occur, there is a substantial risk that the value of the Debtors’ assets would be substantially eroded to the detriment
of all stakeholders.

         C.        Objections to the Plan’s Classification or Amounts of Claims and Interests

          Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an interest in a particular
class only if such claim or interest is substantially similar to the other claims or interests in such class. The Debtors
believe that the classification of the Claims and Interests under the Plan complies with the requirements set forth in
the Bankruptcy Code because the Debtors created Classes of Claims and Interests, each encompassing Claims or
Interests, as applicable, that are substantially similar to the other Claims and Interests in each such Class. Nevertheless,
there can be no assurance that parties in interest will not object to the classification or amounts of Claims and Interests
under the Plan, or that the Bankruptcy Court will approve such classification or amounts.

         D.        Conditions Precedent to the Effective Date of the Plan

        As more fully set forth in Section IX.B of the Plan, the Effective Date is subject to a number of conditions
precedent. If such conditions precedent are not satisfied or waived, the Effective Date will not occur.

         E.        Voting Requirements

         If sufficient votes are received to enable the Bankruptcy Court to confirm the Plan, the Debtors intend to
seek, as promptly as practicable thereafter, Confirmation. If sufficient votes are not received, the Debtors may seek
to confirm an alternative chapter 11 plan. There can be no assurance that the terms of any such alternative chapter 11
plan would be similar or as favorable to the Holders of Allowed Claims as those proposed in the Plan.

         F.        Proposal of Alternative Plans

          Other parties in interest could seek authority from the Bankruptcy Court to propose an alternative plan of
reorganization. Under the Bankruptcy Code, a debtor-in-possession initially has the exclusive right to propose and
solicit acceptances of a plan of reorganization for a period of 120 days from filing, subject to extension not greater



                                                            62
                Case 19-10118-LSS               Doc 11       Filed 01/22/19         Page 70 of 84



than eighteen (18) months after the Petition Date. However, the Bankruptcy Court has the authority to reduce or
terminate the exclusivity period, in which case other parties in interest would then have the opportunity to propose
one or more alternative plans of reorganization.

         G.       Conversion to Chapter 7

         If no plan of reorganization can be confirmed, or if the Bankruptcy Court otherwise finds that it would be in
the best interest of Holders of Claims and Interests, the Chapter 11 Cases may be converted to a liquidation under
chapter 7 of the Bankruptcy Code, pursuant to which a trustee would be appointed or elected to sell the Debtors’ assets
and distribute the sale proceeds in accordance with the priorities established by the Bankruptcy Code. See the
description of the liquidation analysis in Section IX.D of this Disclosure Statement for a discussion of the effects that
a chapter 7 liquidation could have on the recoveries of Holders of Claims and Interests.

         H.       Non-Consensual Confirmation

          The Debtors shall seek Confirmation notwithstanding the deemed rejection of the Plan by any rejecting Class
of Interests. The Bankruptcy Court may confirm the Plan pursuant to the “cram-down” provisions of the Bankruptcy
Code if the Plan satisfies section 1129(b) of the Bankruptcy Code. To confirm a plan over the objection of a dissenting
class, the Bankruptcy Court also must find that at least one Impaired Class (which cannot be an “insider” class) has
accepted the Plan.

         I.       Projected Financial Information

         The Financial Projections depend upon numerous assumptions, including Confirmation and consummation
of the Plan in accordance with its terms, the anticipated future performance of the Reorganized Debtors, general
business and economic conditions, and other matters, many of which are beyond the control of the Debtors.
Accordingly, there can be no assurance that such assumptions will prove to be valid. In addition, unanticipated and
unforeseeable future events and/or circumstances may affect the actual financial results of the Reorganized Debtors.
Although the Debtors believe that the Financial Projections are reasonable and attainable, variations between the actual
financial results and those projected may be material.

         J.       Maremont Insurance

          A discussion of Maremont’s remaining settled insurance coverage is provided in Section III.A.7 of this
Disclosure Statement – “Remaining Maremont Insurance.” Estimating the value of the insurance assets is inherently
uncertain and depends on a number of factors, including the potential for disputes over coverage or settlement issues
with the insurers, the principles of law which would be likely to apply in resolving such disputes, the timing and
amount of the Asbestos Personal Injury Claims channeled to the Asbestos Personal Injury Trust that may be paid, in
whole or in part, by the insurance assets, the financial solvency of the underlying insurers, and the amount which may
be paid to settle or otherwise dispose of any claims or disputes involving the insurers. These factors are beyond the
control of the Debtors and changes in these factors could material affect the value of the insurance assets available to
the Asbestos Personal Injury Trust. As set forth in Section IV.D of the Plan and as described in Section VIII.A of this
Disclosure Statement, the Plan proposes certain settlements with each of FFIC, Zurich, and Everest and Mt. McKinley
pursuant to Bankruptcy Rule 9019. FFIC, Zurich, and Everest and Mt. McKinley may not consent to their respective
settlements. If FFIC does not consent to the FFIC Amendment, the value of the insurance assets available to the
Asbestos Personal Injury Trust may be affected, and FFIC will not be treated as a Settling Insurer under the Plan. If
Zurich or Everest and Mt. McKinley do not consent to their respective settlements, such parties may assert claims
against the Debtors arising from the rejection of their respective agreements, and such parties will not be treated as
Settling Insurer under the Plan.

         K.       Appointment of a Different Future Claimants’ Representative

          Once the Chapter 11 Cases are filed, the Debtors will request that James L. Patton, Jr., the acting Future
Claimants’ Representative, be formally appointed as the official Future Claimants’ Representative to represent the
interests of persons who might in the future assert asbestos-related Demands. However, the Bankruptcy Court may



                                                           63
                Case 19-10118-LSS              Doc 11       Filed 01/22/19        Page 71 of 84



decline to appoint Mr. Patton. In that event, a different Future Claimants’ Representative would need to be selected,
which may result in a delay of the Chapter 11 Cases and create a risk that the value of the Debtors’ assets would be
eroded to the detriment of all stakeholders. The appointment of a different Future Claimants’ Representative could
adversely affect the Debtors’ ability to implement the Plan.

         L.       Appointment of a Different Asbestos Personal Injury Trustee and/or Different Members of
                  the Asbestos Personal Injury Trust Advisory Committee for the Asbestos Personal Injury
                  Trust

         The Asbestos Claimants Committee and the Future Claimants’ Representative have identified Alan B. Rich
as the initial Asbestos Personal Injury Trustee of the Asbestos Personal Injury Trust, and the Asbestos Claimants
Committee has proposed Beth Gori of Gori Julian & Associates, P.C., Perry Browder of Simmons Hanly Conroy LLC,
Armand J. Volta, Jr. of Law Offices of Peter Angelos, P.C., and John Cooney of Cooney & Conway, as the initial
members of the Asbestos Personal Injury Trust Advisory Committee. The fifth member of the Asbestos Personal
Injury Trust Advisory Committee will be proposed at a later date. The Bankruptcy Court, however, may reject
or otherwise decline to approve the appointment of such proposed Asbestos Personal Injury Trustee, or one or
more of the proposed members of the Asbestos Personal Injury Trust Advisory Committee. In that case, an
alternate Asbestos Personal Injury Trustee and/or alternative proposed members of the Asbestos Personal
Injury Trust Advisory Committee would have to be nominated, potentially resulting in significant delays in
the occurrence of the Confirmation Date and Effective Date. The selection of a different Asbestos Personal Injury
Trustee or different Asbestos Personal Injury Trust Advisory Committee members also could materially affect
administration of the Asbestos Personal Injury Trust.

           M.       Distributions Under the Asbestos Personal Injury Trust Distribution Procedures

         Payments that will be made on Asbestos Personal Injury Claims will be determined under the
Asbestos Personal Injury Trust Distribution Procedures and will be based, on the one hand, on estimates of the number,
types, and amount of current and expected future Asbestos Personal Injury Claims, and on the other hand, on the value
of the assets of the Asbestos Personal Injury Trust, the liquidity of the Asbestos Personal Injury Trust, the Asbestos
Personal Injury Trust’s expected future income and expenses, among other matters. There can be no certainty as to
the precise amounts that will be distributed by the Asbestos Personal Injury Trust in any particular time period or
when Asbestos Personal Injury Claims will be paid by the Asbestos Personal Injury Trust. Subject to the exceptions
set forth in Section IV.E.8 of the Plan, the Asbestos Personal Injury Trust retains and may assert all defenses to
Asbestos Personal Injury Claims that would be available the Debtors in the tort system.

         Holders of Asbestos Personal Injury Claims who (a) are Medicare beneficiaries and (b) receive a distribution
from the Asbestos Personal Injury Trust may be required to reimburse Medicare for medical expenses paid on behalf of
such Holder. See 42 U.S.C. § 1395y(b)(2)(B)(ii); 42 C.F.R. § 411.22. Additionally, excessive legal fees may not
qualify as a “procurement cost” within the meaning of 42 C.F.R. § 411.37(a)(1)(i), which may affect of a Holder
of an Asbestos Personal Injury Claim’s reimbursement obligations.

         N.       The Asbestos Personal Injury Channeling Injunction

         The Asbestos Personal Injury Channeling Injunction, which, among other things, bars the assertion
of any current and future Asbestos Personal Injury Claims against the Debtors and the other Protected Parties, is a
necessary element of the Plan. In 1994, Congress added subsections (g) and (h) to section 524 of the Bankruptcy
Code in order to confirm the authority of the Bankruptcy Court, subject to the conditions specified therein, to issue
injunctions such as the Asbestos Personal Injury Channeling Injunction with respect to present and future asbestos-
related personal injury, wrongful death and related Claims and Demands. Although the Plan, the Asbestos
Personal Injury Trust Agreement, and the Asbestos Personal Injury Trust Distribution Procedures all have been drafted
with the intention of complying with sections 524(g) and (h) of the Bankruptcy Code, and satisfaction of the
conditions imposed by sections 524(g) and (h) is a condition precedent to confirmation of the Plan, there is no
guarantee that the validity and enforceability of the Asbestos Personal Injury Channeling Injunction or sections
524(g) and (h) or the application of the Asbestos Personal Injury Channeling Injunction to Asbestos Personal Injury
Claims will not be challenged, either before or after Confirmation of the Plan.



                                                         64
                Case 19-10118-LSS               Doc 11       Filed 01/22/19         Page 72 of 84



                                     ARTICLE XI.
              ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN

          The Plan Proponents believe that the Plan affords Holders of Claims the greatest opportunity for recovery on
account of their Claims and, therefore, is in the best interests of such Holders. If the Plan is not confirmed, however,
the hypothetical alternatives include (a) liquidation of the Debtors under chapter 7 of the Bankruptcy Code, or (b) an
alternative plan of reorganization.

         A.       Liquidation Under Chapter 7 or Chapter 11

         If no plan can be confirmed, the Chapter 11 Cases could be converted to a case under chapter 7 of the
Bankruptcy Code in which a trustee would be appointed to liquidate the remaining assets of the Debtors for distribution
to the creditors in accordance with the priorities established by the Bankruptcy Code. The trustee would retain
professionals and liquidate the Debtors’ remaining assets, and if necessary, investigate and pursue Causes of Action.
The Plan Proponents believe that the conversion of the case to chapter 7 would increase the costs of administration,
and reduce and delay the distribution to Holders of Allowed Claims. Any proceeds available to satisfy Claims would
be paid in the priority established in the Bankruptcy Code. Under a chapter 7 liquidation, the Debtors believe that any
recovery to the Holders of Asbestos Personal Injury Claims would be less than that provided for under the Plan. For
these reasons, the Debtors have concluded that Holders of Allowed Claims are more likely than not to receive an
amount under the Plan that is more than the amount such Holder would receive under a chapter 7 liquidation.

         B.       Alternative Plan(s) of Reorganization

        If the Plan is not confirmed, the Debtors or another party-in-interest could attempt to formulate a different
plan. Such a plan might involve a reorganization, an orderly liquidation of assets, or some combination of both.

          The Plan Proponents believe that the Debtors remaining as debtors-in-possession during a lengthy chapter
11 process while trying to further negotiate a plan will erode assets to be used for distribution to Holders of Allowed
Claims. The Plan Proponents believe that the Plan, which is the result of extensive negotiations among the Plan
Proponents, the Asbestos Claimants Committee, the Future Claimants’ Representative and their advisors, enables
Holders of Claims to realize the greatest possible value under the circumstances and that, compared to any later
alternative plan of reorganization, the Plan has the greatest chance to be confirmed and consummated.

                                   ARTICLE XII.
        CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

      THE FOLLOWING DISCUSSION SUMMARIZES CERTAIN FEDERAL INCOME TAX
CONSEQUENCES OF THE IMPLEMENTATION OF THE PLAN TO HOLDERS OF ASBESTOS
PERSONAL INJURY CLAIMS. THE FOLLOWING SUMMARY DOES NOT DISCUSS THE FEDERAL
INCOME TAX CONSEQUENCES TO HOLDERS WHOSE CLAIMS ARE ENTITLED TO PAYMENT IN
FULL IN CASH OR ARE OTHERWISE UNIMPAIRED UNDER THE PLAN OR TO HOLDERS OF
EQUITY INTERESTS OR INTERCOMPANY CLAIMS.

     THE FOLLOWING SUMMARY IS BASED ON THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “INTERNAL REVENUE CODE”), TREASURY REGULATIONS PROMULGATED
THEREUNDER, JUDICIAL DECISIONS AND PUBLISHED ADMINISTRATIVE RULES AND
PRONOUNCEMENTS OF THE INTERNAL REVENUE SERVICE AS IN EFFECT ON THE DATE
HEREOF. CHANGES IN SUCH RULES OR NEW INTERPRETATIONS THEREOF MAY HAVE
RETROACTIVE EFFECT AND COULD SIGNIFICANTLY AFFECT THE FEDERAL INCOME TAX
CONSEQUENCES DESCRIBED BELOW.

      THE FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ARE COMPLEX AND ARE
SUBJECT TO SIGNIFICANT UNCERTAINTIES. THE PLAN PROPONENTS DO NOT INTEND TO SEEK
A RULING FROM THE INTERNAL REVENUE SERVICE CONCERNING ANY OF THE TAX ASPECTS
OF THE PLAN. IN ADDITION, THIS SUMMARY DOES NOT ADDRESS FOREIGN, STATE, OR LOCAL



                                                          65
                 Case 19-10118-LSS               Doc 11        Filed 01/22/19          Page 73 of 84



TAX CONSEQUENCES OF THE PLAN, NOR DOES IT PURPORT TO ADDRESS THE FEDERAL
INCOME TAX CONSEQUENCES OF THE PLAN TO SPECIAL CLASSES OF TAXPAYERS (SUCH AS
FOREIGN TAXPAYERS, BROKER-DEALERS, BANKS, MUTUAL FUNDS, INSURANCE COMPANIES,
FINANCIAL INSTITUTIONS, THRIFTS, SMALL BUSINESS INVESTMENT COMPANIES,
REGULATED INVESTMENT COMPANIES, REAL ESTATE INVESTMENT COMPANIES, TAX-
EXEMPT ORGANIZATIONS, TRADERS IN SECURITIES THAT ELECT TO USE A MARK-TO-
MARKET METHOD OF ACCOUNTING, AND PASS-THROUGH ENTITIES).

      ACCORDINGLY, THE FOLLOWING SUMMARY OF CERTAIN FEDERAL INCOME TAX
CONSEQUENCES IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT A SUBSTITUTE FOR
CAREFUL TAX PLANNING AND ADVICE BASED UPON THE INDIVIDUAL CIRCUMSTANCES
PERTAINING TO A CLAIMHOLDER. ALL HOLDERS OF CLAIMS ARE URGED TO CONSULT THEIR
OWN TAX ADVISORS FOR THE FEDERAL, STATE, LOCAL, AND OTHER TAX CONSEQUENCES
APPLICABLE TO THEM UNDER THE PLAN.

         A.        Treatment of the Asbestos Personal Injury Trust

          It is intended that the Asbestos Personal Injury Trust will be treated as a qualified settlement fund within the
meaning of section 468B of the Internal Revenue Code and the Treasury regulations promulgated thereunder. The
applicable Treasury regulations provide that to be treated as a qualified settlement fund, a fund, account, or trust must
be (i) established pursuant to an order of, or be approved by, a governmental authority, including a court, and must be
subject to the continuing jurisdiction of that governmental authority; (ii) established to resolve or satisfy one or more
contested or uncontested claims that have resulted or may result from an event (or related series of events) that has
occurred and that has given rise to at least one claim asserting, among other things, liability arising out of a tort, breach
of contract or violation of law; and (iii) a trust under applicable state law or have its assets physically segregated from
the other assets of the transferor and persons related to the transferor.

          Provided that the Asbestos Personal Injury Trust is treated as a qualified settlement fund, the Asbestos
Personal Injury Trust will generally be subject to an entity level tax at the maximum rate applicable to trusts and
estates, and, in determining the taxable income of the Asbestos Personal Injury Trust, (i) any amounts transferred by
the Debtors or Meritor to the Asbestos Personal Injury Trust to resolve or satisfy a liability for which the Asbestos
Personal Injury Trust is established generally will be excluded from the Asbestos Personal Injury Trust’s income;
(ii) any dividends, interest and payments received as compensation for delayed transfers generally will constitute
taxable income to the Asbestos Personal Injury Trust; (iii) any sale, exchange or distribution of property by the
Asbestos Personal Injury Trust generally will result in the recognition of gain or loss in an amount equal to the
difference between the fair market value of the property on the date of disposition and the adjusted tax basis of such
property; and (iv) administrative costs (including state and local taxes) incurred by the Asbestos Personal Injury Trust
generally will be deductible. In general, the adjusted tax basis of property received (or treated as received for federal
income tax purposes) by a qualified settlement fund from a transferor will be the fair market value of such property at
the time of receipt.

         B.        Consequences to Holders of Asbestos Personal Injury Claims

         Each Asbestos Personal Injury Claim will be liquidated and resolved by the Asbestos Personal Injury Trust
in accordance with the Asbestos Personal Injury Trust Distribution Procedures. The federal income tax treatment of
the receipt of payments from the Asbestos Personal Injury Trust by a Holder of such an Asbestos Personal Injury
Claim generally will depend upon the nature of the Asbestos Personal Injury Claim. Because the amounts received
by a Holder of an Asbestos Personal Injury Claim (other than an Indirect Asbestos Personal Injury Claim or Asbestos
Personal Injury Trust Expenses) generally will be attributable to, and compensation for, such Holder’s personal
physical injuries or sickness, within the meaning of section 104 of the Internal Revenue Code, any such amounts
received by the Holder generally should be nontaxable. However, to the extent payments from the Asbestos Personal
Injury Trust to a Holder of an Asbestos Personal Injury Claim are attributable to medical expense deductions allowed
under section 213 of the Internal Revenue Code for a prior taxable year, such payments will be taxable as ordinary
income to the recipient. To the extent that the payments from the Asbestos Personal Injury Trust to Holders of
Asbestos Personal Injury Claims constitute amounts received on account of claims other than personal injury or
sickness, such payments generally will be includable in the gross income of such Holders.


                                                             66
                Case 19-10118-LSS               Doc 11       Filed 01/22/19         Page 74 of 84



         C.       Information Reporting and Withholding

          All distributions to Holders of Asbestos Personal Injury Claims under the Plan are subject to applicable
information reporting and withholding. Under federal income tax law, interest, dividends and other reportable
payments may, under certain circumstances, be subject to “backup withholding” at the then-applicable rate. Backup
withholding generally applies if the Holder (i) fails to furnish his or her social security number or other taxpayer
identification number (“TIN”), (ii) furnishes an incorrect TIN, (iii) fails properly to report interest or dividends, or
(iv) under certain circumstances, fails to provide a certified statement, signed under penalty of perjury, that the TIN
provided is his or her correct number and that he or she is not subject to backup withholding. Backup withholding is
not an additional tax but merely an advance payment, which may be refunded to the extent that it results in an
overpayment of tax. Certain persons are exempt from backup withholding, including, in certain circumstances,
corporations and financial institutions.

         D.       Reservation of Rights

         The foregoing discussion is subject to change (possibly substantially) based on, among other things,
subsequent changes to the Plan and events that may subsequently occur that may impact the timeline for the
transactions contemplated by the Plan. The Debtors and their advisors reserve the right to further modify, revise or
supplement this Article XII and the other tax related sections of the Plan and Disclosure Statement in accordance with
the terms of the Plan and the Bankruptcy Code.

                                           ARTICLE XIII.
                                  CONCLUSION AND RECOMMENDATION

          The Plan Proponents believe that confirmation and implementation of the Plan is preferable to any of the
alternatives described above because it will result in the greatest and most certain recoveries to Holders of Claims and
Maremont Equity Interests. Other alternatives would involve significant delay, uncertainty and substantial additional
administrative costs.

          In the opinion of the Plan Proponents, the Plan is preferable to all other available alternatives and provides
for a larger distribution to the Debtors’ creditors than would otherwise result from any other scenario. Any alternative
to Confirmation of the Plan, moreover, could result in extensive delays and increased administrative expenses.
Accordingly, the Plan Proponents urge all Holders of Asbestos Personal Injury Claims and their attorneys of record
in the Voting Class to evidence their acceptance of the Plan by returning their Ballots and/or Master Ballots so that
they are actually received by the Claims, Notice and Balloting Agent on or before the Voting Deadline of January
18, 2019 at 4:00 p.m. (ET).




                                                          67
             Case 19-10118-LSS   Doc 11      Filed 01/22/19      Page 75 of 84



Dated: December 4, 2018              Respectfully submitted,
Wilmington, Delaware
                                     MAREMONT CORPORATION
                                     (On behalf of itself and each of the Debtors)


                                     /s/ Carl D. Anderson, II
                                     Carl D. Anderson, II
                                     Title: Chairman and Sole Officer

                                     SIDLEY AUSTIN LLP
                                     James F. Conlan
                                     Andrew F. O’Neill
                                     Allison Ross Stromberg
                                     Blair M. Warner
                                     One South Dearborn Street
                                     Chicago, Illinois 60603
                                     Telephone: (312) 853-7000
                                     Facsimile: (312) 853-7036

                                     -and-

                                      COLE SCHOTZ P.C.
                                      Norman L. Pernick (No. 2290)
                                      J. Kate Stickles (No. 2917)
                                      500 Delaware Avenue, Suite 1410
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 652-3131
                                      Facsimile: (302) 652-3117

                                     Proposed Co-Counsel for the Debtors and Debtors in Possession
Case 19-10118-LSS   Doc 11      Filed 01/22/19   Page 76 of 84



                          Exhibit A

                    Plan of Reorganization
Case 19-10118-LSS   Doc 11     Filed 01/22/19   Page 77 of 84



                         Exhibit B

                    Financial Projections
                Case 19-10118-LSS              Doc 11         Filed 01/22/19      Page 78 of 84




                                       FINANCIAL PROJECTIONS
         The Financial Projections set forth below should be read in connection with the assumptions and
qualifications as described herein, including in the footnotes below.

         The Debtors used accounting policies generally employed in the preparation of historical financial statements
to prepare the projected pro forma statement of income. The below projected financial information was not, however,
prepared with a view toward compliance with guidelines established by the American Institute of Certified Public
Accountants, the Financial Accounting Standards Board or the rules and regulations of the Securities & Exchange
Commission. The below projected financial information has not been examined or compiled by independent
accountants.

         The Financial Projections represent management’s estimate of the expected Statement of Income of
Reorganized Maremont. Accordingly, the Financial Projections reflect management’s reasonable, good faith
judgment of expected future operating and business conditions, which are subject to change. The assumptions
discussed and disclosed herein are those considered by management to be significant to the below projected financial
information.




Notes to Financial Projections:

    1.   Section IV.G of the Plan provides that various Allowed Claims, not otherwise paid in full in Cash on or
         before the Effective Date, be paid from the Reserve Funds to be set aside on the Effective Date and that the
         Reorganized Debtors will transfer, or cause to be transferred, to the Asbestos Personal Injury Trust any
         Reserve Funds remaining following the Reorganized Debtors’ payment in full of all such Allowed Claims.
         It is not anticipated that the Reorganized Debtors will have a material surplus of Reserve Funds remaining
         after the satisfaction of such Allowed Claims, and as a result, the Financial Projections do not include any
         anticipated Reserve Fund remainder.

    2.   Pursuant to the Plan, the Asbestos Personal Injury Trust will own Reorganized Maremont in its entirety on
         and after the Effective Date. The Future Claimants’ Representative and the Asbestos Claimants Committee
         estimate that Reorganized Maremont will incur $50,000 of General & Administrative operating expenses
         annually, which estimate is included in these Financial Projections.

    3.   These Financial Projections for Reorganized Maremont assume that Maremont closes its purchase of the
         Commercial Property (as defined in the Disclosure Statement) prior to the Effective Date. Maremont expects




                                                          1
              Case 19-10118-LSS             Doc 11         Filed 01/22/19        Page 79 of 84



     to close such purchase prior to the Voting Deadline, as discussed in Section III.A.1 of the Disclosure
     Statement.

4.   Reorganized Maremont will retain a 100% ownership interest in the Commercial Property on and after the
     Effective Date, to the extent the acquisition of such property closes prior to the Effective Date. The projection
     for “Income/Loss from Equity Investment – Other” is based entirely on Reorganized Maremont’s assumed
     ownership of the Commercial Property, including on the following:

         a.    Anticipated net operating income based on monthly net rent amounts to be received by Reorganized
               Maremont.

         b.    Amounts are not discounted and no growth is assumed.




                                                       2
Case 19-10118-LSS   Doc 11     Filed 01/22/19   Page 80 of 84



                         Exhibit C

                    Financial Statements
                                                 Case 19-10118-LSS       Doc 11       Filed 01/22/19         Page 81 of 84


                                                       Maremont Corporation        Maremont Corporation        Maremont Corporation
                       Balance Sheet
                       (in thousands)

                                                             M12 FY16                    M12 FY17                    M12 FY18
                                                               USD                         USD                         USD
                          ASSETS
Current Assets:
    Cash and Cash Equivalents                                            1,977                       1,052                        1,290
    Other Current Assets                                                 7,893                      10,478                        7,930
Prepaid Taxes Federal Income Tax                                           -                           -                            -
       Total Current Assets                                              9,870                      11,530                        9,220
Long-term Assets:
    Other Long Term assets                                              23,689                      14,050                       16,011
Intercompany Loans Rec LT                                               29,680                      26,585                       24,259
Intercompany Interest Rec LT                                               609                         904                          843
    AR_Interco_Notes_LT                                                 30,289                      27,489                       25,102
       Total Long Term Assets                                           53,978                      41,539                       41,113
       Total Assets                                                     63,848                      53,069                       50,333


              LIABILITIES AND EQUITY (DEFICIT)
Current Liabilities:
    Accounts Payable                                                       -                           344                          554
Misc General Current Liabilities                                         2,091                       1,845                        1,783
Special Items Reserve                                                    9,868                       9,682                        8,921
Environmental Remediation Reserve                                        2,361                       2,034                        1,026
Res for Est Exp Special Items                                           12,229                      11,716                        9,948
    Total Other Current Liabilities                                     14,320                      13,561                       11,731
        Total Current Liabilities                                       14,320                      13,905                       12,285
    Other Liabilities                                                   62,562                      58,649                       98,414
        Total Long Term Liabilities                                     62,562                      58,649                       98,414
       Total Liabilities                                                76,882                      72,553                      110,699

Equity (Deficit):
   Consolidating Eliminations Total                                     (12,947)                    (12,947)                    (12,947)
   Retained Earnings Total                                                2,080                      (4,371)                    (45,252)
        Total Equity Attributable to Meritor                            (10,867)                    (17,318)                    (58,199)
Accumulated Other Comp Income                                            (2,167)                     (2,167)                     (2,167)
        Total Equity                                                    (13,034)                    (19,485)                    (60,366)
       Total Liabilities and Equity                                     63,848                      53,069                       50,333
                                             Case 19-10118-LSS     Doc 11      Filed 01/22/19    Page 82 of 84


                                                          Maremont Exhaust                Maremont Exhaust          Maremont Exhaust
                                                            Products, Inc.                  Products, Inc.            Products, Inc.
                          Balance Sheet
                          (in thousands)

                                                                 M12 FY16                     M12 FY17                  M12 FY18
                                                                   USD                          USD                       USD
                          ASSETS
Current Assets:
      Total Current Assets                                                      -                            -                         -
Long-term Assets:
      Total Long Term Assets                                                    -                            -                         -
      Total Assets                                                              -                            -                         -


              LIABILITIES AND EQUITY (DEFICIT)
Current Liabilities:
    Total Other Current Liabilities                                            -                            -                         -
Interco_Cash_Pool_Domestic                                                  33,638                       30,110                    30,110
Oracle Balancing (Troy Corporate)                                           (3,528)                         -                         -
Intercompany Cash Pool                                                      30,110                       30,110                    30,110
       Total Current Liabilities                                            30,110                       30,110                    30,110
       Total Long Term Liabilities                                             -                            -                         -
      Total Liabilities                                                     30,110                       30,110                    30,110

Equity (Deficit):
RE Meritor Opening Balance                                                  (33,290)                     (33,314)                  (33,314)
RE Meritor Net Income Current Year                                              (24)                         -                         -
   Retained Earnings Total                                                  (33,314)                     (33,314)                  (33,314)
      Total Equity Attributable to Meritor                                  (33,314)                     (33,314)                  (33,314)
FCTA                                                                         (1,214)                      (1,214)                   (1,214)
FCTA Cash Interco LT Debt                                                     4,417                        4,417                     4,417
Accumulated Other Comp Income                                                 3,204                        3,204                     3,204
      Total Equity                                                          (30,110)                     (30,110)                  (30,110)
      Total Liabilities and Equity                                                  (0)                      -                         -
                                                 Case 19-10118-LSS   Doc 11         Filed 01/22/19   Page 83 of 84


                                                                AVM, Inc.                    AVM, Inc.               AVM, Inc.
                          Balance Sheet
                          (in thousands)

                                                                M12 FY16                      M12 FY17               M12 FY18
                                                                  USD                           USD                    USD
                         ASSETS
Current Assets:
      Total Current Assets                                                      -                            -                       -
Long-term Assets:
      Total Long Term Assets                                                    -                            -                       -
      Total Assets                                                              -                            -                       -


              LIABILITIES AND EQUITY (DEFICIT)
Current Liabilities:
Current Portion of LT Liabilities                                              -                            -                       -
    Shortterm Debt                                                             -                            -                       -
AP Trade                                                                       -                            -                         14
    Accounts Payable                                                           -                            -                         14
Environmental Remediation Reserve                                              429                          834                     871
    Total Other Current Liabilities                                            429                          834                     871
Intercompany Cash Pool Domestic                                                -                            200                     265
Intercompany Cash Pool                                                         201                          200                     265
       Total Current Liabilities                                               630                        1,033                   1,149
       Total Long Term Liabilities                                             -                            -                       -
      Total Liabilities                                                        630                        1,033                   1,149

Equity (Deficit):
Retained Earnings Subs                                                      (26,033)                     (26,033)                (26,033)
   Consolidating Eliminations Total                                         (26,033)                     (26,033)                (26,033)
RE Meritor Opening Balance                                                   25,403                       25,403                  24,999
RE Meritor Net Income Current Year                                              -                           (404)                   (116)
   Retained Earnings Total                                                   25,403                       24,999                  24,883
       Total Equity Attributable to Meritor                                    (630)                      (1,033)                 (1,149)
       Total Equity                                                            (630)                      (1,033)                 (1,149)
      Total Liabilities and Equity                                                  0                            0                       (0)
                                                  Case 19-10118-LSS     Doc 11         Filed 01/22/19      Page 84 of 84


                                                           Former Ride Control          Former Ride Control           Former Ride Control
                                                           Operating Company            Operating Company             Operating Company
                       Balance Sheet
                       (in thousands)

                                                                M12 FY16                     M12 FY17                      M12 FY18
                                                                  USD                          USD                           USD
                          ASSETS
Current Assets:
Cash Commercial Bank                                                           -                            -                             -
       Total Current Assets                                                    -                            -                             -
Long-term Assets:
       Total Long Term Assets                                                  -                            -                             -
       Total Assets                                                            -                            -                             -


               LIABILITIES AND EQUITY (DEFICIT)
Current Liabilities:
Environmental Remediation Reserve                                            1,075                          587                           544
    Total Other Current Liabilities                                          1,075                          587                           544
Intercompany Cash Pool Domestic                                            127,788                      134,306                       134,348
Oracle Balancing (Troy Corporate)                                            6,475                          -                             -
Intercompany Cash Pool                                                     134,263                      134,306                       134,348
       Total Current Liabilities                                           135,338                      134,892                       134,892
Long-term Liabilities:
       Total Long Term Liabilities                                             -                            -                             -
       Total Liabilities                                                   135,338                      134,892                       134,892

Equity (Deficit):
Investment Consolidated Subsidiary                                            (9)                          (9)                           (9)
Common Stock Subsiduaries                                                      1                            1                             1
Additional Paid in Capital Subsiduaries                                   28,307                       28,307                        28,307
    Consolidating Eliminations Total                                      28,317                       28,317                        28,317
Stkhldrs Equity Comm Stk One Dollar Par                                   (8,504)                      (8,504)                       (8,504)
Addl Capital Meritor Common Stock                                           (877)                        (877)                         (877)
    Retained Earnings Total                                             (154,274)                    (153,828)                     (153,828)
       Total Equity Attributable to Meritor                             (135,338)                    (134,892)                     (134,892)
       Total Equity                                                     (135,338)                    (134,892)                     (134,892)
       Total Liabilities and Equity                                                0                            (0)                           (0)
